Exhibit 10.6

[Execution]

CREDIT AGREEMENT

by and among

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

WELLS FARGO BANK, NATIONAL ASSOCIATION

and

BANK OF AMERICA, N.A.

as Joint Lead Arrangers and Joint Book Runners

BANK OF AMERICA, N.A.

as Syndication Agent

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

and

SUNTRUST BANK,

as Co-Documentation Agents

THE LENDERS THAT ARE PARTIES HERETO

as the Lenders

NOMAC DRILLING, L.L.C.

PERFORMANCE TECHNOLOGIES, L.L.C.

GREAT PLAINS OILFIELD RENTAL, L.L.C.

HODGES TRUCKING COMPANY, L.L.C.

OILFIELD TRUCKING SOLUTIONS, L.L.C.,

as Borrowers

and

CHESAPEAKE OILFIELD OPERATING, L.L.C.

(to be known as SEVENTY SEVEN ENERGY INC.)

SEVENTY SEVEN OPERATING LLC

MID-STATES OILFIELD SUPPLY LLC

SEVENTY SEVEN LAND COMPANY LLC

PTL PROP SOLUTIONS, L.L.C.

as Guarantors

Dated as of June 25, 2014



--------------------------------------------------------------------------------

Table of Contents

 

                   Page   1.     

DEFINITIONS AND CONSTRUCTION.

     1        

1.1

    

Definitions

     1        

1.2

    

Accounting Terms

     1        

1.3

    

Code

     2        

1.4

    

Construction

     2        

1.5

    

Time References

     3        

1.6

    

Schedules and Exhibits

     3    2.     

LOANS AND TERMS OF PAYMENT.

     3        

2.1

    

Revolving Loans

     3        

2.2

    

Borrowing Procedures and Settlements

     4        

2.3

    

Payments; Reductions of Commitments; Prepayments

     10        

2.4

    

Promise to Pay; Promissory Notes

     14        

2.5

    

Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations

     14        

2.6

    

Crediting Payments

     15        

2.7

    

Designated Account

     16        

2.8

    

Maintenance of Loan Account; Statements of Obligations

     16        

2.9

    

Fees

     16        

2.10

    

Letters of Credit

     17        

2.11

    

LIBOR Option

     24        

2.12

    

Capital Requirements

     26        

2.13

    

Accordion

     27        

2.14

    

Joint and Several Liability of Borrowers

     29    3.     

CONDITIONS; TERM OF AGREEMENT.

     31        

3.1

    

Conditions Precedent to the Initial Extension of Credit

     31        

3.2

    

Conditions Precedent to all Extensions of Credit

     31        

3.3

    

Maturity

     31        

3.4

    

Effect of Maturity

     31        

3.5

    

Early Termination by Borrowers

     32        

3.6

    

Conditions Subsequent

     32    4.     

REPRESENTATIONS AND WARRANTIES.

     32        

4.1

    

Due Organization and Qualification; Subsidiaries

     32        

4.2

    

Due Authorization; No Conflict

     33        

4.3

    

Governmental Consents

     33        

4.4

    

Binding Obligations; Perfected Liens

     33        

4.5

    

Title to Assets; No Encumbrances

     34        

4.6

    

Litigation

     34        

4.7

    

Compliance with Laws

     34        

4.8

    

No Material Adverse Effect

     34        

4.9

    

Solvency

     34        

4.10

    

Employee Benefits

     34        

4.11

    

Environmental Condition

     35        

4.12

    

Complete Disclosure

     35        

4.13

    

Patriot Act

     36   

 

(i)



--------------------------------------------------------------------------------

    

4.14

    

Indebtedness

     36        

4.15

    

Payment of Taxes

     36        

4.16

    

Margin Stock

     36        

4.17

    

Governmental Regulation

     36        

4.18

    

OFAC

     36        

4.19

    

Employee and Labor Matters

     37        

4.20

    

Material Contracts

     37        

4.21

    

Eligible Accounts; Eligible Unbilled Accounts

     37        

4.22

    

Intellectual Property

     37        

4.23

    

Spin Off Documents

     37        

4.24

    

Insurance

     38        

4.25

    

No Default

     38    5.     

AFFIRMATIVE COVENANTS.

     38        

5.1

    

Financial Statements, Reports, Certificates

     38        

5.2

    

Reporting

     38        

5.3

    

Existence

     38        

5.4

    

Maintenance of Properties

     38        

5.5

    

Taxes

     39        

5.6

    

Insurance

     39        

5.7

    

Inspection

     39        

5.8

    

Compliance with Laws

     40        

5.9

    

Environmental

     40        

5.10

    

[Intentionally Omitted

     40        

5.11

    

Formation of Subsidiaries

     40        

5.12

    

Further Assurances

     41        

5.13

    

Lender Meetings

     41        

5.14

    

Collateral Access Agreements

     41        

5.15

    

Permits; Licenses

     41        

5.16

    

New Locations of Books and Records

     41    6.     

NEGATIVE COVENANTS.

     41        

6.1

    

Indebtedness

     41        

6.2

    

Liens

     42        

6.3

    

Restrictions on Fundamental Changes

     42        

6.4

    

Disposal of Assets

     42        

6.5

    

Nature of Business

     42        

6.6

    

Prepayments and Amendments

     42        

6.7

    

Restricted Payments

     43        

6.8

    

Accounting Methods

     44        

6.9

    

Investments

     44        

6.10

    

Transactions with Affiliates

     45        

6.11

    

Use of Proceeds

     45        

6.12

    

Limitation on Issuance of Equity Interests

     45        

6.13

    

Restrictions Affecting Subsidiaries

     45    7.     

FINANCIAL COVENANT.

     47        

7.1

    

Fixed Charge Coverage Ratio

     47    8.     

EVENTS OF DEFAULT.

     48        

8.1

    

Payments

     48   

 

(ii)



--------------------------------------------------------------------------------

    

8.2

    

Covenants

     48        

8.3

    

Judgments

     49        

8.4

    

Voluntary Bankruptcy, etc

     49        

8.5

    

Involuntary Bankruptcy, etc

     49        

8.6

    

Default Under Other Agreements

     49        

8.7

    

Representations, etc

     49        

8.8

    

Guaranty

     49        

8.9

    

Security Documents

     49        

8.10

    

Loan Documents

     50        

8.11

    

Change of Control

     50        

8.12

    

ERISA Event

     50        

8.13

    

Injunction; Suspension of Business

     50    9.     

RIGHTS AND REMEDIES.

     50        

9.1

    

Rights and Remedies

     50        

9.2

    

Remedies Cumulative

     51    10.     

WAIVERS; INDEMNIFICATION.

     51        

10.1

    

Demand; Protest; etc

     51        

10.2

    

The Lender Group’s Liability for Collateral

     51        

10.3

    

Indemnification

     52    11.     

NOTICES.

     53    12.     

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

     54    13.     

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

     55        

13.1

    

Assignments and Participations

     55        

13.2

    

Successors

     58    14.     

AMENDMENTS; WAIVERS.

     59        

14.1

    

Amendments and Waivers

     59        

14.2

    

Replacement of Certain Lenders

     61        

14.3

    

No Waivers; Cumulative Remedies

     61    15.     

AGENT; THE LENDER GROUP.

     61        

15.1

    

Appointment and Authorization of Agent

     61        

15.2

    

Delegation of Duties

     62        

15.3

    

Liability of Agent

     62        

15.4

    

Reliance by Agent

     63        

15.5

    

Notice of Default or Event of Default

     63        

15.6

    

Credit Decision

     63        

15.7

    

Costs and Expenses; Indemnification

     64        

15.8

    

Agent in Individual Capacity

     64        

15.9

    

Successor Agent

     65        

15.10

    

Lender in Individual Capacity

     66        

15.11

    

Collateral Matters

     66        

15.12

    

Restrictions on Actions by Lenders; Sharing of Payments

     68        

15.13

    

Agency for Perfection

     68        

15.14

    

Payments by Agent to the Lenders

     68        

15.15

    

Concerning the Collateral and Related Loan Documents

     68   

 

(iii)



--------------------------------------------------------------------------------

    

15.16

    

Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information

     69        

15.17

    

Several Obligations; No Liability

     70        

15.18

    

Joint Lead Arrangers, Syndication Agent, and Co-Documentation Agents

     70    16.     

WITHHOLDING TAXES.

     70        

16.1

    

Payments

     70        

16.2

    

Exemptions

     71        

16.3

    

Reductions

     72        

16.4

    

Refunds

     73    17.     

GENERAL PROVISIONS.

     73        

17.1

    

Effectiveness

     73        

17.2

    

Section Headings

     73        

17.3

    

Interpretation

     73        

17.4

    

Severability of Provisions

     73        

17.5

    

Bank Product Providers

     73        

17.6

    

Debtor-Creditor Relationship

     74        

17.7

    

Counterparts; Electronic Execution

     74        

17.8

    

Revival and Reinstatement of Obligations; Certain Waivers

     74        

17.9

    

Confidentiality

     75        

17.10

    

Survival

     76        

17.11

    

Patriot Act

     76        

17.12

    

Integration

     77        

17.13

    

Administrative Loan Party as Agent

     77        

17.14

    

Spin Off Transactions

     77   

 

(iv)



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A-1   Form of Assignment and Acceptance Exhibit B-1   Form of Borrowing
Base Certificate Exhibit B-2   Form of Bank Product Provider Agreement Exhibit
C-1   Form of Compliance Certificate Exhibit L-1   Form of LIBOR Notice Exhibit
P-1   Form of Perfection Certificate Schedule A-1   Agent’s Account Schedule A-2
  Authorized Persons Schedule C-1   Commitments Schedule D-1   Designated
Account Schedule P-1   Permitted Investments Schedule P-2   Permitted Liens
Schedule 1.1   Definitions Schedule 1.1(i)   Immaterial Subsidiaries Schedule
1.1(iv)   Spin Off Steps Schedule 3.1   Conditions Precedent Schedule 3.6  
Conditions Subsequent Schedule 4.1(b)   Capitalization of Loan Parties and
Subsidiaries Schedule 4.1(c)   Subscriptions, Options, Warrants, Calls Schedule
4.14   Specified Indebtedness Schedule 5.1   Financial Statements, Reports,
Certificates Schedule 5.2   Collateral Reporting Schedule 6.1   Permitted
Indebtedness

 

-i-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of June 25, 2014,
by and among the lenders identified on the signature pages hereof (each of such
lenders, together with its successors and permitted assigns, is referred to
hereinafter as a “Lender”, as that term is hereinafter further defined), WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
administrative agent and collateral agent for each member of the Lender Group
and the Bank Product Providers (in such capacity, together with its successors
and assigns in such capacity, “Agent”), WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association, and BANK OF AMERICA, N.A., a national banking
association, as joint lead arrangers and joint lead book runners (in such
capacity, together with their successors and assigns in such capacity, the
“Joint Lead Arrangers”), BANK OF AMERICA, N.A., as syndication agent (in such
capacity, the “Syndication Agent”), CRÉDIT AGRICOLE CORPORATE AND INVESTMENT
BANK and SUNTRUST BANK, as co-documentation agents (in such capacities, the
“Co-Documentation Agents”), NOMAC DRILLING, L.L.C., an Oklahoma limited
liability company (“Nomac”), PERFORMANCE TECHNOLOGIES, L.L.C., an Oklahoma
limited liability company (“PTL”), GREAT PLAINS OILFIELD RENTAL, L.L.C., an
Oklahoma limited liability company (“GPOR”), HODGES TRUCKING COMPANY, L.L.C.,
(“Hodges”), OILFIELD TRUCKING SOLUTIONS, L.L.C., an Oklahoma limited liability
company (“OTS”, together with Nomac, PTL, GPOR, Hodges and any other Person that
at any time after the date hereof becomes a Borrower, are referred to
hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”), CHESAPEAKE OILFIELD
OPERATING, L.L.C., an Oklahoma limited liability company to be known as SEVENTY
SEVEN ENERGY INC., an Oklahoma corporation, following the Conversion (“Parent”),
SEVENTY SEVEN OPERATING LLC, an Oklahoma limited liability company (“SSO”),
MID-STATES OILFIELD SUPPLY LLC, an Oklahoma limited liability company (“MSOS”),
SEVENTY SEVEN LAND COMPANY LLC, an Oklahoma limited liability company (“SSLC”),
PTL PROP SOLUTIONS, L.L.C., an Oklahoma limited liability company (“PTL Prop”
and, together with Parent, SSO, MSOS, SSLC and any other Person that at any time
after the date hereof becomes a Guarantor are referred to hereafter each
individually as a “Guarantor” and individually and collectively, jointly and
severally, as the “Guarantors”).

The parties agree as follows:

 

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.

1.2 Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP; provided, that, if Parent notifies Agent
that it requests an amendment to any provision hereof to eliminate the effect of
any Accounting Change occurring after the Closing Date or in the application
thereof on the operation of such provision (or if Agent notifies Parent that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such Accounting
Change or in the application thereof, then Agent and Loan Parties agree that
they will negotiate in good faith amendments to the provisions of this Agreement
that are directly affected by such Accounting Change with the intent of having
the respective positions of the Lenders and Loan Parties after such Accounting
Change conform as nearly as possible to their respective positions as of the
date of this Agreement and, until any such amendments have been agreed upon and
agreed to by the Required Lenders, the provisions in this Agreement shall be
calculated as if no such Accounting Change had occurred. When used herein, the
term “financial statements” shall include the notes and schedules thereto.
Whenever the term “Parent” is used in respect



--------------------------------------------------------------------------------

of a GAAP financial statement determination, financial covenant, financial
calculation or financial ratio, or a related definition, it shall be understood
to mean Parent and its Subsidiaries on a consolidated basis, unless the context
clearly requires otherwise. Notwithstanding anything to the contrary contained
herein, (a) all financial statements delivered hereunder shall be prepared, and
all financial covenants contained herein shall be calculated, without giving
effect to any election under the Statement of Financial Accounting Standards
No. 159 (or any similar accounting principle) permitting a Person to value its
financial liabilities or Indebtedness at the fair value thereof, and (b) the
term “unqualified opinion” as used herein to refer to opinions or reports
provided by accountants shall mean an opinion or report that is (i) unqualified,
and (ii) does not include any explanation, supplemental comment, or other
comment concerning the ability of the applicable Person to continue as a going
concern or concerning the scope of the audit

1.3 Code. Any terms used in this Agreement that are defined in the Code shall be
construed and defined as set forth in the Code unless otherwise defined herein;
provided, that, to the extent that the Code is used to define any term herein
and such term is defined differently in different Articles of the Code, the
definition of such term contained in Article 9 of the Code shall govern.

1.4 Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean (a) the payment or repayment in full in immediately
available funds of (i) the principal amount of, and interest accrued and unpaid
with respect to, all outstanding Loans, together with the payment of any premium
applicable to the repayment of the Loans, (ii) all Lender Group Expenses that
have accrued and are unpaid regardless of whether demand has been made therefor,
(iii) all fees or charges that have accrued hereunder or under any other Loan
Document (including the Letter of Credit Fee and the Unused Line Fee) and are
unpaid, (b) in the case of contingent reimbursement obligations with respect to
outstanding Letters of Credit, providing Letter of Credit Collateralization or
taking other actions that are satisfactory to the applicable Issuing Bank,
(c) the payment or repayment in full in immediately available funds of all other
outstanding Obligations (including the payment of any termination amount then
applicable (or which would or could become applicable as a result of the
repayment of the other Obligations) under Hedge Agreements provided by Hedge
Providers) other than (i) unasserted contingent indemnification Obligations,
(ii) Bank Product Obligations (other than Hedge Obligations) and (iii) any Hedge
Obligations that, at such time, are allowed by the applicable Hedge Provider to
remain outstanding without being required to be repaid, and (d) the termination
of all of the Commitments of the Lenders. Any reference herein to any Person
shall be construed to include such Person’s successors and assigns. Any
requirement of a writing contained herein or in any other Loan Document shall be
satisfied by the transmission of a Record.

 

2



--------------------------------------------------------------------------------

1.5 Time References. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, all references to time of day refer to
Eastern standard time or Eastern daylight saving time, as in effect in New York,
New York on such day. For purposes of the computation of a period of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to and including”;
provided that, with respect to a computation of fees or interest payable to
Agent or any Lender, such period shall in any event consist of at least one
(1) full day.

1.6 Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

 

2. LOANS AND TERMS OF PAYMENT.

2.1 Revolving Loans.

(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Revolving Lender agrees (severally, not jointly or
jointly and severally) to make revolving loans (“Revolving Loans”) to Borrowers
in an amount at any one time outstanding not to exceed the lesser of:

(i) such Lender’s Revolver Commitment, or

(ii) such Lender’s Pro Rata Share of an amount equal to the lesser of:

(A) the amount equal to (1) the Maximum Revolver Amount less (2) the sum of
(y) the Letter of Credit Usage at such time, plus (z) the principal amount of
Swing Loans outstanding at such time, and

(B) the amount equal to (1) the Borrowing Base as of such date (based upon the
most recent Borrowing Base Certificate delivered by Borrowers to Agent) less
(2) the sum of (x) the Letter of Credit Usage at such time, plus (y) the
principal amount of Swing Loans outstanding at such time.

(b) Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Revolving Loans,
together with interest accrued and unpaid thereon, shall constitute Obligations
and shall be due and payable on the Maturity Date or, if earlier, on the date on
which they are declared due and payable pursuant to the terms of this Agreement.

(c) Agent will have the right to establish or modify Reserves in its Permitted
Discretion. The amount of any Reserve established by Agent shall have a
reasonable relationship to the event, condition or other matter which is the
basis for such Reserve as determined by Agent in its Permitted Discretion and to
the extent that such Reserve is in respect of amounts that may be payable to
third parties Agent may deduct such Reserve from the Maximum Revolver Amount at
any time that the Maximum Revolver Amount is less than the amount of the
Borrowing Base. To the extent that an event, condition or matter as to any
Eligible Account, Eligible Unbilled Account or Qualified Cash is addressed
pursuant to the treatment thereof within the definition of such term, Agent
shall not also establish a Reserve to address the same event, condition or
matter. Agent will provide three (3) Business Days prior notice to
Administrative Loan Party before Agent establishes any new categories of
Reserves after the Closing Date and will consult with Administrative Loan Party
in connection with the basis for such new categories of Reserves to the extent
Administrative Loan Party is available in a reasonably timely manner, provided,
that the failure to consult with Administrative Loan Party shall not limit
Agent’s right to implement such Reserve following such three (3) Business Day
period.

 

3



--------------------------------------------------------------------------------

2.2 Borrowing Procedures and Settlements.

(a) Procedure for Borrowing Loans. Each Borrowing shall be made by a written
request (including by electronic mail or telefacsimile) by an Authorized Person
delivered to Agent and received by Agent no later than 12:00 noon (i) on the
Business Day that is the requested Funding Date in the case of a request for a
Swing Loan, and (ii) on the Business Day that is one (1) Business Day prior to
the requested Funding Date in the case of all other requests (subject to
Section 2.11(b)(i) with respect to the LIBOR Option), specifying (A) the amount
of such Borrowing, (B) the requested Funding Date (which shall be a Business
Day) and (C) at Borrowers’ option, whether such Borrowing shall be made as a
Revolving Loan or a Swing Loan; provided, that, Agent may, in its sole
discretion, elect to accept as timely requests that are received later than
12:00 noon on the applicable Business Day, it being understood that the request
for Borrowings of Base Rate Loans in an aggregate principal amount not to exceed
$100,000,000 to be made on the Closing Date shall be received as timely so long
as it is made at any time prior to 12:00 p.m. on the effective date of this
Agreement. At Agent’s election, in lieu of delivering the above-described
written request, any Authorized Person of the Administrative Loan Party may give
Agent telephonic notice of such request by the required time. In such
circumstances, Borrowers agree that any such telephonic notice will be confirmed
in writing within 24 hours of the giving of such telephonic notice, but the
failure to provide such written confirmation shall not affect the validity of
the request.

(b) Making of Swing Loans. In the case of a request for a Swing Loan and so long
as the aggregate amount of Swing Loans made since the last Settlement Date,
minus all payments or other amounts applied to Swing Loans since the last
Settlement Date, plus the amount of the requested Swing Loan does not exceed the
Swing Loan Sublimit, Swing Lender shall make a Revolving Loan (any such
Revolving Loan made by Swing Lender pursuant to this Section 2.2(b) being
referred to as a “Swing Loan” and all such Revolving Loans being referred to as
“Swing Loans”) available to Borrowers on the Funding Date applicable thereto by
transferring immediately available funds in the amount of such requested
Borrowing to the Designated Account. Each Swing Loan shall be deemed to be a
Revolving Loan hereunder and shall be subject to all the terms and conditions
(including Section 3) applicable to other Revolving Loans; except, that, all
payments (including interest) on any Swing Loan shall be payable to Swing Lender
solely for its own account. Subject to the provisions of Section 2.2(d)(ii),
Swing Lender shall not make and shall not be obligated to make any Swing Loan if
Swing Lender has actual knowledge that (i) one or more of the applicable
conditions precedent set forth in Section 3 will not be satisfied on the
requested Funding Date for the applicable Borrowing, or (ii) the requested
Borrowing would exceed the Excess Availability on such Funding Date. Swing
Lender shall not otherwise be required to determine whether the applicable
conditions precedent set forth in Section 3 have been satisfied on the Funding
Date applicable thereto prior to making any Swing Loan. The Swing Loans shall be
secured by Agent’s Liens, constitute Revolving Loans and Obligations, and bear
interest at the rate applicable from time to time to Revolving Loans that are
Base Rate Loans.

(c) Making of Revolving Loans other than Swing Loans.

(i) After receipt of a request for a Borrowing pursuant to Section 2.2(a)
requesting a Revolving Loan that is not a Swing Loan, Agent shall notify the
Lenders by telecopy, telephone, email, or other electronic form of transmission,
of the requested Borrowing; such notification to be sent on the Business Day
that is one (1) Business Day prior to the requested Funding Date. If Agent has
notified the Lenders of a requested Borrowing on the Business Day that is one
(1) Business Day prior to the Funding Date, then each Lender shall make the
amount of such Lender’s Pro Rata Share of the

 

4



--------------------------------------------------------------------------------

requested Borrowing available to Agent in immediately available funds, to
Agent’s Account, not later than 10:00 a.m. on the Business Day that is the
requested Funding Date. After Agent’s receipt of the proceeds of such Revolving
Loans from the Lenders, Agent shall make the proceeds thereof available to
Borrowers on the applicable Funding Date by transferring immediately available
funds equal to such proceeds received by Agent to the Designated Account;
provided, that, subject to the provisions of Section 2.2(d)(ii), no Lender shall
have an obligation to make any Revolving Loan, if (1) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable Borrowing unless such condition
has been waived, or (2) the requested Borrowing would exceed the Excess
Availability on such Funding Date.

(ii) Unless Agent receives notice from a Lender prior to 9:30 a.m. on the
Business Day that is the requested Funding Date relative to a requested
Borrowing as to which Agent has notified the Lenders of a requested Borrowing
that such Lender will not make available as and when required hereunder to Agent
for the account of Borrowers the amount of that Lender’s Pro Rata Share of the
Borrowing, Agent may assume that each Lender has made or will make such amount
available to Agent in immediately available funds on the Funding Date and Agent
may (but shall not be so required), in reliance upon such assumption, make
available to Borrowers a corresponding amount. If, on the requested Funding
Date, any Lender shall not have remitted the full amount that it is required to
make available to Agent in immediately available funds and if Agent has made
available to Borrowers such amount on the requested Funding Date, then such
Lender shall make the amount of such Lender’s Pro Rata Share of the requested
Borrowing available to Agent in immediately available funds, to Agent’s Account,
no later than 10:00 a.m. on the Business Day that is the first (1st) Business
Day after the requested Funding Date (in which case, the interest accrued on
such Lender’s portion of such Borrowing for the Funding Date shall be for
Agent’s separate account). If any Lender shall not remit the full amount that it
is required to make available to Agent in immediately available funds as and
when required hereby and if Agent has made available to Borrowers such amount,
then that Lender shall be obligated to immediately remit such amount to Agent,
together with interest at the Defaulting Lender Rate for each day until the date
on which such amount is so remitted. A notice submitted by Agent to any Lender
with respect to amounts owing under this Section 2.2(c)(ii) shall be conclusive,
absent manifest error. If the amount that a Lender is required to remit is made
available to Agent, then such payment to Agent shall constitute such Lender’s
Revolving Loan for all purposes of this Agreement. If such amount is not made
available to Agent on the Business Day following the Funding Date, Agent will
notify Borrowers of such failure to fund and, upon demand by Agent, Borrowers
shall pay such amount to Agent for Agent’s account, together with interest
thereon for each day elapsed since the date of such Borrowing, at a rate per
annum equal to the interest rate applicable at the time to the Revolving Loans
composing such Borrowing.

(d) Protective Advances and Optional Overadvances.

(i) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.2(d)(iv), at any time (A) after the
occurrence and during the continuance of a Default or an Event of Default, or
(B) that any of the other applicable conditions precedent set forth in Section 3
are not satisfied, Agent hereby is authorized by Borrowers and the Lenders, from
time to time, in Agent’s sole discretion, to make Revolving Loans to, or for the
benefit of, Borrowers, on behalf of the Revolving Lenders, that Agent, in its
Permitted Discretion, deems necessary or desirable (1) to preserve or protect
the Collateral, or any portion thereof, or (2) to enhance the likelihood of
repayment of the Obligations (other than the Bank Product Obligations) (the
Revolving Loans described in this Section 2.2(d)(i) shall be referred to as
“Protective Advances”). Notwithstanding the foregoing, the aggregate amount of
all Protective Advances outstanding at any one time shall not exceed ten
(10%) percent of the Maximum Revolver Amount.

 

5



--------------------------------------------------------------------------------

(ii) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.2(d)(iv), the Lenders hereby authorize
Agent or Swing Lender, as applicable, and either Agent or Swing Lender, as
applicable, may, but is not obligated to, knowingly and intentionally, continue
to make Revolving Loans (including Swing Loans) to Borrowers notwithstanding
that an Overadvance exists or would be created thereby, so long as (A) after
giving effect to such Revolving Loans, the outstanding Revolver Usage does not
exceed the Borrowing Base by more than ten (10%) percent and (B) after giving
effect to such Revolving Loans, the outstanding Revolver Usage (except for and
excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) does not exceed the Maximum Revolver Amount. In the event Agent
obtains actual knowledge that an Overadvance exists, regardless of the amount
of, or reason for, such Overadvance, Agent shall notify the Lenders as soon as
practicable (and prior to making any (or any additional) intentional
Overadvances (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) unless Agent determines that prior
notice would result in imminent harm to the Collateral or its value, in which
case Agent may make such Overadvances and provide notice as promptly as
practicable thereafter), and the Lenders with Revolver Commitments thereupon
shall, together with Agent, jointly determine the terms of arrangements that
shall be implemented with Borrowers intended to reduce, within thirty (30) days,
the outstanding principal amount of the Revolving Loans to Borrowers to an
amount permitted by the preceding sentence. In such circumstances, if any Lender
with a Revolver Commitment objects to the proposed terms of reduction or
repayment of any Overadvance, the terms of reduction or repayment thereof shall
be implemented according to the determination of the Required Lenders. The
foregoing provisions are meant for the benefit of the Lenders and Agent and are
not meant for the benefit of Borrowers, which shall continue to be bound by the
provisions of Section 2.3(e)(i). Each Lender with a Revolver Commitment shall be
obligated to settle with Agent as provided in Section 2.2(e) (or Section 2.2(g),
as applicable) for the amount of such Lender’s Pro Rata Share of any
unintentional Overadvances by Agent reported to such Lender, any intentional
Overadvances made as permitted under this Section 2.2(d)(ii), and any
Overadvances resulting from the charging to the Loan Account of interest, fees,
or Lender Group Expenses.

(iii) Each Protective Advance and each Overadvance (each, an “Extraordinary
Advance”) shall be deemed to be a Revolving Loan hereunder; except, that, no
Extraordinary Advance shall be eligible to be a LIBOR Rate Loan and, prior to
Settlement therefor, all payments on the Extraordinary Advances shall be payable
to Agent solely for its own account. The Extraordinary Advances shall be
repayable on demand, be secured by Agent’s Liens, constitute Obligations
hereunder, and bear interest at the rate applicable from time to time to
Revolving Loans that are Base Rate Loans. The provisions of this Section 2.2(d)
are for the exclusive benefit of Agent, Swing Lender, and the Lenders and are
not intended to benefit Borrowers (or any other Loan Party) in any way.

(iv) Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary: (A) no Extraordinary Advance may be made by Agent if
such Extraordinary Advance would cause the aggregate principal amount of
Extraordinary Advances outstanding to exceed an amount equal to ten
(10%) percent of the Maximum Revolver Amount; and (B) no Extraordinary Advance
may be made if such Extraordinary Advance causes the aggregate Revolver Usage to
exceed the Maximum Revolver Amount.

 

6



--------------------------------------------------------------------------------

(e) Settlement. It is agreed that each Lender’s funded portion of the Revolving
Loans is intended by the Lenders to equal, at all times, such Lender’s Pro Rata
Share of the outstanding Revolving Loans. Such agreement notwithstanding, Agent,
Swing Lender, and the other Lenders agree (which agreement shall not be for the
benefit of Borrowers) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Revolving Loans, the Swing Loans, and the Extraordinary Advances shall take
place on a periodic basis in accordance with the following provisions:

(i) Agent shall request settlement (“Settlement”) with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent in its sole
discretion (A) on behalf of Swing Lender, with respect to the outstanding Swing
Loans, (B) for itself, with respect to the outstanding Extraordinary Advances,
and (C) with respect to Parent’s or any of its Subsidiaries’ payments or other
amounts received, as to each by notifying the Lenders by telecopy, telephone, or
other similar form of transmission, of such requested Settlement, no later than
2:00 p.m. on the Business Day immediately prior to the date of such requested
Settlement (the date of such requested Settlement being the “Settlement Date”).
Such notice of a Settlement Date shall include a summary statement of the amount
of outstanding Revolving Loans, Swing Loans, and Extraordinary Advances for the
period since the prior Settlement Date. Subject to the terms and conditions
contained herein (including Section 2.2(g)): (1) if the amount of the Revolving
Loans (including Swing Loans, and Extraordinary Advances) made by a Lender that
is not a Defaulting Lender exceeds such Lender’s Pro Rata Share of the Revolving
Loans (including Swing Loans, and Extraordinary Advances) as of a Settlement
Date, then Agent shall, by no later than 12:00 p.m. on the Settlement Date,
transfer in immediately available funds to a Deposit Account of such Lender (as
such Lender may designate), an amount such that each such Lender shall, upon
receipt of such amount, have as of the Settlement Date, its Pro Rata Share of
the Revolving Loans (including Swing Loans, and Extraordinary Advances), and
(2) if the amount of the Revolving Loans (including Swing Loans, and
Extraordinary Advances) made by a Lender is less than such Lender’s Pro Rata
Share of the Revolving Loans (including Swing Loans, and Extraordinary Advances)
as of a Settlement Date, such Lender shall no later than 12:00 p.m. on the
Settlement Date transfer in immediately available funds to Agent’s Account, an
amount such that each such Lender shall, upon transfer of such amount, have as
of the Settlement Date, its Pro Rata Share of the Revolving Loans (including
Swing Loans and Extraordinary Advances). Such amounts made available to Agent
under clause (2) of the immediately preceding sentence shall be applied against
the amounts of the applicable Swing Loans or Extraordinary Advances and,
together with the portion of such Swing Loans or Extraordinary Advances
representing Swing Lender’s Pro Rata Share thereof, shall constitute Revolving
Loans of such Lenders. If any such amount is not made available to Agent by any
Lender on the Settlement Date applicable thereto to the extent required by the
terms hereof, Agent shall be entitled to recover for its account such amount on
demand from such Lender together with interest thereon at the Defaulting Lender
Rate.

(ii) In determining whether a Lender’s balance of the Revolving Loans, Swing
Loans, and Extraordinary Advances is less than, equal to, or greater than such
Lender’s Pro Rata Share of the Revolving Loans, Swing Loans, and Extraordinary
Advances as of a Settlement Date, Agent shall, as part of the relevant
Settlement, apply to such balance the portion of payments actually received in
good funds by Agent with respect to principal, interest, fees payable by
Borrowers and allocable to the Lenders hereunder, and proceeds of Collateral.

(iii) Between Settlement Dates, Agent, to the extent Extraordinary Advances or
Swing Loans are outstanding, may pay over to Agent or Swing Lender, as
applicable, any payments or other amounts received by Agent, that in accordance
with the terms of this Agreement would be applied to the reduction of the
Revolving Loans, for application to the Extraordinary Advances or Swing Loans.
Between Settlement Dates, Agent, to the extent no Extraordinary Advances or
Swing Loans are outstanding, may pay over to Swing Lender any payments or other
amounts received by Agent, that in accordance with the terms of this Agreement
would be applied to the reduction of the Revolving Loans, for application to
Swing Lender’s Pro Rata Share of the Revolving Loans. If, as of any Settlement
Date, payments or other amounts of Parent or its Subsidiaries received since the
then immediately preceding Settlement Date have been applied to Swing Lender’s
Pro Rata Share of the Revolving Loans other than to Swing Loans, as provided for
in the previous sentence, Swing Lender shall pay to Agent for the accounts of
the Lenders, and Agent shall pay to the Lenders (other than a Defaulting Lender
if Agent has implemented the provisions of Section 2.2(g)), to be applied to the
outstanding Revolving Loans of such Lenders, an amount such that each such
Lender shall, upon receipt of such amount, have, as of such

 

7



--------------------------------------------------------------------------------

Settlement Date, its Pro Rata Share of the Revolving Loans. During the period
between Settlement Dates, Swing Lender with respect to Swing Loans, Agent with
respect to Extraordinary Advances, and each Lender with respect to the Revolving
Loans other than Swing Loans and Extraordinary Advances, shall be entitled to
interest at the applicable rate or rates payable under this Agreement on the
daily amount of funds employed by Swing Lender, Agent, or the Lenders, as
applicable.

(iv) Anything in this Section 2.2(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to implement the provisions set forth in Section 2.2(g).

(f) Notation. Agent, as a non-fiduciary agent for Borrowers, shall maintain a
register showing the principal amount of the Revolving Loans, owing to each
Lender, including the Swing Loans owing to Swing Lender, and Extraordinary
Advances owing to Agent, and the interests therein of each Lender, from time to
time and such register shall, absent manifest error, conclusively be presumed to
be correct and accurate.

(g) Defaulting Lenders.

(i) Notwithstanding the provisions of Section 2.3(b)(ii), Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by Borrowers to
Agent for the Defaulting Lender’s benefit or any proceeds of Collateral that
would otherwise be remitted hereunder to the Defaulting Lender, and, in the
absence of such transfer to the Defaulting Lender, Agent shall transfer any such
payments (A) first, to Swing Lender to the extent of any Swing Loans that were
made by Swing Lender and that were required to be, but were not, paid by the
Defaulting Lender, (B) second, to Issuing Bank, to the extent of the portion of
a Letter of Credit Disbursement that was required to be, but was not, paid by
the Defaulting Lender, (C) third, to each Non-Defaulting Lender ratably in
accordance with their Commitments (but, in each case, only to the extent that
such Defaulting Lender’s portion of a Revolving Loan (or other funding
obligation) was funded by such other Non-Defaulting Lender), (D) fourth, to a
suspense account maintained by Agent, the proceeds of which shall be retained by
Agent and may be made available to be re-advanced to or for the benefit of
Borrowers (upon the request of Borrowers and subject to the conditions set forth
in Section 3.2) as if such Defaulting Lender had made its portion of Revolving
Loans (or other funding obligations) hereunder, and (E) fifth, from and after
the date on which all other Obligations have been paid in full, to such
Defaulting Lender in accordance with tier (L) of Section 2.3(b)(ii). Subject to
the foregoing, Agent may hold and, in its discretion, re-lend to Borrowers for
the account of such Defaulting Lender the amount of all such payments received
and retained by Agent for the account of such Defaulting Lender. Solely for the
purposes of voting or consenting to matters with respect to the Loan Documents
(including the calculation of Pro Rata Share in connection therewith) and for
the purpose of calculating the fee payable under Section 2.9(b), such Defaulting
Lender shall be deemed not to be a “Lender” and such Lender’s Commitment shall
be deemed to be zero; provided, that, the foregoing shall not apply to any of
the matters governed by Section 14.1(a)(i) through (iii). The provisions of this
Section 2.2(g) shall remain effective with respect to such Defaulting Lender
until the earlier of (y) the date on which all of the Non-Defaulting Lenders,
Agent, Issuing Bank, and Borrowers shall have waived, in writing, the
application of this Section 2.2(g) to such Defaulting Lender, or (z) the date on
which such Defaulting Lender makes payment of all amounts that it was obligated
to fund hereunder, pays to Agent all amounts owing by Defaulting Lender in
respect of the amounts that it was obligated to fund hereunder, and, if
requested by Agent, provides adequate assurance of its ability to perform its
future obligations hereunder (on which earlier date, so long as no Event of
Default has occurred and is continuing, any remaining cash collateral held by
Agent pursuant to Section 2.2(g)(ii) shall be released to Parent on behalf of
Borrowers). The operation of this Section 2.2(g) shall not be construed to
increase or otherwise affect the Commitment of any Lender, to relieve or excuse
the

 

8



--------------------------------------------------------------------------------

performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by any Borrower
of its duties and obligations hereunder to Agent, Issuing Bank, or to the
Lenders other than such Defaulting Lender. Any failure by a Defaulting Lender to
fund amounts that it was obligated to fund hereunder shall constitute a material
breach by such Defaulting Lender of this Agreement and shall entitle Borrowers,
at their option, upon written notice to Agent, to arrange for a substitute
Lender to assume the Commitment of such Defaulting Lender, such substitute
Lender to be reasonably acceptable to Agent. In connection with the arrangement
of such a substitute Lender, the Defaulting Lender shall have no right to refuse
to be replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being paid its share of the outstanding Obligations (other
than Bank Product Obligations, but including (1) all interest, fees, and other
amounts that may be due and payable in respect thereof, and (2) an assumption of
its Pro Rata Share of its participation in the Letters of Credit); provided,
that, any such assumption of the Commitment of such Defaulting Lender shall not
be deemed to constitute a waiver of any of the Lender Groups’ or Borrowers’
rights or remedies against any such Defaulting Lender arising out of or in
relation to such failure to fund. In the event of a direct conflict between the
priority provisions of this Section 2.2(g) and any other provision contained in
this Agreement or any other Loan Document, it is the intention of the parties
hereto that such provisions be read together and construed, to the fullest
extent possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.2(g) shall control and govern.

(ii) If any Swing Loan or Letter of Credit is outstanding at the time that a
Lender becomes a Defaulting Lender then:

(A) such Defaulting Lender’s Swing Loan Exposure and Letter of Credit Exposure
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Shares but only to the extent (x) the sum of all
Non-Defaulting Lenders’ Revolving Loan Exposures plus such Defaulting Lender’s
Swing Loan Exposure and Letter of Credit Exposure does not exceed the total of
all Non-Defaulting Lenders’ Revolver Commitments and (y) the conditions set
forth in Section 3.2 are satisfied at such time;

(B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrowers shall within one Business Day following notice
by the Agent (x) first, prepay such Defaulting Lender’s Swing Loan Exposure
(after giving effect to any partial reallocation pursuant to clause (A) above)
and (y) second, cash collateralize such Defaulting Lender’s Letter of Credit
Exposure (after giving effect to any partial reallocation pursuant to clause
(A) above), pursuant to a cash collateral agreement to be entered into in form
and substance reasonably satisfactory to the Agent, for so long as such Letter
of Credit Exposure is outstanding; provided, that, Borrowers shall not be
obligated to cash collateralize any Defaulting Lender’s Letter of Credit
Exposure if such Defaulting Lender is also the Issuing Bank;

(C) if Borrowers cash collateralize any portion of such Defaulting Lender’s
Letter of Credit Exposure pursuant to this Section 2.2(g)(ii), Borrowers shall
not be required to pay any Letter of Credit Fees to Agent for the account of
such Defaulting Lender pursuant to Section 2.5(b) with respect to such cash
collateralized portion of such Defaulting Lender’s Letter of Credit Exposure
during the period such Letter of Credit Exposure is cash collateralized;

(D) to the extent the Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to this Section 2.2(g)(ii), then the Letter of Credit Fees
payable to the Non-Defaulting Lenders pursuant to Section 2.5(b) shall be
adjusted in accordance with such Non-Defaulting Lenders’ Letter of Credit
Exposure;

 

9



--------------------------------------------------------------------------------

(E) to the extent any Defaulting Lender’s Letter of Credit Exposure is neither
cash collateralized nor reallocated pursuant to this Section 2.2(g)(ii), then,
without prejudice to any rights or remedies of the Issuing Bank or any Lender
hereunder, all Letter of Credit Fees that would have otherwise been payable to
such Defaulting Lender under Section 2.5(b) with respect to such portion of such
Letter of Credit Exposure shall instead be payable to the Issuing Bank until
such portion of such Defaulting Lender’s Letter of Credit Exposure is cash
collateralized or reallocated;

(F) so long as any Lender is a Defaulting Lender, the Swing Lender shall not be
required to make any Swing Loan and the Issuing Bank shall not be required to
issue, amend, or increase any Letter of Credit, in each case, to the extent
(x) the Defaulting Lender’s Pro Rata Share of such Swing Loans or Letter of
Credit cannot be reallocated pursuant to this Section 2.2(g)(ii) or (y) the
Swing Lender or Issuing Bank, as applicable, has not otherwise entered into
arrangements reasonably satisfactory to the Swing Lender or Issuing Bank, as
applicable, and Borrowers to eliminate the Swing Lender’s or Issuing Bank’s risk
with respect to the Defaulting Lender’s participation in Swing Loans or Letters
of Credit; and

(G) Agent may release any cash collateral provided by Borrowers pursuant to this
Section 2.2(g)(ii) to the Issuing Bank and the Issuing Bank may apply any such
cash collateral to the payment of such Defaulting Lender’s Pro Rata Share of any
Letter of Credit Disbursement that is not reimbursed by Borrowers pursuant to
Section 2.10(d).

(h) Independent Obligations. All Revolving Loans (other than Swing Loans and
Extraordinary Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Revolving Loan (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.

2.3 Payments; Reductions of Commitments; Prepayments.

(a) Payments by Borrowers.

(i) Except as otherwise expressly provided herein, all payments by Borrowers
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 2:00 p.m. on the date
specified herein. Any payment received by Agent later than 2:00 p.m. shall be
deemed to have been received (unless Agent, in its sole discretion, elects to
credit it on the date received) on the following Business Day and any applicable
interest or fee shall continue to accrue until such following Business Day.

(ii) Unless Agent receives notice from Borrowers prior to the date on which any
payment is due to the Lenders that Borrowers will not make such payment in full
as and when required, Agent may assume that Borrowers have made (or will make)
such payment in full to Agent on such date in immediately available funds and
Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrowers do not make such payment in full
to Agent on the date when due, each Lender severally shall repay to Agent on
demand such amount distributed to such Lender, together with interest thereon at
the Defaulting Lender Rate for each day from the date such amount is distributed
to such Lender until the date repaid.

 

10



--------------------------------------------------------------------------------

(b) Apportionment and Application.

(i) So long as no Application Event has occurred and is continuing and except as
otherwise provided herein with respect to Defaulting Lenders, all principal and
interest payments received by Agent shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
received by Agent (other than fees or expenses that are for Agent’s separate
account or for the separate account of Issuing Bank) shall be apportioned
ratably among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee or expense relates. Subject to
Section 2.3(b)(iv) and Section 2.3(e), all payments to be made hereunder by
Borrowers shall be remitted to Agent and all such payments, and all proceeds of
Collateral received by Agent, shall be applied, so long as no Application Event
has occurred and is continuing and except as otherwise provided herein with
respect to Defaulting Lenders, to reduce the balance of the Revolving Loans
outstanding and, thereafter, to Borrowers (to be wired to the Designated
Account) or such other Person entitled thereto under applicable law.

(ii) At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:

(A) first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,

(B) second, to pay any fees or premiums then due to Agent under the Loan
Documents until paid in full,

(C) third, to pay interest due in respect of all Protective Advances until paid
in full,

(D) fourth, to pay the principal of all Protective Advances until paid in full,

(E) fifth, ratably, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Lenders under the Loan
Documents, until paid in full,

(F) sixth, ratably, to pay any fees or premiums then due to any of the Lenders
under the Loan Documents until paid in full,

(G) seventh, to pay interest accrued in respect of the Swing Loans until paid in
full,

(H) eighth, to pay the principal of all Swing Loans until paid in full,

(I) ninth, ratably, to pay interest accrued in respect of the Revolving Loans
(other than Protective Advances) until paid in full,

(J) tenth, ratably,

 

11



--------------------------------------------------------------------------------

(1) to pay the principal of all Revolving Loans until paid in full,

(2) to Agent, to be held by Agent, for the benefit of Issuing Bank (and for the
ratable benefit of each of the Lenders that have an obligation to pay to Agent,
for the account of Issuing Bank, a share of each Letter of Credit Disbursement),
as cash collateral in an amount up to one hundred two (102%) percent of the
Letter of Credit Usage (to the extent permitted by applicable law, such cash
collateral shall be applied to the reimbursement of any Letter of Credit
Disbursement as and when such disbursement occurs and, if a Letter of Credit
expires undrawn, the cash collateral held by Agent in respect of such Letter of
Credit shall, to the extent permitted by applicable law, be reapplied pursuant
to this Section 2.3(b)(ii), beginning with tier (A) hereof),

(3) up to the amount (after taking into account any amounts previously paid
pursuant to this clause (3), during the continuation of the applicable
Application Event) of the most recently established Bank Product Reserve,
ratably, to (I) the Bank Product Providers based upon amounts then certified by
the applicable Bank Product Provider to Agent (in form and substance
satisfactory to Agent) to be due and payable to such Bank Product Providers on
account of Bank Product Obligations, and (II) with any balance to be paid to
Agent, to be held by Agent, for the ratable benefit of the Bank Product
Providers, as cash collateral (which cash collateral may be released by Agent to
the applicable Bank Product Provider and applied by such Bank Product Provider
to the payment or reimbursement of any amounts due and payable with respect to
Bank Product Obligations owed to the applicable Bank Product Provider as and
when such amounts first become due and payable and, if and at such time as all
such Bank Product Obligations are paid or otherwise satisfied in full, the cash
collateral held by Agent in respect of such Bank Product Obligations shall be
reapplied pursuant to this Section 2.3(b)(ii), beginning with tier (A) hereof,

(K) eleventh, to pay any other Obligations other than Obligations owed to
Defaulting Lenders (including being paid, ratably, to the Bank Product Providers
on account of all amounts then due and payable in respect of Bank Product
Obligations, with any balance to be paid to Agent, to be held by Agent, for the
ratable benefit of the Bank Product Providers, as cash collateral (which cash
collateral may be released by Agent to the applicable Bank Product Provider and
applied by such Bank Product Provider to the payment or reimbursement of any
amounts due and payable with respect to Bank Product Obligations owed to the
applicable Bank Product Provider as and when such amounts first become due and
payable and, if and at such time as all such Bank Product Obligations are paid
or otherwise satisfied in full, the cash collateral held by Agent in respect of
such Bank Product Obligations shall be reapplied pursuant to this
Section 2.3(b)(ii), beginning with tier (A) hereof,

(L) twelfth, ratably to pay any Obligations owed to Defaulting Lenders; and

(M) thirteenth, to Borrowers (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.

(iii) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in
Section 2.2(e).

(iv) In each instance, so long as no Application Event has occurred and is
continuing, Section 2.3(b)(i) shall not apply to any payment made by Borrowers
to Agent and specified by Borrowers to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement or any other Loan Document.

 

12



--------------------------------------------------------------------------------

(v) For purposes of Section 2.3(b)(ii), “paid in full” of a type of Obligation
means payment in cash or immediately available funds of all amounts owing on
account of such type of Obligation, including interest accrued after the
commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

(vi) In the event of a direct conflict between the priority provisions of this
Section 2.3 and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other. In the event of any actual, irreconcilable conflict that cannot
be resolved as aforesaid, if the conflict relates to the provisions of
Section 2.2(g) and this Section 2.3, then the provisions of Section 2.2(g) shall
control and govern, and if otherwise, then the terms and provisions of this
Section 2.3 shall control and govern.

(c) Reduction of Revolver Commitments. The Revolver Commitments shall terminate
on the Maturity Date. Borrowers may reduce the Revolver Commitments, without
premium or penalty, to an amount (which may be zero) not less than the sum of
(i) the Revolver Usage as of such date, plus (ii) the principal amount of all
Revolving Loans not yet made as to which a request has been given by Borrowers
under Section 2.2(a), plus (iii) the amount of all Letters of Credit not yet
issued as to which a request has been given by Borrowers pursuant to
Section 2.10(a). Each such reduction shall be in an amount which is not less
than $10,000,000 (unless the Revolver Commitments are being reduced to zero and
the amount of the Revolver Commitments in effect immediately prior to such
reduction are less than $10,000,000), shall be made by providing not less than
five (5) Business Days prior written notice to Agent (or such shorter time as
the Agent may permit in its reasonable discretion), and shall be irrevocable;
provided, that any such notice may state that such notice is contingent on the
effectiveness of other credit facilities, in which case such notice may be
revoked by Borrowers (by notice to Agent on or prior to the specified effective
date) if such contingency is not satisfied. Once reduced, the Revolver
Commitments may not be increased. Each such reduction of the Revolver
Commitments shall reduce the Revolver Commitments of each Lender proportionately
in accordance with its ratable share thereof.

(d) Optional Prepayments. Borrowers may prepay the principal of any Revolving
Loan at any time in whole or in part, without premium or penalty (but subject to
Section 2.11(b)(ii)).

(e) Mandatory Prepayments.

(i) Borrowing Base. If, at any time, (A) the Revolver Usage on such date exceeds
(B) the Borrowing Base reflected in the Borrowing Base Certificate most recently
delivered by Borrowers to Agent, then Borrowers shall promptly, but in any
event, within one (1) Business Day, prepay the Obligations in accordance with
Section 2.3(f)(i) in an aggregate amount equal to the amount of such excess.

(ii) Collections. If a Cash Dominion Period exists, all proceeds of Collateral
will be applied to prepay the Obligations, other than to the extent such
proceeds are held in any Excluded Accounts (as defined in the Guaranty and
Security Agreement) in compliance with this Agreement or any other Loan
Document.

(f) Application of Payments. Each prepayment pursuant to Section 2.3(e) shall,
(i) so long as no Application Event shall have occurred and be continuing, be
applied, first, to the outstanding principal amount of the Revolving Loans until
paid in full, and second, to cash collateralize the Letters of Credit in an
amount equal to one hundred two (102%) percent of the then outstanding Letter of
Credit Usage, and (ii) if an Application Event shall have occurred and be
continuing, be applied in the manner set forth in Section 2.3(b)(ii).

 

13



--------------------------------------------------------------------------------

2.4 Promise to Pay; Promissory Notes.

(a) Borrowers agree to pay the Lender Group Expenses on the first (1st) day of
the month following the date on which Borrowers receive an invoice for the
applicable Lender Group Expenses from Agent, if the Borrowers receive such
invoice at least 5 days prior to such first day of the month; otherwise,
Borrowers agree to pay the relevant Lender Group Expenses on the first day of
the following month; provided, that Agent may charge the Loan Account pursuant
to the provisions of Section 2.5(d) for such Lender Group Expenses, and such
charging of the Loan Account shall satisfy Borrowers’ payment requirement under
this first sentence of this Section 2.4(a). Borrowers promise to pay all of the
Obligations (including principal, interest, premiums, if any, fees, costs, and
expenses (including Lender Group Expenses)) in full on the Maturity Date or, if
earlier, on the date on which the Obligations (other than the Bank Product
Obligations) become due and payable pursuant to the terms of this Agreement.
Borrowers agree that their obligations contained in the first sentence of this
Section 2.4(a) shall survive payment or satisfaction in full of all other
Obligations.

(b) Any Lender may request that any portion of its Commitments or the Loans made
by it be evidenced by one or more promissory notes. In such event, Borrowers
shall execute and deliver to such Lender the requested promissory notes payable
to of such Lender in a form furnished by Agent and reasonably satisfactory to
Borrowers. Thereafter, the portion of the Commitments and Loans evidenced by
such promissory notes and interest thereon shall at all times be represented by
one or more promissory notes in such form payable to the payee named therein.

2.5 Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations.

(a) Interest Rates. Except as provided in Section 2.5(c), all Obligations
(except for undrawn Letters of Credit) that have been charged to the Loan
Account pursuant to the terms hereof shall bear interest as follows:

(i) if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate equal
to the LIBOR Rate plus the LIBOR Rate Margin, and

(ii) otherwise, at a per annum rate equal to the Base Rate plus the Base Rate
Margin.

(b) Letter of Credit Fee. Borrowers shall pay Agent (for the ratable benefit of
the Revolving Lenders), a Letter of Credit fee (the “Letter of Credit Fee”)
(which fee shall be in addition to the fronting fees and charges, commissions,
other fees, charges and expenses set forth in Section 2.10(k)) that shall accrue
at a per annum rate equal to the LIBOR Rate Margin times the average daily
undrawn amount of all outstanding Letters of Credit.

(c) Default Rate.

(i) Upon the occurrence and during the continuation of an Event of Default at
the election of Agent or the Required Lenders,

(A) all Obligations (except for undrawn Letters of Credit) that have been
charged to the Loan Account pursuant to the terms hereof shall bear interest at
a per annum rate equal to two (2) percentage points above the per annum rate
otherwise applicable hereunder, and

 

14



--------------------------------------------------------------------------------

(B) the Letter of Credit Fee shall be increased to two (2) percentage points
above the per annum rate otherwise applicable hereunder.

(ii) any excess described in Section 2.3(e)(i) which is not prepaid within one
(1) Business Day shall bear interest at a per annum rate equal to two
(2) percentage points above the per annum rate otherwise applicable hereunder.

(d) Payment. Except to the extent provided to the contrary in Section 2.9,
Section 2.10(k) or Section 2.11(a), (i) all interest, all Letter of Credit Fees,
and all other fees payable hereunder or under any of the other Loan Documents
shall be due and payable, in arrears, on the first (1st) day of each month and
(ii) all costs and expenses payable hereunder or under any of the other Loan
Documents, and all Lender Group Expenses shall be due and payable as set forth
in Section 2.4(a). Borrowers hereby authorize Agent, from time to time without
prior notice to Borrowers, to charge to the Loan Account (A) on the first
(1st) day of each month, all interest accrued during the prior month on the
Revolving Loans hereunder, (B) on the first (1st) day of each month, all Letter
of Credit Fees accrued or chargeable hereunder during the prior month, (C) as
and when incurred or accrued, all fees and costs provided for in Section 2.9(a)
or (c), (D) on the first (1st) day of each month, the Unused Line Fee accrued
during the prior month pursuant to Section 2.9(b), (E) as and when incurred or
due and payable, all other fees payable hereunder or under any of the other Loan
Documents, (F) as and when incurred or accrued, the fronting fees and all
commissions, other fees, charges and expenses provided for in Section 2.11(k),
(G) as and when incurred or due and payable, all other Lender Group Expenses,
and (H) as and when incurred or due and payable all other payment obligations
payable under any Loan Document or any Bank Product Agreement (including any
amounts due and payable to the Bank Product Providers in respect of Bank
Products). All amounts (including interest, fees, costs, expenses, Lender Group
Expenses, or other amounts payable hereunder or under any other Loan Document or
under any Bank Product Agreement) charged to the Loan Account shall thereupon
constitute Revolving Loans hereunder, shall constitute Obligations hereunder,
and shall initially accrue interest at the rate then applicable to Revolving
Loans that are Base Rate Loans (unless and until converted into LIBOR Rate Loans
in accordance with the terms of this Agreement).

(e) Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360 day year (or 365 or 366 days, as the case may
be, in the case of Base Rate Loans), in each case, for the actual number of days
elapsed in the period during which the interest or fees accrue. In the event the
Base Rate is changed from time to time hereafter, the rates of interest
hereunder based upon the Base Rate automatically and immediately shall be
increased or decreased by an amount equal to such change in the Base Rate.

(f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that, anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrowers are and shall be liable only for the payment
of such maximum amount as is allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.

2.6 Crediting Payments. The receipt of any payment item by Agent shall not be
required to be considered a payment on account unless such payment item is a
wire transfer of immediately available

 

15



--------------------------------------------------------------------------------

federal funds made to Agent’s Account or unless and until such payment item is
honored when presented for payment. Should any payment item not be honored when
presented for payment, then Borrowers shall be deemed not to have made such
payment and interest shall be calculated accordingly. Anything to the contrary
contained herein notwithstanding, any payment item shall be deemed received by
Agent only if it is received into Agent’s Account on a Business Day on or before
1:30 p.m. If any payment item is received into Agent’s Account on a non-Business
Day or after 1:30 p.m. on a Business Day (unless Agent, in its sole discretion,
elects to credit it on the date received), it shall be deemed to have been
received by Agent as of the opening of business on the immediately following
Business Day.

2.7 Designated Account. Agent is authorized to make the Revolving Loans, and
Issuing Bank is authorized to issue the Letters of Credit, under this Agreement
based upon telephonic or other instructions received from anyone whom Agent or
Issuing Bank, as applicable, reasonably believes to be an Authorized Person or,
without instructions, if pursuant to Section 2.5(d). Borrowers agree to
establish and maintain the Designated Account with the Designated Account Bank
for the purpose of receiving the proceeds of the Revolving Loans requested by
Borrowers and made by Agent or the Lenders hereunder. Unless otherwise agreed by
Agent and Borrowers, any Revolving Loan or Swing Loan requested by Borrowers and
made by Agent or the Lenders hereunder shall be made to the Designated Account.

2.8 Maintenance of Loan Account; Statements of Obligations. Agent shall maintain
an account on its books in the name of Borrowers (the “Loan Account”) on which
Borrowers will be charged with all Revolving Loans (including Extraordinary
Advances and Swing Loans) made by Agent, Swing Lender, or the Lenders to
Borrowers or for Borrowers’ account, the Letters of Credit issued or arranged by
Issuing Bank for Borrowers’ account, and with all other payment Obligations
hereunder or under the other Loan Documents, including, accrued interest, fees
and expenses, and Lender Group Expenses. In accordance with Section 2.6, the
Loan Account will be credited with all payments received by Agent from Borrowers
or for Borrowers’ account. Agent shall make available to Borrowers monthly
statements regarding the Loan Account, including the principal amount of the
Revolving Loans, interest accrued hereunder, fees accrued or charged hereunder
or under the other Loan Documents, and a summary itemization of all charges and
expenses constituting Lender Group Expenses accrued hereunder or under the other
Loan Documents, and each such statement, absent manifest error, shall be
conclusively presumed to be correct and accurate and constitute an account
stated between Borrowers and the Lender Group unless, within thirty (30) days
after Agent first makes such a statement available to Borrowers, Borrowers shall
deliver to Agent written objection thereto describing the error or errors
contained in such statement.

2.9 Fees.

(a) Agent Fees. Borrowers shall pay to Agent, for the account of Agent, as and
when due and payable under the terms of the Fee Letter, the fees set forth in
the Fee Letter.

(b) Unused Line Fee. Borrowers shall pay to Agent, for the ratable account of
the Revolving Lenders, an unused line fee (the “Unused Line Fee”) in an amount
equal to the Applicable Unused Line Fee Percentage per annum times the result of
(i) the aggregate amount of the Revolver Commitments, less (ii) the average
amount of the Revolver Usage during the immediately preceding month (or portion
thereof), which Unused Line Fee shall be due and payable on the first (1st) day
of each month from and after the Closing Date up to the first (1st) day of the
month prior to the date on which the Obligations are paid in full. Swing Loans
will not be considered in the calculation of the Unused Line Fee.

(c) Field Examination and Other Fees. Borrowers shall pay to Agent, field
examination fees and charges, as and when incurred or chargeable, as follows
(i) a fee of $1,000 per day,

 

16



--------------------------------------------------------------------------------

per examiner, plus reasonable and documented out-of-pocket expenses (including
travel, meals, and lodging) for each field examination of any Borrower performed
by personnel employed by Agent, and (ii) the fees or charges actually paid or
incurred by Agent (but, in any event, no less than a charge of $1,000 per day,
per Person, plus reasonable and documented out-of-pocket expenses (including
travel, meals, and lodging)) if it elects to employ the services of one or more
third Persons to perform field examinations of any Loan Party, to establish
electronic collateral reporting systems, or to assess any Collateral; provided,
that, so long as no Event of Default shall have occurred and be continuing,
Borrowers shall not be obligated to reimburse Agent for more than one field
examination during any period of 12 consecutive months (or, if Excess
Availability shall have fallen below 12.5% of the Maximum Revolver Amount during
any period of twelve consecutive months, two field examinations during such
period). In addition to the foregoing, the Loan Parties and their Subsidiaries
shall in no event be obligated to pay or reimburse any Lender or any
representatives or agents of any Lender (other than, in each case, Wells Fargo
in its capacity as Agent), for any visit, inspection or examination of the Loan
Parties or their Subsidiaries or their properties, books or records.

2.10 Letters of Credit.

(a) Subject to the terms and conditions of this Agreement, upon the request of
Borrowers made in accordance herewith, and prior to the Maturity Date, Issuing
Bank agrees to issue a requested Letter of Credit for the account of Borrowers
(or for the joint account of a Borrower and a Guarantor). By submitting a
request to Issuing Bank for the issuance of a Letter of Credit, Borrowers shall
be deemed to have requested that Issuing Bank issue the requested Letter of
Credit. Each request for the issuance of a Letter of Credit, or the amendment,
renewal, or extension of any outstanding Letter of Credit, shall be irrevocable
and shall be made in writing by an Authorized Person and delivered to Issuing
Bank via telefacsimile or other electronic method of transmission reasonably
acceptable to Issuing Bank and in advance of the requested date of issuance,
amendment, renewal, or extension. Each such request shall be in form and
substance reasonably satisfactory to Issuing Bank and (i) shall specify (A) the
amount of such Letter of Credit, (B) the date of issuance, amendment, renewal,
or extension of such Letter of Credit, (C) the proposed expiration date of such
Letter of Credit, (D) the name and address of the beneficiary of the Letter of
Credit, and (E) such other information (including, the conditions to drawing,
and, in the case of an amendment, renewal, or extension, identification of the
Letter of Credit to be so amended, renewed, or extended) as shall be necessary
to prepare, amend, renew, or extend such Letter of Credit, and (ii) shall be
accompanied by such Issuer Documents as Agent or Issuing Bank may request or
require, to the extent that such requests or requirements are consistent with
the Issuer Documents that Issuing Bank generally requests for Letters of Credit
in similar circumstances. Bank’s records of the content of any such request will
be conclusive. Anything contained herein to the contrary notwithstanding,
Issuing Bank may, but shall not be obligated to, issue a Letter of Credit that
supports the obligations of Parent or one of its Subsidiaries in respect of
(x) a lease of real property to the extent that the face amount of such Letter
of Credit exceeds the highest rent (including all rent-like charges) payable
under such lease for a period of one year, or (y) an employment contract to the
extent that the face amount of such Letter of Credit exceeds the highest
compensation payable under such contract for a period of one year.

(b) Issuing Bank shall have no obligation to issue a Letter of Credit if any of
the following would result after giving effect to the requested issuance:

(i) the Letter of Credit Usage would exceed the Letter of Credit Sublimit, or

(ii) the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the outstanding amount of Revolving Loans (including Swing Loans), or

(iii) the Letter of Credit Usage would exceed the Borrowing Base at such time
less the outstanding principal balance of the Revolving Loans (inclusive of
Swing Loans) at such time.

 

17



--------------------------------------------------------------------------------

(c) In the event there is a Defaulting Lender as of the date of any request for
the issuance of a Letter of Credit, the Issuing Bank shall not be required to
issue or arrange for such Letter of Credit to the extent (i) the Defaulting
Lender’s Letter of Credit Exposure with respect to such Letter of Credit may not
be reallocated pursuant to Section 2.2(g)(ii) or (ii) the Issuing Bank has not
otherwise entered into arrangements reasonably satisfactory to it and Borrowers
to eliminate the Issuing Bank’s risk with respect to the participation in such
Letter of Credit of the Defaulting Lender, which arrangements may include
Borrowers cash collateralizing such Defaulting Lender’s Letter of Credit
Exposure in accordance with Section 2.2(g)(ii). Additionally, Issuing Bank shall
have no obligation to issue a Letter of Credit if (A) any order, judgment, or
decree of any Governmental Authority or arbitrator shall, by its terms, purport
to enjoin or restrain Issuing Bank from issuing such Letter of Credit, or any
law applicable to Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
Issuing Bank shall prohibit or request that Issuing Bank refrain from the
issuance of letters of credit generally or such Letter of Credit in particular,
(B) the issuance of such Letter of Credit would violate one or more policies of
Issuing Bank applicable to letters of credit generally, or (C) if amounts
demanded to be paid under any Letter of Credit will or may not be in United
States Dollars.

(d) Any Issuing Bank (other than Wells Fargo or any of its Affiliates) shall
notify Agent in writing no later than the Business Day immediately following the
Business Day on which such Issuing Bank issued any Letter of Credit; provided,
that, (i) until Agent advises any such Issuing Bank that the provisions of
Section 3.2 are not satisfied, or (ii) unless the aggregate amount of the
Letters of Credit issued in any such week exceeds such amount as shall be agreed
by Agent and such Issuing Bank, such Issuing Bank shall be required to so notify
Agent in writing only once each week of the Letters of Credit issued by such
Issuing Bank during the immediately preceding week as well as the daily amounts
outstanding for the prior week, such notice to be furnished on such day of the
week as Agent and such Issuing Bank may agree. Each Letter of Credit shall be in
form and substance reasonably acceptable to Issuing Bank, including the
requirement that the amounts payable thereunder must be payable in Dollars. If
Issuing Bank makes a payment under a Letter of Credit, Borrowers shall pay to
Agent an amount equal to the applicable Letter of Credit Disbursement on the
Business Day such Letter of Credit Disbursement is made and, in the absence of
such payment, the amount of the Letter of Credit Disbursement immediately and
automatically shall be deemed to be a Revolving Loan hereunder (notwithstanding
any failure to satisfy any condition precedent set forth in Section 3) and,
initially, shall bear interest at the rate then applicable to Revolving Loans
that are Base Rate Loans. If a Letter of Credit Disbursement is deemed to be a
Revolving Loan hereunder, Borrowers’ obligation to pay the amount of such Letter
of Credit Disbursement to Issuing Bank shall be automatically converted into an
obligation to pay the resulting Revolving Loan. Promptly following receipt by
Agent of any payment from Borrowers pursuant to this paragraph, Agent shall
distribute such payment to Issuing Bank or, to the extent that Revolving Lenders
have made payments pursuant to Section 2.10(e) to reimburse Issuing Bank, then
to such Revolving Lenders and Issuing Bank as their interests may appear.

(e) Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.10(d), each Revolving Lender agrees to fund its Pro Rata
Share of any Revolving Loan deemed made pursuant to Section 2.10(d) on the same
terms and conditions as if Borrowers had requested the amount thereof as a
Revolving Loan and Agent shall promptly pay to Issuing Bank the amounts so
received by it from the Revolving Lenders. By the issuance of a Letter of Credit
(or an amendment, renewal, or extension of a Letter of Credit) and without any
further action on the part of Issuing Bank or the Revolving Lenders, Issuing
Bank shall be deemed to have granted to each Revolving

 

18



--------------------------------------------------------------------------------

Lender, and each Revolving Lender shall be deemed to have purchased, a
participation in each Letter of Credit issued by Issuing Bank, in an amount
equal to its Pro Rata Share of such Letter of Credit, and each such Revolving
Lender agrees to pay to Agent, for the account of Issuing Bank, such Revolving
Lender’s Pro Rata Share of any Letter of Credit Disbursement made by Issuing
Bank under the applicable Letter of Credit. In consideration and in furtherance
of the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees to pay to Agent, for the account of Issuing Bank, such Revolving Lender’s
Pro Rata Share of each Letter of Credit Disbursement made by Issuing Bank and
not reimbursed by Borrowers on the date due as provided in Section 2.10(d), or
of any reimbursement payment that is required to be refunded (or that Agent or
Issuing Bank elects, based upon the advice of counsel, to refund) to Borrowers
for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to deliver to Agent, for the account of Issuing Bank, an amount equal
to its respective Pro Rata Share of each Letter of Credit Disbursement pursuant
to this Section 2.10(e) shall be absolute and unconditional and such remittance
shall be made notwithstanding the occurrence or continuation of an Event of
Default or Default or the failure to satisfy any condition set forth in
Section 3. If any such Revolving Lender fails to make available to Agent the
amount of such Revolving Lender’s Pro Rata Share of a Letter of Credit
Disbursement as provided in this Section 2.10, such Revolving Lender shall be
deemed to be a Defaulting Lender and Agent (for the account of Issuing Bank)
shall be entitled to recover such amount on demand from such Revolving Lender
together with interest thereon at the Defaulting Lender Rate until paid in full.

(f) Each Borrower agrees to indemnify, defend and hold harmless each member of
the Lender Group (including Issuing Bank and its branches, Affiliates, and
correspondents) and each such Person’s respective directors, officers,
employees, attorneys and agents (each, including Issuing Bank, a “Letter of
Credit Related Person”) (to the fullest extent permitted by law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any such Letter of Credit Related Person (other than Taxes,
which shall be governed by Section 16) (the “Letter of Credit Indemnified
Costs”), and which arise out of or in connection with, or as a result of:

(i) any Letter of Credit or any pre-advice of its issuance;

(ii) [reserved];

(iii) any action or proceeding arising out of, or in connection with, any Letter
of Credit (whether administrative, judicial or in connection with arbitration),
including any action or proceeding to compel or restrain any presentation or
payment under any Letter of Credit, or for the wrongful dishonor of, or honoring
a presentation under, any Letter of Credit;

(iv) any independent undertakings issued by the beneficiary of any Letter of
Credit;

(v) any unauthorized instruction or request made to Issuing Bank in connection
with any Letter of Credit or requested Letter of Credit or error in computer or
electronic transmission;

(vi) an adviser, confirmer or other nominated person seeking to be reimbursed,
indemnified or compensated;

 

19



--------------------------------------------------------------------------------

(vii) any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Letter of Credit proceeds
or holder of an instrument or document;

(viii) the fraud, forgery or illegal action of parties other than the Letter of
Credit Related Person;

(ix) Issuing Bank’s performance of the obligations of a confirming institution
or entity that wrongfully dishonors a confirmation; or

(x) the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person;

in each case, including that resulting from the Letter of Credit Related
Person’s own negligence; provided, however, that, such indemnity shall not be
available to any Letter of Credit Related Person claiming indemnification under
clauses (i) through (x) above to the extent that such Letter of Credit
Indemnified Costs may be finally determined in a final, non-appealable judgment
of a court of competent jurisdiction to have resulted directly from the gross
negligence or willful misconduct of the Letter of Credit Related Person claiming
indemnity. Borrowers hereby agree to pay the Letter of Credit Related Person
claiming indemnity on demand from time to time all amounts owing under this
Section 2.10(f). If and to the extent that the obligations of Borrowers under
this Section 2.10(f) are unenforceable for any reason, Borrowers agree to make
the maximum contribution to the Letter of Credit Indemnified Costs permissible
under applicable law. This indemnification provision shall survive termination
of this Agreement and all Letters of Credit.

(g) The liability of Issuing Bank (or any other Letter of Credit Related Person)
under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrowers that are
caused directly by Issuing Bank’s gross negligence or willful misconduct in
(i) honoring a presentation under a Letter of Credit that on its face does not
at least substantially comply with the terms and conditions of such Letter of
Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit or
(iii) retaining Drawing Documents presented under a Letter of Credit. Issuing
Bank shall be deemed to have acted with due diligence and reasonable care if
Issuing Bank’s conduct is in accordance with Standard Letter of Credit Practice
or in accordance with this Agreement. Borrowers’ aggregate remedies against
Issuing Bank and any Letter of Credit Related Person for wrongfully honoring a
presentation under any Letter of Credit or wrongfully retaining honored Drawing
Documents shall in no event exceed the aggregate amount paid by Borrowers to
Issuing Bank in respect of the honored presentation in connection with such
Letter of Credit under Section 2.10(d), plus interest at the rate then
applicable to Base Rate Loans hereunder. Borrowers shall take action to avoid
and mitigate the amount of any damages claimed against Issuing Bank or any other
Letter of Credit Related Person, including by enforcing its rights against the
beneficiaries of the Letters of Credit. Any claim by Borrowers under or in
connection with any Letter of Credit shall be reduced by an amount equal to the
sum of (x) the amount (if any) saved by Borrowers as a result of the breach or
alleged wrongful conduct complained of; and (y) the amount (if any) of the loss
that would have been avoided had Borrowers taken all reasonable steps to
mitigate any loss, and in case of a claim of wrongful dishonor, by specifically
and timely authorizing Issuing Bank to effect a cure.

(h) Borrowers are responsible for preparing or approving the final text of the
Letter of Credit as issued by Issuing Bank, irrespective of any assistance
Issuing Bank may provide such as drafting or recommending text or by Issuing
Bank’s use or refusal to use text submitted by Borrowers.

 

20



--------------------------------------------------------------------------------

Borrowers are solely responsible for the suitability of the Letter of Credit for
Borrowers’ purposes. With respect to any Letter of Credit containing an
“automatic amendment” to extend the expiration date of such Letter of Credit,
Issuing Bank, in its sole and absolute discretion, may give notice of nonrenewal
of such Letter of Credit and, if Borrowers do not at any time want such Letter
of Credit to be renewed, Borrowers will so notify Agent and Issuing Bank at
least fifteen (15) calendar days before Issuing Bank is required to notify the
beneficiary of such Letter of Credit or any advising bank of such nonrenewal
pursuant to the terms of such Letter of Credit.

(i) Borrowers’ reimbursement and payment obligations under this Section 2.10
with respect to Letters of Credit are absolute, unconditional and irrevocable
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever, including:

(i) any lack of validity, enforceability or legal effect of any Letter of
Credit, this Agreement or any term or provision therein or herein;

(ii) payment against presentation of any draft, demand or claim for payment
under any Drawing Document that does not comply in whole or in part with the
terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit;

(iii) Issuing Bank or any of its branches or Affiliates being the beneficiary of
any Letter of Credit;

(iv) Issuing Bank or any correspondent honoring a drawing against a Drawing
Document up to the amount available under any Letter of Credit even if such
Drawing Document claims an amount in excess of the amount available under the
Letter of Credit;

(v) the existence of any claim, set-off, defense or other right that Parent or
any of its Subsidiaries may have at any time against any beneficiary, any
assignee of proceeds, Issuing Bank or any other Person;

(vi) any other event, circumstance or conduct whatsoever, whether or not similar
to any of the foregoing that might, but for this Section 2.10(i), constitute a
legal or equitable defense to or discharge of, or provide a right of set-off
against, any Borrower’s or any of its Subsidiaries’ reimbursement and other
payment obligations and liabilities, arising under, or in connection with, any
Letter of Credit, whether against Issuing Bank, the beneficiary or any other
Person; or

(vii) the fact that any Default or Event of Default shall have occurred and be
continuing;

provided, however, that, subject to Section 2.10(g) above, the foregoing shall
not release Issuing Bank from such liability to Borrowers as may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction against Issuing Bank following reimbursement or payment of the
obligations and liabilities, including reimbursement and other payment
obligations, of Borrowers to Issuing Bank arising under, or in connection with,
this Section 2.10 or any Letter of Credit.

 

21



--------------------------------------------------------------------------------

(j) Without limiting any other provision of this Agreement, Issuing Bank and
each other Letter of Credit Related Person (if applicable) shall not be
responsible to Borrowers for, and Issuing Bank’s rights and remedies against
Borrowers and the obligation of Borrowers to reimburse Issuing Bank for each
drawing under each Letter of Credit shall not be impaired by:

(i) honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;

(ii) honor of a presentation of any Drawing Document that appears on its face to
have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;

(iii) acceptance as a draft of any written or electronic demand or request for
payment under a Letter of Credit, even if nonnegotiable or not in the form of a
draft or notwithstanding any requirement that such draft, demand or request bear
any or adequate reference to the Letter of Credit;

(iv) the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than Issuing Bank’s determination that such Drawing Document
appears on its face substantially to comply with the terms and conditions of the
Letter of Credit);

(v) acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that Issuing Bank in good faith believes to have been
given by a Person authorized to give such instruction or request;

(vi) any errors, omissions, interruptions or delays in transmission or delivery
of any message, advice or document (regardless of how sent or transmitted) or
for errors in interpretation of technical terms or in translation or any delay
in giving or failing to give notice to Borrowers;

(vii) any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between any beneficiary and any Borrower or any of the parties to the underlying
transaction to which the Letter of Credit relates;

(viii) assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;

(ix) payment to any paying or negotiating bank (designated or permitted by the
terms of the applicable Letter of Credit) claiming that it rightfully honored or
is entitled to reimbursement or indemnity under Standard Letter of Credit
Practice applicable to it;

(x) acting or failing to act as required or permitted under Standard Letter of
Credit Practice applicable to where Issuing Bank has issued, confirmed, advised
or negotiated such Letter of Credit, as the case may be;

(xi) honor of a presentation after the expiration date of any Letter of Credit
notwithstanding that a presentation was made prior to such expiration date and
dishonored by Issuing Bank if subsequently Issuing Bank or any court or other
finder of fact determines such presentation should have been honored;

 

22



--------------------------------------------------------------------------------

(xii) dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or

(xiii) honor of a presentation that is subsequently determined by Issuing Bank
to have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons.

(k) Borrowers shall pay immediately upon demand to Agent for the account of
Issuing Bank as non-refundable fees, commissions, and charges (it being
acknowledged and agreed that any charging of such fees, commissions, and charges
to the Loan Account pursuant to the provisions of Section 2.5(d) shall be deemed
to constitute a demand for payment thereof for the purposes of this
Section 2.10(k)): (i) a fronting fee which shall be imposed by Issuing Bank upon
the issuance of each Letter of Credit at the rate of 0.125% per annum of the
face amount thereof, plus (ii) any and all other customary commissions, fees and
charges then in effect imposed by, and any and all expenses incurred by, Issuing
Bank, or by any adviser, confirming institution or entity or other nominated
person, relating to Letters of Credit, at the time of issuance of any Letter of
Credit and upon the occurrence of any other activity with respect to any Letter
of Credit (including transfers, assignments of proceeds, amendments, drawings,
renewals or cancellations).

(i) If by reason of (x) any Change in Law, or (y) compliance by Issuing Bank or
any other member of the Lender Group with any direction, request, or requirement
(irrespective of whether having the force of law) of any Governmental Authority
or monetary authority including, Regulation D of the Board of Governors as from
time to time in effect (and any successor thereto):

(ii) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or

(iii) there shall be imposed on Issuing Bank or any other member of the Lender
Group any other condition regarding any Letter of Credit,

and the result of the foregoing is to increase, directly or indirectly, the cost
to Issuing Bank or any other member of the Lender Group of issuing, making,
participating in, or maintaining any Letter of Credit or to reduce the amount
receivable in respect thereof, then, and in any such case, Agent may, at any
time within a reasonable period after the additional cost is incurred or the
amount received is reduced, notify Borrowers, and Borrowers shall pay within
thirty (30) days after demand therefor, such amounts as Agent may specify to be
necessary to compensate Issuing Bank or any other member of the Lender Group for
such additional cost or reduced receipt, together with interest on such amount
from the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder; provided, that, (A) Borrowers shall not
be required to provide any compensation pursuant to this Section 2.10(k) for any
such amounts incurred more than one hundred eighty (180) days prior to the date
on which the demand for payment of such amounts is first made to Borrowers, and
(B) if an event or circumstance giving rise to such amounts is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof. The determination by Agent of any amount due
pursuant to this Section 2.10(k), as set forth in a certificate setting forth
the calculation thereof in reasonable detail, shall, in the absence of manifest
or demonstrable error, be final and conclusive and binding on all of the parties
hereto.

(iv) Unless otherwise expressly agreed by Issuing Bank and Borrowers when a
Letter of Credit is issued, (i) the rules of the ISP and the UCP shall apply to
each standby Letter of Credit, and (ii) the rules of the UCP shall apply to each
commercial Letter of Credit.

 

23



--------------------------------------------------------------------------------

(l) Existing Letter of Credit. On the Closing Date, without further action by
any party hereto, the Existing Letter of Credit shall be deemed to have been
issued as a Letter of Credit under this Agreement, the Existing Letter of Credit
Issuer shall be deemed to have granted to each Lender, and each Lender shall be
deemed to have acquired from each Existing Letter of Credit Issuer, a
participation in the Existing Letter of Credit equal to such Lender’s Letter of
Credit Exposure with respect to the Existing Letter of Credit. Such
participations shall be on all the same terms and conditions as participations
granted under Section 2.10(e) in all other Letters of Credit issued or to be
issued hereunder.

(m) In the event of a direct conflict between the provisions of this
Section 2.10 and any provision contained in any Issuer Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.10 shall control and
govern.

2.11 LIBOR Option.

(a) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Base Rate, Borrowers shall have the option, subject to
Section 2.11(b) below (the “LIBOR Option”) to have interest on all or a portion
of the Revolving Loans be charged (whether at the time when made (unless
otherwise provided herein), upon conversion from a Base Rate Loan to a LIBOR
Rate Loan, or upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a
rate of interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall
be payable on the earliest of (i) the last day of the Interest Period applicable
thereto; provided, that, subject to the following clauses (ii) and (iii), in the
case of any Interest Period greater than three (3) months in duration, interest
shall be payable at three (3) month intervals after the commencement of the
applicable Interest Period and on the last day of such Interest Period),
(ii) the date on which all or any portion of the Obligations are accelerated
pursuant to the terms hereof, or (iii) the date on which this Agreement is
terminated pursuant to the terms hereof. On the last day of each applicable
Interest Period, unless Borrowers have properly exercised the LIBOR Option with
respect thereto, the interest rate applicable to such LIBOR Rate Loan
automatically shall convert to the rate of interest then applicable to Base Rate
Loans of the same type hereunder. At any time that an Event of Default has
occurred and is continuing, at the written election of the Agent or Required
Lenders, Borrowers no longer shall have the option to request that Revolving
Loans bear interest at a rate based upon the LIBOR Rate.

(b) LIBOR Election.

(i) Borrowers may, at any time and from time to time, so long as no Event of
Default has occurred and is continuing, elect to exercise the LIBOR Option by
notifying Agent prior to 12:00 noon at least three (3) Business Days prior to
the commencement of the proposed Interest Period (the “LIBOR Deadline”). Notice
of Borrowers’ election of the LIBOR Option for a permitted portion of the
Revolving Loans and an Interest Period pursuant to this Section 2.11 shall be
made by delivery to Agent of a LIBOR Notice received by Agent before the LIBOR
Deadline, or by telephonic notice received by Agent before the LIBOR Deadline
(to be confirmed by delivery to Agent of a LIBOR Notice received by Agent prior
to 5:00 p.m. on the same day). Promptly upon its receipt of each such LIBOR
Notice, Agent shall provide a copy thereof to each of the affected Lenders.

(ii) Each LIBOR Notice shall be irrevocable and binding on Borrowers. In
connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend, and
hold Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of (A) the payment of any principal
of any LIBOR Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (B) the
conversion of any LIBOR

 

24



--------------------------------------------------------------------------------

Rate Loan other than on the last day of the Interest Period applicable thereto,
or (C) the failure to borrow, convert, continue or prepay any LIBOR Rate Loan on
the date specified in any LIBOR Notice delivered pursuant hereto (such losses,
costs, or expenses, “Funding Losses”). A certificate of Agent or a Lender
delivered to Borrowers setting forth in reasonable detail any amount or amounts
that Agent or such Lender is entitled to receive pursuant to this Section 2.11
shall be conclusive absent manifest error. Borrowers shall pay such amount to
Agent or the Lender, as applicable, within thirty (30) days of the date of its
receipt of such certificate. If a payment of a LIBOR Rate Loan on a day other
than the last day of the applicable Interest Period would result in a Funding
Loss, Agent may, in its sole discretion at the request of Borrowers, hold the
amount of such payment as cash collateral in support of the Obligations until
the last day of such Interest Period and apply such amounts to the payment of
the applicable LIBOR Rate Loan on such last day, it being agreed that Agent has
no obligation to so defer the application of payments to any LIBOR Rate Loan and
that, in the event that Agent does not defer such application, Borrowers shall
be obligated to pay any resulting Funding Losses.

(iii) Unless Agent, in its sole discretion, agrees otherwise, Borrowers shall
have not more than five (5) LIBOR Rate Loans in effect at any given time.
Borrowers may only exercise the LIBOR Option for proposed LIBOR Rate Loans of at
least $1,000,000.

(c) Conversion. Borrowers may convert LIBOR Rate Loans to Base Rate Loans at any
time; provided, that, in the event that LIBOR Rate Loans are converted or
prepaid on any date that is not the last day of the Interest Period applicable
thereto, including as a result of any prepayment through the required
application by Agent of any payments or proceeds of Collateral in accordance
with Section 2.3(b) or for any other reason, including early termination of the
term of this Agreement or acceleration of all or any portion of the Obligations
pursuant to the terms hereof, each Borrower shall indemnify, defend, and hold
Agent and the Lenders and their Participants harmless against any and all
Funding Losses in accordance with Section 2.11(b)(ii).

(d) Special Provisions Applicable to LIBOR Rate.

(i) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to any Changes in Law occurring subsequent to the commencement
of the then applicable Interest Period, including any Changes in Law (including
any changes in tax laws (except changes of general applicability in income tax
laws or with respect to any Excluded Tax) and changes in the reserve
requirements imposed by the Board of Governors, which additional or increased
costs would increase the cost of funding or maintaining loans bearing interest
at the LIBOR Rate. In any such event, the affected Lender shall give Borrowers
and Agent notice of such a determination and adjustment and Agent promptly shall
transmit the notice to each other Lender and, upon its receipt of the notice
from the affected Lender, Borrowers may, by notice to such affected Lender
(A) require such Lender to furnish to Borrowers a statement setting forth in
reasonable detail the basis for adjusting such LIBOR Rate and the method for
determining the amount of such adjustment, or (B) repay the LIBOR Rate Loans of
such Lender with respect to which such adjustment is made (together with any
amounts due under Section 2.11(b)(ii)).

(ii) In the event that any change in market conditions or any Change in Law
shall at any time after the date hereof, in the reasonable opinion of any
Lender, make it unlawful or impractical for such Lender to fund or maintain
LIBOR Rate Loans or to continue such funding or maintaining, or to determine or
charge interest rates at the LIBOR Rate, such Lender shall give notice of such
changed circumstances to Agent and Borrowers and Agent promptly shall transmit
the notice to each other Lender and (y) in the case of any LIBOR Rate Loans of
such Lender that are outstanding, the date specified in such Lender’s notice
shall be deemed to be the last day of the Interest Period of such LIBOR

 

25



--------------------------------------------------------------------------------

Rate Loans, and interest upon the LIBOR Rate Loans of such Lender thereafter
shall accrue interest at the rate then applicable to Base Rate Loans, and
(z) Borrowers shall not be entitled to elect the LIBOR Option until such Lender
determines that it would no longer be unlawful or impractical to do so.

(e) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues at the LIBOR Rate.

2.12 Capital Requirements.

(a) If, after the Closing Date, Issuing Bank or any Lender determines that
(i) any Change in Law regarding capital, liquidity or reserve requirements for
banks or bank holding companies, or (ii) compliance by Issuing Bank or such
Lender, or their respective parent bank holding companies with any guideline,
request or directive of any Governmental Authority regarding capital adequacy or
liquidity (whether or not having the force of law) given, made or that otherwise
takes effect after the Closing Date, has the effect of reducing the return on
Issuing Bank’s, such Lender’s, or such holding companies’ capital as a
consequence of Issuing Bank’s commitments or such Lender’s Commitments, Loans or
participations in Letters of Credit hereunder to a level below that which
Issuing Bank, such Lender, or such holding companies could have achieved but for
such Change in Law or compliance (taking into consideration Issuing Bank’s, such
Lender’s, or such holding companies’ then existing policies with respect to
capital adequacy and liquidity and assuming the full utilization of such
entity’s capital) by any amount deemed by Issuing Bank or such Lender to be
material, then Issuing Bank or such Lender may notify Borrowers and Agent
thereof. Following receipt of such notice, Borrowers agree to pay Issuing Bank
or such Lender on demand the amount of such reduction of return of capital as
and when such reduction is determined, payable within thirty (30) days after
presentation by Issuing Bank or such Lender of a statement in the amount and
setting forth in reasonable detail Issuing Bank’s or such Lender’s calculation
thereof and the assumptions upon which such calculation was based (which
statement shall be deemed true and correct absent manifest error). In
determining such amount, Issuing Bank or such Lender may use any reasonable
averaging and attribution methods. Failure or delay on the part of Issuing Bank
or any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of Issuing Bank’s or such Lender’s right to demand such
compensation; provided that Borrowers shall not be required to compensate
Issuing Bank or a Lender pursuant to this Section for any reductions in return
incurred more than one hundred eighty (180) days prior to the date that Issuing
Bank or such Lender notifies Borrowers of such Change in Law giving rise to such
reductions and of such Lender’s intention to claim compensation therefor;
provided, further, that, if such claim arises by reason of the Change in Law
that is retroactive, then the 180-day period referred to above shall be extended
to include the period of retroactive effect thereof.

(b) If Issuing Bank or any Lender requests additional or increased costs
referred to in Section 2.10(k) or Section 2.11(d)(i) or amounts under
Section 2.12(a) or sends a notice under Section 2.11(d)(ii) relative to changed
circumstances (such Issuing Bank or Lender, an “Affected Lender”), then, at the
request of the Administrative Loan Party, such Affected Lender shall use
reasonable efforts to promptly designate a different one of its lending offices
or to assign its rights and obligations hereunder to another of its offices or
branches, if (i) in the reasonable judgment of such Affected Lender, such
designation or assignment would eliminate or reduce amounts payable pursuant to
Section 2.10(k), Section 2.11(d)(i) or Section 2.12(a), as applicable, or would
eliminate the illegality or impracticality of funding or maintaining LIBOR Rate
Loans and (ii) in the reasonable judgment of such Affected Lender, such
designation or assignment would not subject it to any material unreimbursed cost
or expense and would not otherwise be materially disadvantageous to it.
Borrowers agree to pay all reasonable out-of-pocket costs and expenses incurred
by such Affected Lender in connection with any such designation or

 

26



--------------------------------------------------------------------------------

assignment. If, after such reasonable efforts, such Affected Lender does not so
designate a different one of its lending offices or assign its rights to another
of its offices or branches so as to eliminate Borrowers’ obligation to pay any
future amounts to such Affected Lender pursuant to Section 2.10(k),
Section 2.11(d)(i) or Section 2.12(a), as applicable, or to enable Borrowers to
obtain LIBOR Rate Loans, then Borrowers (without prejudice to any amounts then
due to such Affected Lender under Section 2.10(k), Section 2.11(d)(i) or
Section 2.12(a), as applicable) may, unless prior to the effective date of any
such assignment the Affected Lender withdraws its request for such additional
amounts under Section 2.10(k), Section 2.11(d)(i) or Section 2.12(a), as
applicable, or indicates that it is no longer unlawful or impractical to fund or
maintain LIBOR Rate Loans, may designate a different Issuing Bank or substitute
a Lender, in each case, reasonably acceptable to Agent to purchase the
Obligations owed to such Affected Lender and such Affected Lender’s Commitments
hereunder (a “Replacement Lender”), and if such Replacement Lender agrees to
such purchase, such Affected Lender shall assign to the Replacement Lender its
Obligations and commitments, and upon such purchase by the Replacement Lender,
which such Replacement Lender shall be deemed to be Issuing Bank” or a “Lender”
(as the case may be) for purposes of this Agreement and such Affected Lender
shall cease to be “Issuing Bank” or a “Lender” (as the case may be) for purposes
of this Agreement.

(c) Notwithstanding anything herein to the contrary, the protection of Sections
2.10(k), 2.11(d) and 2.12 shall be available to Issuing Bank and each Lender (as
applicable) regardless of any possible contention of the invalidity or
inapplicability of the law, rule, regulation, judicial ruling, judgment,
guideline, treaty or other change or condition which shall have occurred or been
imposed, so long as it shall be customary for issuing banks or lenders affected
thereby to comply therewith. Notwithstanding any other provision herein, neither
Issuing Bank nor any Lender shall demand compensation pursuant to this
Section 2.12 if it shall not at the time be the general policy or practice of
Issuing Bank or such Lender (as the case may be) to demand such compensation in
similar circumstances under comparable provisions of other credit agreements, if
any.

2.13 Accordion.

(a) At any time, at the option of Borrowers (but subject to the conditions set
forth in clause (b) below), the Revolver Commitments may be increased by an
amount in the aggregate for all such increases of the Revolver Commitments that
will not result in the Maximum Revolver Amount being in excess of $450,000,000
(each such increase, an “Increase”). Agent shall invite each Lender and/or
prospective lenders that are reasonably acceptable to the Borrowers and Agent to
participate in such proposed Increase (it being understood that no Lender shall
be obligated to increase its Revolver Commitments) in connection with a proposed
Increase at the interest margin proposed by Borrowers, and if sufficient Lenders
do not agree to increase their Revolver Commitments in connection with such
proposed Increase, then Agent or Borrowers may invite any prospective lender who
is reasonably satisfactory to Agent and Borrowers to become a Lender in
connection with a proposed Increase. Any Increase shall be in an amount of at
least $20,000,000 and integral multiples of $5,000,000 in excess thereof. In no
event may the Revolver Commitments and the Maximum Revolver Amount be increased
pursuant to this Section 2.13 on more than 4 occasions in the aggregate for all
such Increases. Additionally, for the avoidance of doubt, it is understood and
agreed that in no event shall the aggregate amount of the Increases to the
Revolver Commitments result in the Maximum Revolver Amount being in excess of
$450,000,000.

(b) Each of the following shall be conditions precedent to any Increase of the
Revolver Commitments and the Maximum Revolver Amount in connection therewith:

(i) Agent or Borrowers have obtained the commitment of one or more Lenders (or
other prospective lenders) reasonably satisfactory to Agent and Borrowers to
provide the

 

27



--------------------------------------------------------------------------------

applicable Increase and any such Lenders (or prospective lenders), Borrowers,
and Agent have signed a joinder agreement to this Agreement (an “Increase
Joinder”), in form and substance reasonably satisfactory to Agent, to which such
Lenders (or prospective lenders), Borrowers, and Agent are party,

(ii) each of the conditions precedent set forth in Section 3.2 is satisfied, and

(iii) Borrowers shall have reached agreement with the Lenders (or prospective
lenders) agreeing to the increased Revolver Commitments with respect to the
interest margins applicable to Revolving Loans to be made pursuant to the
increased Revolver Commitments (which interest margins may be higher than or
equal to the interest margins applicable to Revolving Loans set forth in this
Agreement immediately prior to the date of the increased Revolver Commitments
(the date of the effectiveness of the increased Revolver Commitments and the
Maximum Revolver Amount, the “Increase Date”)) and shall have communicated the
amount of such interest margins to Agent. Any Increase Joinder may, with the
consent of Agent, Borrowers and the Lenders or prospective lenders agreeing to
the proposed Increase, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate to effectuate the provisions
of this Section 2.13 (including any amendment necessary to effectuate the
interest margins for the Revolving Loans to be made pursuant to the increased
Revolver Commitments). Anything to the contrary contained herein
notwithstanding, if the interest margin that is to be applicable to the
Revolving Loans to be made pursuant to the increased Revolver Commitments are
higher than the interest margin applicable to the Revolving Loans immediately
prior to the applicable Increase Date (the amount by which the interest margin
is higher, the “Excess”), then the interest margin applicable to the Revolving
Loans immediately prior to the Increase Date shall be increased by the amount of
the Excess, effective on the applicable Increase Date, and without the necessity
of any action by any party hereto.

(c) Unless otherwise specifically provided herein, all references in this
Agreement and any other Loan Document to Revolving Loans shall be deemed, unless
the context otherwise requires, to include Revolving Loans made pursuant to the
increased Revolver Commitments and Maximum Revolver Amount pursuant to this
Section 2.13.

(d) Each of the Lenders having a Revolver Commitment prior to the Increase Date
(the “Pre-Increase Revolver Lenders”) shall assign to any Lender which is
acquiring a new or additional Revolver Commitment on the Increase Date (the
“Post-Increase Revolver Lenders”), and such Post-Increase Revolver Lenders shall
purchase from each Pre-Increase Revolver Lender, at the principal amount
thereof, such interests in the Revolving Loans and participation interests in
Letters of Credit on such Increase Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
and participation interests in Letters of Credit will be held by Pre-Increase
Revolver Lenders and Post-Increase Revolver Lenders ratably in accordance with
their Pro Rata Share after giving effect to such increased Revolver Commitments.

(e) The Revolving Loans, Revolver Commitments, and Maximum Revolver Amount
established pursuant to this Section 2.13 shall constitute Revolving Loans,
Revolver Commitments, and Maximum Revolver Amount under, and shall be entitled
to all the benefits afforded by, this Agreement and the other Loan Documents,
and shall, without limiting the foregoing, benefit equally and ratably from any
guarantees and the Liens created by the Loan Documents. Borrowers shall take any
actions reasonably required by Agent to ensure and demonstrate that the Liens
granted by the Loan Documents continue to be perfected under the Code or
otherwise after giving effect to the establishment of any such new Revolver
Commitments and Maximum Revolver Amount.

 

28



--------------------------------------------------------------------------------

2.14 Joint and Several Liability of Borrowers.

(a) Each Borrower is accepting joint and several liability hereunder and under
the other Loan Documents in consideration of the financial accommodations to be
provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.

(b) Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including any Obligations arising under this
Section 2.14 but excluding Excluded Swap Obligations), it being the intention of
the parties hereto that all the Obligations shall be the joint and several
obligations of each Borrower without preferences or distinction among them.

(c) If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligation until such time as all of the Obligations are paid in full.

(d) The Obligations of each Borrower under the provisions of this Section 2.14
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each Borrower to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of the
provisions of this Agreement (other than this Section 2.14(d)) or any other
circumstances whatsoever.

(e) Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Revolving Loans or Letters of Credit issued under or pursuant to this
Agreement, notice of the occurrence of any Default, Event of Default, or of any
demand for any payment under this Agreement, notice of any action at any time
taken or omitted by Agent or Lenders under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement). Each Borrower hereby assents to, and waives notice
of, any extension or postponement of the time for the payment of any of the
Obligations, the acceptance of any payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by Agent or Lenders at any time or times in respect of any
default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower. Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of any Agent or Lender with
respect to the failure by any Borrower to comply with any of its respective
Obligations, including, without limitation, any failure strictly or diligently
to assert any right or to pursue any remedy or to comply fully with applicable
laws or regulations thereunder, which might, but for the provisions of this
Section 2.14 afford grounds for terminating, discharging or relieving any
Borrower, in whole or in part, from any of its Obligations under this
Section 2.14, it being the intention of each Borrower that, so long as any of
the Obligations hereunder remain unsatisfied, the Obligations of each Borrower
under this Section 2.14 shall not be discharged except by performance and then
only to the extent of such performance. The Obligations of each Borrower under
this Section 2.14 shall not be diminished or rendered unenforceable by any
winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any other Borrower or any Agent or Lender.

 

29



--------------------------------------------------------------------------------

(f) Each Borrower represents and warrants to Agent and Lenders that such
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants to Agent and Lenders that such Borrower has read and understands
the terms and conditions of the Loan Documents. Each Borrower hereby covenants
that such Borrower will continue to keep informed of Borrowers’ financial
condition and of all other circumstances which bear upon the risk of nonpayment
or nonperformance of the Obligations.

(g) The provisions of this Section 2.14 are made for the benefit of Agent, each
member of the Lender Group, each Bank Product Provider, and their respective
successors and assigns, and may be enforced by it or them from time to time
against any or all Borrowers as often as occasion therefor may arise and without
requirement on the part of Agent, any member of the Lender Group, any Bank
Product Provider, or any of their successors or assigns first to marshal any of
its or their claims or to exercise any of its or their rights against any
Borrower or to exhaust any remedies available to it or them against any Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 2.14 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied. If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by Agent or any Lender upon the insolvency,
bankruptcy or reorganization of any Borrower, or otherwise, the provisions of
this Section 2.14 will forthwith be reinstated in effect, as though such payment
had not been made.

(h) Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to Agent or Lenders with respect to any of the Obligations
or any collateral security therefor until such time as all of the Obligations
have been paid in full in cash. Any claim which any Borrower may have against
any other Borrower with respect to any payments to any Agent or any member of
the Lender Group hereunder or under any of the Bank Product Agreements are
hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor.

(i) Each Borrower hereby agrees that after the occurrence and during the
continuance of any Default or Event of Default, such Borrower will not demand,
sue for or otherwise attempt to collect any indebtedness of any other Borrower
owing to such Borrower until the Obligations shall have been paid in full in
cash. If, notwithstanding the foregoing sentence, such Borrower shall collect,
enforce or receive any amounts in respect of such indebtedness, such amounts
shall be collected, enforced and received by such Borrower as trustee for Agent,
and such Borrower shall deliver any such amounts to Agent for application to the
Obligations in accordance with Section 2.3(b).

(j) Each Qualified ECP Borrower hereby jointly and severally, absolutely and
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Grantor to fulfill its
Obligations in respect of Swap Obligations (provided, that, each Qualified ECP
Borrower shall only be liable for the maximum amount of such liability that can
be incurred without resulting in the obligations of such Qualified ECP Borrower
under this Section 2.14(j), or otherwise under the Loan Documents, being
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified

 

30



--------------------------------------------------------------------------------

ECP Borrower under this Section 2.14(j) shall remain in full force and effect
until the payment in full of the Obligations. Each Qualified ECP Borrower
intends that this Section 2.14(j) constitutes, and this Section 2.14(j) shall be
deemed to constitute, a “keepwell, support, other agreement” for the benefit of
each other Grantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

3. CONDITIONS; TERM OF AGREEMENT.

3.1 Conditions Precedent to the Initial Extension of Credit. The obligation of
each Lender to make the initial extensions of credit provided for hereunder is
subject to the fulfillment, to the satisfaction of Agent and each Lender, of
each of the conditions precedent set forth on Schedule 3.1 (the making of such
initial extensions of credit by a Lender being conclusively deemed to be its
satisfaction or waiver of the conditions precedent).

3.2 Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Revolving Loans hereunder (or
to extend any other credit hereunder) at any time shall be subject to the
following conditions precedent:

(a) the representations and warranties of Loan Parties contained in this
Agreement or in the other Loan Documents shall be true and correct in all
material respects (except, that, such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
extension of credit, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (except, that, such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date);

(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof; and

(c) after giving effect to the requested Revolving Loan or Letter of Credit
issuance (or increase or extension thereof), the Revolver Usage shall not exceed
the lesser of the Maximum Revolver Amount or the Borrowing Base as then in
effect.

3.3 Maturity. This Agreement shall continue in full force and effect for a term
ending on the Maturity Date.

3.4 Effect of Maturity. On the Maturity Date, all commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and all of the Obligations immediately shall become due and payable without
notice or demand and Borrowers shall be required to repay all of the Obligations
in full, subject to and in accordance with Section 1.4. No termination of the
obligations of the Lender Group (other than payment in full of the Obligations
and termination of the Commitments) shall relieve or discharge any Loan Party of
its duties, obligations, or covenants hereunder or under any other Loan Document
and Agent’s Liens in the Collateral shall continue to secure the Obligations and
shall remain in effect until all Obligations have been paid in full and the
Commitments have been terminated. When all of the Obligations have been paid in
full and the Lender Group’s obligations to provide additional credit under the
Loan Documents have been terminated irrevocably, Agent will, at Borrowers’ sole
expense, execute and deliver any termination statements, lien releases,
discharges of security interests, and other similar discharge or release
documents (and, if applicable, in recordable form) as are reasonably necessary
to release, as of record, Agent’s Liens and all notices of security interests
and liens previously filed by Agent.

 

31



--------------------------------------------------------------------------------

3.5 Early Termination by Borrowers. Borrowers have the option, at any time upon
five (5) Business Days prior written notice to Agent (or such shorter time as to
which Agent may agree), to terminate this Agreement and terminate the
Commitments hereunder by repaying to Agent all of the Obligations in full. The
foregoing notwithstanding, (a) Borrowers may rescind termination notices
relative to proposed payments in full of the Obligations with the proceeds of
third party Indebtedness if the closing for such issuance or incurrence does not
happen on or before the date of the proposed termination (in which case, a new
notice shall be required to be sent in connection with any subsequent
termination), and (b) Borrowers may extend the date of termination at any time
with the consent of Agent (which consent shall not be unreasonably withheld or
delayed), but in no event beyond the Maturity Date.

3.6 Conditions Subsequent. The obligation of the Lender Group (or any member
thereof) to continue to make Revolving Loans (or otherwise extend credit
hereunder) is subject to the fulfillment, on or before the date applicable
thereto, of the conditions subsequent set forth on Schedule 3.6 (the failure by
Loan Parties to so perform or cause to be performed such conditions subsequent
as and when required by the terms thereof (unless such date is extended, in
writing, by Agent, which Agent may do in its sole discretion and without
obtaining the consent of the other members of the Lender Group), after giving
effect to the applicable grace period provided in Section 8.2(b), shall
constitute an Event of Default).

 

4. REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, each Loan
Party makes the following representations and warranties to the Lender Group
which shall be true, correct, and complete, in all material respects (except,
that, such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except, that, such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Revolving Loan (or other extension of credit) made thereafter, as though
made on and as of the date of such Revolving Loan (or other extension of credit)
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except, that, such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date) and such representations and warranties shall survive the execution and
delivery of this Agreement.

4.1 Due Organization and Qualification; Subsidiaries.

(a) Each Loan Party (i) is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization, (ii) is qualified to do
business in any state where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Effect, and (iii) has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted.

(b) Set forth on Schedule 4.1(b) is a complete and accurate description, as of
the Closing Date, of the authorized Equity Interests of each Loan Party and its
Subsidiaries and the ownership interest of each Loan Party (other than Parent)
and its respective Subsidiaries. All of the outstanding Equity Interests of each
Loan Party and each such Subsidiary have been validly issued and, in the case of
such Subsidiaries that are corporations, are fully paid and non-assessable.

(c) Except as set forth on Schedule 4.1(c), as of the Closing Date, there are no
subscriptions, options, warrants, or calls relating to any shares of any Loan
Party’s or any of its Subsidiaries’ Equity Interests, including any right of
conversion or exchange under any outstanding security or other instrument.

 

32



--------------------------------------------------------------------------------

4.2 Due Authorization; No Conflict.

(a) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary corporate or other organizational action on the part of such Loan
Party.

(b) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party do not (i) violate any
provision of federal, state, or local law or regulation applicable to any Loan
Party, except for such violations that could not individually or in the
aggregate reasonably be expect to cause a Material Adverse Effect, the Governing
Documents of any Loan Party, or any order, judgment, or decree of any court or
other Governmental Authority binding on any Loan Party, (ii) conflict with,
result in a breach of, or constitute (with due notice or lapse of time or both)
a default under any material agreement of any Loan Party where any such
conflict, breach or default could individually or in the aggregate reasonably be
expected to have a Material Adverse Effect, (iii) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any assets of
any Loan Party, other than Permitted Liens, or (iv) require any approval of any
holder of Equity Interests of a Loan Party or any approval or consent of any
Person under any material agreement of any Loan Party, other than consents or
approvals that have been obtained and that are still in force and effect and
except, in the case of material agreements, for consents or approvals, the
failure to obtain could not individually or in the aggregate reasonably be
expected to cause a Material Adverse Effect.

4.3 Governmental Consents. The execution, delivery, and performance by each Loan
Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than
(i) registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect, (ii) filings and recordings
with respect to the Collateral to be made, or otherwise delivered to Agent for
filing or recordation, substantially simultaneously with the Closing Date and
(iii) other registrations, consents, approvals, notices, or other actions the
failure to make or obtain could not individually or in the aggregate reasonably
be expected to cause a Material Adverse Effect.

4.4 Binding Obligations; Perfected Liens.

(a) Each Loan Document has been duly executed and delivered by each Loan Party
that is a party thereto and is the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.

(b) The Liens granted pursuant to the Guaranty and Security Agreement are
validly created and, to the extent required pursuant to the provisions of the
Guaranty and Security Agreement, when (i) financing statements are filed in the
appropriate office and (ii) Agent takes possession or control of the Collateral
with respect to which a security interest may be perfected only be possession or
control (which possession or control shall be given to Agent to the extent
possession or control by Agent is required by the Guaranty and Security
Agreement), such Liens will be perfected, and first priority Liens, subject only
to Permitted Liens.

 

33



--------------------------------------------------------------------------------

4.5 Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries has (a) good and legal title to (in the case of fee interests in
Real Property), (b) valid leasehold interests in (in the case of leasehold
interests in real or personal property), and (c) good and marketable title to
(in the case of all other personal property), all of their respective assets
reflected in their most recent financial statements delivered pursuant to
Section 5.1, in each case except for assets disposed of since the date of such
financial statements to the extent permitted hereby and except for such defects
in title or interests as could not individually or in the aggregate reasonably
be expected to cause a Material Adverse Effect. All of such assets are free and
clear of Liens except for Permitted Liens.

4.6 Litigation.

There are no actions, suits, or proceedings pending or, to the knowledge of any
Loan Party, after due inquiry, threatened in writing against a Loan Party or any
of its Subsidiaries as to which, either individually or in the aggregate, there
is a reasonable possibility of an adverse determination that could reasonably be
expected to result in a Material Adverse Effect.

4.7 Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is in
violation of any applicable laws, rules, regulations, executive orders, or codes
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, or (b) is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

4.8 No Material Adverse Effect. All historical financial statements relating to
the Loan Parties and their Subsidiaries that have been delivered by Loan Parties
to Agent have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects, the
Loan Parties’ and their Subsidiaries’ consolidated financial condition as of the
date thereof and results of operations for the period then ended. Since
December 31, 2013, no event, circumstance, or change has occurred that has or
could reasonably be expected to result in a Material Adverse Effect with respect
to the Loan Parties and their Subsidiaries.

4.9 Solvency.

(a) Loan Parties and their Subsidiaries on a consolidated basis are Solvent.

(b) No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.

4.10 Employee Benefits.

(a) Each Loan Party and each of the ERISA Affiliates has complied with ERISA,
the IRC and all applicable laws regarding each Benefit Plan except to the extent
the failure to comply with such laws could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

 

34



--------------------------------------------------------------------------------

(b) Each Benefit Plan is, and has been, maintained in compliance with ERISA, the
IRC, all applicable laws and the terms of each such Benefit Plan except to the
extent the failure to comply could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

(c) Each Benefit Plan that is intended to qualify under Section 401(a) of the
IRC has received a favorable determination letter from the Internal Revenue
Service or an application for such letter is currently being processed by the
Internal Revenue Service. To the best knowledge of each Loan Party and the ERISA
Affiliates after due inquiry, nothing has occurred which would prevent, or cause
the loss of, such qualification.

(d) No ERISA Event exists or has occurred in the past six (6) years nor does any
Loan Party, nor any of its Subsidiaries or ERISA Affiliates have an Unfunded
Pension Liability in any Benefit Plan, except as could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

4.11 Environmental Condition. Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, (a) to each
Loan Party’s knowledge, no Loan Party’s nor any of its Subsidiaries’ properties
or assets has ever been used by a Loan Party, its Subsidiaries, or by previous
owners or operators in the disposal of, or to produce, store, handle, treat,
release, or transport, any Hazardous Materials, where such disposal, production,
storage, handling, treatment, release or transport was in violation, in any
material respect, of any applicable Environmental Law, (b) to each Loan Party’s
knowledge, after due inquiry, no Loan Party’s nor any of its Subsidiaries’
properties or assets has ever been designated or identified in any manner
pursuant to any environmental protection statute as a Hazardous Materials
disposal site, (c) to each Loan Party’s knowledge, no Loan Party nor any of its
Subsidiaries has received notice that a Lien arising under any Environmental Law
has attached to any revenues or to any Real Property owned or operated by a Loan
Party or its Subsidiaries, and (d) to each Loan Party’s knowledge, no Loan Party
nor any of its Subsidiaries nor any of their respective facilities or operations
is subject to any outstanding written order, consent decree, or settlement
agreement with any Person relating to any Environmental Law or Environmental
Liability.

4.12 Complete Disclosure. All factual information taken as a whole (other than
forward-looking information and projections (including the Projections) and
information of a general economic nature and general information about Loan
Parties’ industry) furnished by or on behalf of a Loan Party or its Subsidiaries
in writing to Agent or any Lender (including all information contained in the
Schedules hereto or in the other Loan Documents) for purposes of or in
connection with this Agreement or the other Loan Documents, and all other such
factual information taken as a whole (other than forward-looking information and
projections (including Projections) and information of a general economic nature
and general information about Loan Parties’ industry) hereafter furnished by or
on behalf of a Loan Party or its Subsidiaries in writing to Agent or any Lender
will be, true and accurate, in all material respects, on the date as of which
such information is dated or certified and not incomplete by omitting to state
any fact necessary to make such information (taken as a whole) not misleading in
any material respect at such time in light of the circumstances under which such
information was provided. The Projections delivered to Agent on May 21, 2014
represent, and as of the date on which any other Projections are subsequently
delivered to Agent, such additional Projections will represent, Loan Parties’
good faith estimate, on the date such Projections are delivered, of the Loan
Parties’ and their Subsidiaries’ future performance for the periods covered
thereby based upon assumptions believed by Loan Parties to be reasonable at the
time of the delivery thereof to Agent (it being understood that such Projections
are subject to significant uncertainties and contingencies, many of which are
beyond the control of the Loan Parties and their Subsidiaries, and no assurances
can be given that such Projections will be realized, and although reflecting
Loan Parties’ good faith estimate, projections or forecasts based on methods and
assumptions which Loan Parties believed to be reasonable at the time such
Projections were prepared, are not to be viewed as facts, and that actual
results during the period or periods covered by the Projections may differ
materially from projected or estimated results).

 

35



--------------------------------------------------------------------------------

4.13 Patriot Act. To the extent applicable, each Loan Party is in compliance, in
all material respects, with the (a) Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of the
proceeds of the loans made hereunder will be used by any Loan Party or any of
their Affiliates, directly or, or to the knowledge of any Loan Party,
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

4.14 Indebtedness. Set forth on Schedule 4.14 is a true and complete list of all
Indebtedness described in clauses (b), (n) and (t) of Permitted Indebtedness of
each Loan Party and each of its Subsidiaries outstanding immediately prior to
the Closing Date that is to remain outstanding immediately after giving effect
to the closing hereunder on the Closing Date and such Schedule accurately sets
forth the aggregate principal amount of such Indebtedness as of the Closing Date
and the date on which such Indebtedness was incurred.

4.15 Payment of Taxes. Except as otherwise permitted under Section 5.5, all
material tax returns and reports of each Loan Party and its Subsidiaries
required to be filed by any of them have been timely filed, and all taxes shown
on such tax returns to be due and payable and all material assessments, fees and
other governmental charges upon a Loan Party and its Subsidiaries and upon their
respective assets, income, businesses and franchises that are due and payable
have been paid when due and payable. Each Loan Party and each of its
Subsidiaries have made adequate provision in accordance with GAAP for all taxes
not yet due and payable. No Loan Party knows of any proposed tax assessment
against a Loan Party or any of its Subsidiaries that is not being actively
contested by such Loan Party or such Subsidiary diligently, in good faith, and
by appropriate proceedings; provided such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor.

4.16 Margin Stock. No Loan Party nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the loans made to Borrowers will be used to purchase or carry
any Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock or for any purpose that violates the provisions of
Regulation T, U or X of the Board of Governors.

4.17 Governmental Regulation. No Loan Party nor any of its Subsidiaries is
subject to regulation under the Investment Company Act of 1940 or under any
other federal or state statute or regulation which may limit its ability to
incur Indebtedness or which may otherwise render all or any portion of the
Obligations unenforceable. No Loan Party nor any of its Subsidiaries is a
“registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.

4.18 OFAC. No Loan Party nor any of its Subsidiaries is in violation of any of
the country or list based economic and trade sanctions administered and enforced
by OFAC. No Loan Party nor any of

 

36



--------------------------------------------------------------------------------

its Subsidiaries (a) is a Sanctioned Person or a Sanctioned Entity, (b) has its
assets located in Sanctioned Entities, or (c) derives revenues from investments
in, or transactions with Sanctioned Persons or Sanctioned Entities. No proceeds
of any loan made hereunder will be used directly or, to the knowledge of any
Loan Party, indirectly, to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity.

4.19 Employee and Labor Matters. There is (i) no unfair labor practice complaint
pending or, to the knowledge of any Loan Party, threatened against Parent or its
Subsidiaries before any Governmental Authority and no grievance or arbitration
proceeding pending or, to the knowledge or any Loan Party, threatened against
Parent or its Subsidiaries which arises out of or under any collective
bargaining agreement and that could reasonably be expected to result in a
Material Adverse Effect, or (ii) no strike, labor dispute, slowdown, stoppage or
similar action or grievance pending or, to the knowledge or any Loan Party,
threatened in writing against Parent or its Subsidiaries that could reasonably
be expected to result in a Material Adverse Effect. None of Parent or its
Subsidiaries has incurred any liability or obligation under the Worker
Adjustment and Retraining Notification Act or similar state law, which remains
unpaid or unsatisfied. The hours worked and payments made to employees of Parent
and its Subsidiaries have not been in violation of the Fair Labor Standards Act
or any other applicable legal requirements, except to the extent such violations
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect. All material payments due from Parent or its
Subsidiaries on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of Parent,
except where the failure to do so could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

4.20 Material Contracts. Except for matters which, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, each Material Contract (other than those that have expired at the end of
their normal terms) (a) is (or substantially concurrently with the making of the
initial Loans, will be) (i) in full force and effect and (ii) binding upon and
enforceable against the applicable Loan Party and, to each Loan Party’s
knowledge, each other Person that is a party thereto in accordance with its
terms, (b) has not been otherwise amended or modified (other than amendments or
modifications permitted by Section 6.6(b)), and (c) is not in default due to the
action or inaction of the applicable Loan Party.

4.21 Eligible Accounts; Eligible Unbilled Accounts. As to each Account that is
identified by Borrowers as an Eligible Account or an Eligible Unbilled Account
in a Borrowing Base Certificate submitted to Agent, such Account is (a) a bona
fide existing payment obligation of the applicable Account Debtor created by the
sale and delivery of Inventory or the rendition of services to such Account
Debtor in the ordinary course of the Borrowers’ business, (b) owed to a Borrower
without any known defenses, disputes, offsets, counterclaims, or rights of
return or cancellation, and (c) not excluded as ineligible by virtue of one or
more of the excluding criteria (other than any Agent-discretionary criteria) set
forth in the definition of Eligible Accounts or Eligible Unbilled Accounts, as
applicable.

4.22 Intellectual Property. Each Loan Party and its Subsidiaries own, or hold
licenses in, all trademarks, trade names, copyrights, patents, and licenses that
are necessary to the conduct of its business as currently conducted, except
where the failure to own, hold, license or otherwise have a right to use any of
the foregoing, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

4.23 Spin Off Documents. The Spin Off Registration Statement has been declared
effective by the SEC. Substantially concurrently with the making of the initial
Loans, the Spin-Off Documents will be in full force and effect. No Loan Party is
in default in the performance or compliance with any provisions thereof.

 

37



--------------------------------------------------------------------------------

4.24 Insurance. As of the Closing Date, each Loan Party and its Subsidiaries
maintain insurance in accordance with Section 5.6, and such insurance is in full
force and effect.

4.25 No Default. No Default or Event of Default has occurred and is continuing
or would result from the consummation of the transactions contemplated by this
Agreement to occur on the Closing Date.

 

5. AFFIRMATIVE COVENANTS.

Each Loan Party covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, Loan Parties shall, and
shall cause each of their Subsidiaries to, comply with each of the following:

5.1 Financial Statements, Reports, Certificates. (a) Parent will (or shall cause
to be delivered) deliver to Agent (and if so requested by Agent, with copies for
each Lender), each of the financial statements, reports, and other items set
forth on Schedule 5.1 no later than the times specified therein, (b) no
Subsidiary of such Loan Party will have a fiscal year different from that of
Parent, (c) such Loan Party agrees to maintain a system of accounting that
enables Parent to produce consolidated financial statements in accordance with
GAAP, and (d) agrees that it will, and will cause each of its Subsidiaries to,
(i) keep a reporting system that shows all additions, sales, claims, returns,
and allowances with respect to its and its Subsidiaries’ sales, and
(ii) maintain their billing systems and practices substantially as in effect as
of the Closing Date and shall only make material modifications thereto with
notice to, and with the consent of, Agent (which shall not unreasonably be
withheld, conditioned or delayed).

5.2 Reporting. Loan Parties (a) will deliver to Agent (and if so requested by
Agent, with copies for each Lender) each of the reports set forth on Schedule
5.2 at the times specified therein, and (b) agree to use commercially reasonable
efforts in cooperation with Agent to facilitate and implement a system of
electronic collateral reporting in order to provide electronic reporting of each
of the items set forth on such Schedule.

5.3 Existence. Except as otherwise permitted under Section 6.3 or Section 6.4,
(a) each Borrower will at all times preserve and keep in full force and effect
its valid existence and good standing in its jurisdiction of organization,
(b) except as could not reasonably be expected to result in a Material Adverse
Effect, each Loan Party (other than a Borrower) will, and will cause each of its
Subsidiaries (other than a Borrower) to, at all times preserve and keep in full
force and effect its valid existence and good standing in its jurisdiction of
organization, (c) except as could not reasonably be expected to result in a
Material Adverse Effect, each Loan Party will, and will cause each of its
Subsidiaries to, at all times preserve and keep in full force and effect its
valid existence and good standing in all other jurisdictions in which it is
qualified to do business and (d) except as could not reasonably be expected to
result in a Material Adverse Effect , each Loan Party will, and will cause each
of its Subsidiaries, to maintain any rights, franchises, permits, licenses,
accreditations, authorizations, or other approvals material to their businesses.

5.4 Maintenance of Properties. Each Loan Party will, and will cause each of its
Subsidiaries to, maintain and preserve all of its assets that are necessary or
useful in the proper conduct of its business in good working order and
condition, ordinary wear, tear, casualty, and condemnation and Permitted
Dispositions excepted (and except where the failure to so maintain and preserve
assets could not reasonably be expected to result in a Material Adverse Effect).

 

38



--------------------------------------------------------------------------------

5.5 Taxes. Each Loan Party will, and will cause each of its Subsidiaries to, pay
in full before delinquency or before the expiration of any extension period all
material governmental assessments and Taxes imposed, levied, or assessed against
it, or any of its assets or in respect of any of its income, businesses, or
franchises, except to the extent that (a) the validity of such governmental
assessment or tax is the subject of a Permitted Protest or (b) the failure to
pay such governmental assessement or Tax could not reasonably be expected to
result in a Material Adverse Effect.

5.6 Insurance. The Loan Parties will maintain or cause to be maintained (on
behalf of themselves and their Subsidiaries) insurance respecting the Loan
Parties’ and their Subsidiaries’ assets wherever located, covering liabilities,
losses or damages as are customarily insured against by other Persons engaged in
same or similar businesses and similarly situated and located. All such policies
of insurance shall be with financially sound and reputable insurance companies
reasonably acceptable to Agent (it being agreed that as of the Closing Date,
Colony Insurance Company, Liberty Insurance Corporation, Liberty Mutual Fire
Insurance Company, Associated Electric & Gas Insurance Services, National Fire &
Marine Insurance Company and Starr Indemnity & Liability Company are acceptable
to Agent), and in such amounts as is carried generally in accordance with sound
business practice by companies in similar businesses similarly situated and
located. By no later than the date described on Schedule 3.6, all property
insurance policies covering the Collateral are to be made payable to Agent for
the benefit of Agent and the Lenders, as their interests may appear, in case of
loss, pursuant to a standard lender loss payable endorsement with a standard non
contributory “lender” or “secured party” clause and are to contain such other
provisions as Agent may reasonably require to fully protect the Lenders’
interest in the Collateral and to any payments to be made under such policies.
By no later than the date described on Schedule 3.6, all certificates of
property and general liability insurance are to be delivered to Agent, with the
lender loss payable (but only in respect of Collateral) and additional insured
endorsements in favor of Agent and the Loan Parties shall use commercially
reasonable efforts to cause the applicable insurance company to provide for not
less than thirty (30) days (ten (10) days in the case of non-payment) prior
written notice to Agent of the exercise of any right of cancellation. If any
Loan Party or its Subsidiaries fails to maintain of cause to be maintained on
their behalf such insurance, Agent may, in its Permitted Discretion and after
giving the Loan Parties prior written notice of the same (unless an Event of
Default has occurred and is continuing, in which case no such prior notice is
necessary), arrange for such insurance, but at Loan Parties’ expense and without
any responsibility on Agent’s part for obtaining the insurance, the solvency of
the insurance companies, the adequacy of the coverage, or the collection of
claims. Loan Parties shall give Agent prompt notice of any loss exceeding
$10,000,000 covered by their or their Subsidiaries’ casualty insurance. Upon the
occurrence and during the continuance of an Event of Default, Agent shall have
the sole right to file claims under any property and general liability insurance
policies in respect of the Collateral, to receive, receipt and give acquittance
for any payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies.

5.7 Inspection. Each Loan Party will, and will cause each of its Subsidiaries
to, permit Agent, any Lender and each of their respective duly authorized
representatives or agents to visit any of its properties and inspect any of its
assets or books and records, to examine and make copies of its books and
records, and to discuss its affairs, finances, and accounts with, and to be
advised as to the same by, its officers and employees, subject as to expense
reimbursement to the limitations set forth in Section 2.9 (provided an
authorized representative of a Loan Party shall be allowed to be present), at
such reasonable times and intervals as Agent may designate and, so long as no
Default or Event of Default has occurred and is continuing, with reasonable
prior notice to Loan Parties and during regular business hours. At its sole cost
and expense, any Lender can accompany Agent on any such visit or inspection, in
accordance with the above provisions of this Section.

 

39



--------------------------------------------------------------------------------

5.8 Compliance with Laws. Each Loan Party will, and will cause each of its
Subsidiaries to, comply with the requirements of all applicable laws, rules,
regulations, and orders of any Governmental Authority, other than laws, rules,
regulations, and orders the non-compliance with which, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

5.9 Environmental. Each Loan Party will, and will cause each of its Subsidiaries
to,

(a) Keep any property either owned or operated by any Loan Party or its
Subsidiaries free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens, except as could not reasonably be expected to have a
Material Adverse Effect,

(b) Comply with Environmental Laws and provide to Agent documentation of such
compliance which Agent reasonably requests, except as could not reasonably be
expected to have a Material Adverse Effect,

(c) Promptly, but in any event within five (5) Business Days after obtaining
knowledge thereof, notify Agent of any material release of which any Loan Party
has knowledge of a Hazardous Material in any reportable quantity from or onto
property owned or operated by any Loan Party or its Subsidiaries and take any
Remedial Actions required by and in accordance with applicable law to abate said
release or otherwise to come into compliance, in all material respects, with
applicable Environmental Law, and

(d) Promptly, but in any event within ten (10) Business Days of its receipt
thereof, provide Agent with written notice of any of the following: (i) notice
that an Environmental Lien has been filed against any of the real or personal
property of a Loan Party or its Subsidiaries and (ii) written notice of a
commencement of any material Environmental Action or written notice that an
Environmental Action will be filed against a Loan Party or its Subsidiaries.

5.10 [Intentionally Omitted]

5.11 Formation of Subsidiaries. Each Loan Party will, at the time that any Loan
Party forms any direct or indirect Domestic Subsidiary or acquires any direct or
indirect Domestic Subsidiary after the Closing Date, within thirty (30) days of
such formation or acquisition (or such later date as permitted by Agent in its
sole discretion), (a) cause such new Domestic Subsidiary to provide to Agent a
joinder to the Guaranty and Security Agreement, together with such other
security agreements, as well as appropriate financing statements, all in form
and substance reasonably satisfactory to Agent (including being sufficient to
grant Agent a first priority Lien (subject to Permitted Liens) in and to the
assets of such newly formed or acquired Domestic Subsidiary of the type
constituting Collateral); provided, that, the joinder to the Guaranty and
Security Agreement, and such other security agreements shall not be required to
be provided to Agent with respect to any Subsidiary of any Loan Party that is an
Excluded Subsidiary and (b) provide to Agent all other documentation, including
one or more customary opinions of counsel reasonably satisfactory to Agent, as
are appropriate with respect to the execution and delivery of the applicable
documentation referred to above. Any document, agreement, or instrument executed
or issued by a Loan Party or Subsidiary of a Loan Party pursuant to this
Section 5.11 shall constitute a Loan Document. If, at any time and from time to
time after the Closing Date, a Subsidiary, pursuant to the definition of the
term “Immaterial Subsidiary”, is required to comply with the provisions of this
Section 5.11, then Loan Parties shall, not later than thirty (30) days (or such
later date as permitted by the Agent in its sole discretion) after the date by
which financial statements for the most recently ended Reference Period are
required to be delivered pursuant to this Agreement, cause one or more such
Subsidiaries to become additional Loan Parties such that the requirements in the
definition of “Immaterial Subsidiary”

 

40



--------------------------------------------------------------------------------

are complied with. If, within fourteen (14) days after the Closing Date, Agent
has not received evidence, in form and substance reasonably satisfactory to
Agent, that Thunder Oilfield Services, L.L.C. has either been dissolved or has
been merged with and into a Loan Party (with such Loan Party as the surviving
entity), SSO will cause Thunder Oilfield Services, L.L.C. to comply with the
provisions of this Section 5.11 as if it were a newly formed Subsidiary.

5.12 Further Assurances. Each Loan Party will, and will cause each of its
Subsidiaries that is a Loan Party to, at any time upon the reasonable request of
Agent, execute or deliver to Agent any and all financing statements, security
agreements, pledges, assignments, opinions of counsel, and all other documents
(the “Additional Documents”) that Agent may reasonably request in form and
substance reasonably satisfactory to Agent, to create, perfect, and continue
perfected or to better perfect (to the extent required by the Guaranty and
Collateral Agreement) Agent’s Liens in all of the assets of the Loan Parties of
the type constituting Collateral (whether now owned or hereafter arising or
acquired, tangible or intangible and in order to fully consummate all of the
transactions contemplated hereby and under the other Loan Documents. To the
maximum extent permitted by applicable law, if any Borrower or any other Loan
Party refuses or fails to execute or deliver any reasonably requested Additional
Documents within a reasonable period of time following the request to do so,
each Borrower and each other Loan Party hereby authorizes Agent to execute any
such Additional Documents in the applicable Loan Party’s name and authorizes
Agent to file such executed Additional Documents in any appropriate filing
office. In furtherance of, and not in limitation of, the foregoing, each Loan
Party shall take such actions as Agent may reasonably request from time to time
to ensure that the Obligations are guarantied by the Guarantors and are secured
by substantially all of the assets of each of the Loan Parties of the type
constituting Collateral.

5.13 Lender Meetings. Loan Parties will, within one hundred twenty (120) days
after the close of each fiscal year of Parent, at the request of Agent or of the
Required Lenders and upon reasonable prior notice, hold a meeting (at a mutually
agreeable location and time or, at the option of Agent, by conference call) with
all Lenders who choose to attend such meeting at which meeting shall be reviewed
the financial results of the previous fiscal year and the financial condition of
Loan Parties and their Subsidiaries and the projections presented for the
current fiscal year of Loan Parties.

5.14 Collateral Access Agreements. Each Loan Party will use its commercially
reasonable efforts to cause to be delivered to Agent an executed Collateral
Access Agreement with respect to any location where any Loan Party’s primary
books and records relating to Collateral are maintained.

5.15 Permits; Licenses. Except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, the Loan Parties shall
obtain and maintain all permits, licenses, approvals, consents, certificates,
orders or authorizations of any Governmental Authority required for the lawful
conduct of their business.

5.16 New Locations of Books and Records. Each Loan Party (or any Loan Party on
behalf of the Loan Parties) shall give Agent prompt written notice of any new
location where a Loan Party’s primary books and records relating to Collateral
are maintained.

 

6. NEGATIVE COVENANTS.

Each Loan Party covenants and agrees that, until termination of all of the
Commitments and payment in full of all Obligations:

6.1 Indebtedness. Each Loan Party will not, and will not permit any of its
Subsidiaries to, create, incur, assume, suffer to exist, guarantee, or otherwise
become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.

 

41



--------------------------------------------------------------------------------

6.2 Liens. Each Loan Party will not, and will not permit any of its Subsidiaries
to, create, incur, assume, or suffer to exist, directly or indirectly, any Lien
on or with respect to any of its assets, of any kind, whether now owned or
hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.

6.3 Restrictions on Fundamental Changes. Each Loan Party will not, and will not
permit any of its Subsidiaries to,

(a) Other than in order to consummate a Permitted Acquisition or to consummate
the Spin-off Transactions, enter into any merger, consolidation or amalgamation,
except for (i) any merger, consolidation or amalgamation between Loan Parties;
provided, that, a Borrower must be the surviving entity of any such transaction
to which it is a party, (ii) any merger, consolidation or amalgamation between a
Loan Party and a Subsidiary of such Loan Party that is not a Loan Party so long
as such Loan Party is the surviving entity of any such transaction, and
(iii) any merger, consolidation or amalgamation between Subsidiaries of any Loan
Party that are not Loan Parties,

(b) liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of Subsidiaries of
any Loan Party with nominal assets and nominal liabilities, (ii) the liquidation
or dissolution of a Loan Party (other than any Loan Party) or any of its
wholly-owned Subsidiaries so long as all of the assets (including any interest
in any Equity Interests) of such liquidating or dissolving Loan Party or
Subsidiary are transferred to a Loan Party that is not liquidating or
dissolving, or (iii) the liquidation or dissolution of a Subsidiary of any Loan
Party that is not a Loan Party so long as either (x) all of the assets of such
liquidating or dissolving Subsidiary are transferred to a Subsidiary of a Loan
Party that is not liquidating or dissolving or (y) Parent determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrowers and is not materially disadvantageous to the Lenders, or

(c) suspend or cease operating a substantial portion of its or their business,
except as permitted pursuant to clauses (a) or (b) above or in connection with a
transaction permitted under Section 6.4.

6.4 Disposal of Assets. Other than Permitted Dispositions or transactions
expressly permitted by Sections 6.3 or 6.9, each Loan Party will not, and will
not permit any of its Subsidiaries to convey, sell, lease, license, assign,
transfer, or otherwise dispose of any of its or their assets.

6.5 Nature of Business. Each Loan Party will not, and will not permit any of its
Subsidiaries to, engage in any line of business substantially different from
those lines of business conducted by the Parent and its Subsidiaries on the date
hereof or any business substantially related or incidental thereto or to any
onshore United States oilfield service business.

6.6 Prepayments and Amendments. Each Loan Party will not, and will not permit
any of its Subsidiaries to,

(a) Except in connection with Refinancing Indebtedness permitted by Section 6.1,

(i) optionally prepay, redeem, defease, purchase, or otherwise acquire the
principal amount of any Indebtedness of any Loan Party or its Subsidiaries (and,
for the avoidance of

 

42



--------------------------------------------------------------------------------

doubt, any mandatory prepayment or redemption of Indebtedness arising by virtue
of any requirements under the terms thereof in respect of mandatory prepayments
or offers to repay or redeem in connection with any asset sale, recovery event,
change of control, or similar event shall not be prohibited hereunder), other
than (A) the Obligations in accordance with this Agreement, (B) Permitted
Intercompany Advances (other than of the type described in clause (c) of such
definition), (C) any Indebtedness in an amount not to exceed $10,000,000 in the
aggregate during the term of this Agreement so long as, as of the date of any
such payment and after giving effect thereto, no Default or Event of Default
shall exist or have occurred and be continuing, and (D) any other Indebtedness
(including Permitted Intercompany Advances of the type described in clause
(c) of such definition) so long as (1) the Payment Conditions are satisfied,
(2) Agent shall have received no less than three (3) Business Days prior written
notice of such transaction or payment (or such shorter period as Agent may
agree) and (3) Agent shall have received a Payment Conditions Certificate, or

(ii) make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the applicable subordination terms and conditions
for such Indebtedness, or

(b) Directly or indirectly, amend, modify, or change any of the terms or
provisions of

(i) any agreement, instrument, document, indenture, or other writing evidencing
or concerning Permitted Indebtedness that is contractually subordinated to the
Obligations (other than the Permitted Intercompany Advances) unless such
amendment, modification or change could not reasonably be expected to be
materially adverse to the interests of the Lenders,

(ii) the Governing Documents of any Loan Party or any of its Subsidiaries if the
effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Lenders, or

(iii) any Material Contract except to the extent that such amendment,
modification, or change could not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.

6.7 Restricted Payments. Each Loan Party will not, and will not permit any of
its Subsidiaries to make any Restricted Payment; provided, that, so long as it
is permitted by applicable law,

(a) Loan Parties may make distributions to current or former employees,
officers, or directors of Loan Parties (or any spouses, ex-spouses, or estates
of any of the foregoing) on account of redemptions of Equity Interests of Loan
Parties held by such Persons; provided, that, (i) the aggregate amount of such
redemptions made by Loan Parties during the term of this Agreement does not
exceed $2,000,000 in the aggregate and (ii) no Default or Event of Default shall
have occurred and be continuing or would result therefrom,

(b) Loan Parties may make distributions to current or former employees,
officers, or directors of Loan Parties (or any spouses, ex-spouses, or estates
of any of the foregoing), solely in the form of forgiveness of Indebtedness of
such Persons owing to Loan Parties on account of repurchases of the Equity
Interests of Loan Parties held by such Persons; provided that such Indebtedness
was incurred by such Persons solely to acquire Equity Interests of Loan Parties,

(c) each Loan Party and its Subsidiaries may pay dividends or other
distributions payable solely in the Equity Interests of such Person (other than
Disqualified Equity Interests),

 

43



--------------------------------------------------------------------------------

(d) (i) a Loan Party may pay dividends or other distributions to another Loan
Party (including dividends and distributions to Parent, the proceeds of which
may be used by Parent to pay interest when due on the Unsecured Notes) and
(ii) any Subsidiary of Parent that is not a Loan Party may make Restricted
Payments to any Loan Party or to any other Subsidiary that is not a Loan Party,

(e) (A) the Closing Date Distribution and (B) Restricted Payments attributable
or arising in connection with the Spin Off Transactions and related transactions
thereto pursuant to agreements or arrangements in effect substantially
concurrently with the Closing Date (including the Spin Off Documents) on
substantially the terms described in the Spin Off Registration Statement or any
amendment, modification or supplement thereto or replacement thereof, as long as
the terms of such agreement or arrangement, as so amended, modified,
supplemented or replaced, are not materially more disadvantageous to Parent and
its Subsidiaries, taken as a whole, than the terms of such agreement or
arrangement described in the Spin Off Registration Statement,

(f) Restricted Payments out of the net cash proceeds of the substantially
concurrent sale (other than to a Subsidiary of Parent) of Equity Interests
(other than Disqualified Equity Interests) of Parent or from the substantially
concurrent cash contributions of common equity capital to Parent;

(g) Restricted Payments constituting the payment of dividends or the
consummation of any irrevocable redemption within sixty (60) days after the date
of declaration of the dividend or the giving of the redemption notice, as the
case may be, if at the date of declaration or notice, such Restricted Payment
would have complied with and been permitted pursuant to another provision of
this Section 6.7;

(h) Restricted Payments constituting the repurchase of Equity Interests deemed
to occur upon the exercise of stock options, warrants or stock-based awards
under equity plans or similar plans of Parent or the other Loan Parties to the
extent such Equity Interests represent a portion of the exercise price of those
stock options, warrants or other similar stock-based awards under equity plans
or made in lieu of withholding Taxes resulting from the exercise or exchange of
options, warrants or other rights to purchase or acquire Equity Interests;

(i) Parent or any Subsidiary may make Restricted Payments not otherwise
permitted pursuant to this Section 6.7 in an amount not to exceed $10,000,000 in
the aggregate during the term of this Agreement so long as, as of the date of
any such Restricted Payment and immediately after giving effect thereto, no
Default or Event of Default shall exist or have occurred and be continuing; and

(j) Loan Parties and any Subsidiary may make other Restricted Payments not
otherwise expressly provided for in this Section 6.7; provided, that, (i) the
Payment Conditions are satisfied, (ii) Agent shall have received no less than
three (3) Business Days prior written notice of such transaction or payment and
(iii) Agent shall have received a Payment Conditions Certificate.

6.8 Accounting Methods. Each Loan Party will not, and will not permit any of its
Subsidiaries to (a) modify or change its fiscal year, except with the prior
written consent of Agent, or (b) its method of accounting (other than as may be
required to conform to GAAP); provided that Parent may, upon written notice to
the Agent, change its method of accounting, in which case Parent and the Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement relating to the financial covenant in Section 7 (or other financial
ratios or calculations) that are necessary, in the good faith judgment of Agent,
to reflect such change in method of accounting.

6.9 Investments. Each Loan Party will not, and will not permit any of its
Subsidiaries to, directly or indirectly, make or acquire any Investment except
for Permitted Investments.

 

44



--------------------------------------------------------------------------------

6.10 Transactions with Affiliates. Each Loan Party will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into or permit to
exist any transaction (other than transactions solely among Loan Parties) with
any Affiliate of any Loan Party or any of its Subsidiaries except for:

(a) transactions between such Loan Party or its Subsidiaries, on the one hand,
and any Affiliate of such Loan Party or its Subsidiaries, on the other hand, so
long as such transactions are no less favorable, taken as a whole, to such Loan
Party or its Subsidiaries, as applicable, than would be obtained in an arm’s
length transaction with a non-Affiliate,

(b) any indemnity provided for the benefit of directors (or comparable managers)
of such Loan Party or its applicable Subsidiary,

(c) the payment of reasonable compensation, severance, or employee benefit
arrangements to employees, officers, and outside directors of such Loan Party
and its Subsidiaries in the ordinary course of business and consistent with
industry practice,

(d) transactions among or between Subsidiaries of Loan Parties who are not Loan
Parties;

(e) transactions among Loan Parties and Subsidiaries that are based on a
reasonable allocation of overhead and administrative expenses or transfers in
accordance with Tax transfer pricing rules; and

(f) transactions permitted by Section 6.3 or Section 6.7, any Permitted
Investment, any Permitted Intercompany Advance, or the Spin Off Transactions.

6.11 Use of Proceeds. Each Loan Party will not, and will not permit any of its
Subsidiaries to, use the proceeds of any loan made hereunder for any purpose
other than (a) on the Closing Date, (i) to repay, in full, the outstanding
principal, accrued interest, and accrued fees and expenses owing under or in
connection with the Existing Credit Facility, and (ii) to pay the fees, costs,
and expenses incurred in connection with this Agreement, the other Loan
Documents, and the transactions contemplated hereby and thereby, in each case,
as set forth in the Flow of Funds Agreement, and (b) thereafter, consistent with
the terms and conditions hereof, for their lawful and permitted purposes
(including that no part of the proceeds of the loans made to Borrowers will be
used to purchase or carry any such Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any such Margin Stock or for any
purpose that violates the provisions of Regulation T, U or X of the Board of
Governors).

6.12 Limitation on Issuance of Equity Interests. Except for the issuance and
sale of Qualified Equity Interests by Parent, each Loan Party will not issue or
sell any of its Equity Interests, other than issuances and sales to another Loan
Party or Subsidiary thereof or in respect of transactions permitted under
Sections 6.3, 6.4 or 6.9.

6.13 Restrictions Affecting Subsidiaries

(a) Each Loan Party will not, directly or indirectly, create or otherwise cause
or permit to exist or become effective any consensual encumbrance or restriction
on the ability of any Loan Party to:

(i) pay dividends or make any other distributions on its Equity Interests to any
Loan Party; provided, that the priority of any preferred stock in receiving
dividends or liquidating distributions prior to the payment of dividends or
liquidating distributions on Equity Interests shall not be deemed a restriction
on the ability to make distributions on Equity Interests for purposes of this
covenant;

 

45



--------------------------------------------------------------------------------

(ii) make loans or advances to, or pay any Indebtedness or other obligations
owed to, any Loan Party (it being understood that the subordination of loans or
advances made to any Loan Party to other Indebtedness incurred by any Loan Party
shall not be deemed a restriction on the ability to make loans or advances); or

(iii) transfer any of its properties or assets to any Loan Party.

(b) The restrictions in Section 6.13(a) will not apply to encumbrances or
restrictions existing under or by reason of:

(i) (x) agreements as in effect on the date of this Agreement (including,
without limitation, the Term Loan Documents, the Existing Indenture and the
related notes) and (y) the Unsecured Indenture and the related Unsecured Notes,
and, in each case, any amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings of those
agreements or the Indebtedness to which they relate, provided that the
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are no more restrictive, taken as a
whole, with respect to such dividend, distribution and other payment
restrictions than those contained in those agreements on the date of this
Agreement;

(ii) this Agreement and the other Loan Documents;

(iii) applicable laws;

(iv) any instrument governing Indebtedness or Equity Interests of a Person
acquired by any Loan Party or any of its Subsidiaries as in effect at the time
of such acquisition (but not created in contemplation thereof), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person, or the property or assets of the
Person, so acquired, provided that, in the case of Indebtedness, such
Indebtedness was otherwise permitted by the terms of this Agreement to be
incurred;

(v) Capitalized Lease Obligations, sale and leaseback transactions, mortgage
financings or purchase money obligations, in each case for property acquired in
the ordinary course of business that impose restrictions on that property of the
nature described in clause (iii) of Section 6.13(a);

(vi) restrictions imposed under any agreement to sell Equity Interests or assets
to any Person that imposes restrictions on that property of the nature described
in clause (iii) of Section 6.13(a) pending the closing of such sale;

(vii) any agreement for the sale or other disposition of a Subsidiary of any
Loan Party that restricts distributions by that Subsidiary pending its sale or
other disposition;

(viii) Refinancing Indebtedness, provided that the restrictions contained in the
agreements governing such Refinancing Indebtedness are no more restrictive,
taken as a whole, than those contained in the agreements governing the
Indebtedness being refinanced;

(ix) Liens securing Indebtedness otherwise permitted to be incurred under the
provisions of Section 6.2 that limit the right of the debtor to dispose of the
assets subject to such Liens;

 

46



--------------------------------------------------------------------------------

(x) customary provisions in joint venture agreements, partnership agreements,
limited liability company organizational documents, shareholder agreements and
other similar agreements entered into in the ordinary course of business or that
have been approved by the Board that restrict the disposition or distribution of
ownership interests in or assets of such joint venture, partnership, limited
liability company, corporation or similar Person;

(xi) any agreement or instrument relating to any property or assets acquired
after the date of this Agreement, so long as such encumbrance or restriction
relates only to the property or assets so acquired and is not and was not
created in anticipation of such acquisition;

(xii) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(xiii) encumbrances or restrictions contained in, or in respect of, Hedge
Agreements permitted under this Agreement from time to time;

(xiv) with respect to any Foreign Subsidiary, any encumbrance or restriction
contained in the terms of any Indebtedness or any agreement pursuant to which
such Indebtedness was incurred if either (a) the encumbrance or restriction
applies only in the event of a payment default or a default with respect to a
financial covenant in such Indebtedness or agreement or (b) the Parent
determines in good faith that any such encumbrance or restriction will not
materially affect the Borrowers’ ability to make principal or interest payments
on the Obligations of the Borrowers under this Agreement;

(xv) restrictions arising or agreed to in the ordinary course of business, not
relating to any Indebtedness, and that do not, individually or in the aggregate,
detract from the value of property or assets of any Loan Parties or any
Subsidiary thereof in any manner material to the Loan Parties or any Subsidiary
thereof;

(xvi) restrictions in respect of the subletting, assignment or transfer of any
property or asset that is a lease, license, conveyance or contract or similar
property or asset entered into in the ordinary course of business;

(xvii) restrictions existing by virtue of any transfer of, agreement to
transfer, option or right with respect to, or Lien on, the property or assets of
any Loan Party or any Subsidiary subject to such transaction not otherwise
prohibited by this Agreement; and

(xviii) any other agreement governing Indebtedness of any Loan Party or any
Subsidiary that is permitted to be incurred under Section 6.1; provided,
however, that such encumbrances or restrictions are not materially more
restrictive, taken as a whole, than those contained (x) this Agreement, with
respect to credit agreements or (y) the Term Loan Documents as in effect on the
date of this Agreement, with respect to indentures or term loan B facilities.

 

7. FINANCIAL COVENANT.

Each Loan Party covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, Loan Parties will comply
with the following:

7.1 Fixed Charge Coverage Ratio. During any Compliance Period, the Fixed Charge
Coverage Ratio for the most recently ended Reference Period for which Agent has
received financial statements of Parent and its consolidated Subsidiaries, shall
not be less than 1.0:1.0. Within 5 days following the occurrence of a Compliance
Period, Borrowers shall deliver financial statements and the

 

47



--------------------------------------------------------------------------------

associated Compliance Certificate pursuant to Section 5.1 for the most recent
month then ended not more than 60 days prior to the commencement of such
Compliance Period; provided, that, if monthly financial statements and the
associated Compliance Certificate have already been delivered for the most
recent month then ended not more than 60 days prior to the commencement of such
Compliance Certificate in connection with a then-occurring Monthly Triggering
Period, then Borrowers shall be required to deliver a supplemental Compliance
Certificate to the most recently delivered Compliance Certificate containing a
calculation of the Fixed Charge Coverage Ratio with respect to the most recently
delivered monthly financial statements. During any Compliance Period, the
Lenders (including the Swing Lender and Issuing Banks) shall have no obligation
to make additional Loans or otherwise extend additional credit hereunder prior
to receipt by Agent of the items required to be delivered described in the
immediately preceding sentence.

 

8. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.1 Payments. If Borrowers fail to pay when due and payable, or when declared
due and payable, (a) all or any portion of the Obligations consisting of
interest, fees, or charges due the Lender Group, reimbursement of Lender Group
Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), and such failure continues for a period of three (3) Business Days,
(b) all or any portion of the principal of the Loans, or (c) any amount payable
to Issuing Bank in reimbursement of any drawing under a Letter of Credit;

8.2 Covenants. If any Loan Party or any of its Subsidiaries:

(a) fails to perform or observe any covenant or other agreement contained in any
of (i) Sections 5.1, 5.3 (solely if any Loan Party is not in good standing in
its jurisdiction of organization), 5.7 (solely if any Loan Party refuses to
allow Agent or its representatives or agents to visit any Loan Party’s
properties, inspect its assets or books or records, examine and make copies of
its books and records, or discuss Loan Parties’ affairs, finances, and accounts
with officers and employees of any Loan Party), or 5.11 of this Agreement,
(ii) Section 6 of this Agreement, (iii) Section 7 of this Agreement, or
(iv) Sections 7(c) or (f) of the Guaranty and Security Agreement; or

(b) fails to perform or observe any covenant or other agreement contained in
Section 5.2 and (i) any such failure occurs more than five (5) times in any
calendar year or (ii) any such failure continues for a period of five (5) days;
or

(c) fails to perform or observe any covenant or other agreement contained in any
of Sections 5.3 (other than if any Loan Party is not in good standing in its
jurisdiction of organization), 3.6, 5.5, 5.6, 5.8, 5.10, 5.12, 5.13 and 5.15 of
this Agreement and such failure continues for a period of ten (10) days after
the earlier of (i) the date on which such failure shall first become known to
any officer of any Loan Party or (ii) the date on which written notice thereof
is given to Loan Parties by Agent; or

(d) fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of thirty (30) days after the earlier of
(i) the date on which such failure shall first become known to any officer of
any Loan Party or (ii) the date on which written notice thereof is given to Loan
Parties by Agent;

 

48



--------------------------------------------------------------------------------

8.3 Judgments. If one or more judgments, orders, or awards for the payment of
money involving an aggregate amount of $25,000,000, or more (except to the
extent fully covered (other than to the extent of customary deductibles) by
insurance pursuant to which the insurer has not denied coverage) is entered or
filed against a Loan Party or any of its Material Subsidiaries, or with respect
to any of their respective assets, and either (a) there is a period of thirty
(30) consecutive days at any time after the entry of any such judgment, order,
or award during which (1) the same is not discharged, satisfied, vacated, or
bonded pending appeal, or (2) a stay of enforcement thereof is not in effect, or
(b) enforcement proceedings are commenced upon such judgment, order, or award;

8.4 Voluntary Bankruptcy, etc. If an Insolvency Proceeding is commenced by a
Loan Party or any of its Material Subsidiaries;

8.5 Involuntary Bankruptcy, etc. If an Insolvency Proceeding is commenced
against a Loan Party or any of its Material Subsidiaries and any of the
following events occur: (a) such Loan Party or such Material Subsidiary consents
to the institution of such Insolvency Proceeding against it, (b) the petition
commencing the Insolvency Proceeding is not timely controverted, (c) the
petition commencing the Insolvency Proceeding is not dismissed within sixty
(60) calendar days of the date of the filing thereof, (d) an interim trustee is
appointed to take possession of all or any substantial portion of the properties
or assets of, or to operate all or any substantial portion of the business of,
such Loan Party or its Material Subsidiary, or (e) an order for relief shall
have been issued or entered therein;

8.6 Default Under Other Agreements. If there is (a) a default in one or more
agreements to which a Loan Party or any of its Subsidiaries is a party with one
or more third Persons relative to a Loan Party’s or any of its Subsidiaries’
Indebtedness involving an aggregate amount of $25,000,000 or more, and such
default (i) occurs at the final maturity of the obligations thereunder, or
(ii) results in a right by such third Person, irrespective of whether exercised,
to accelerate the maturity of such Loan Party’s or its Subsidiary’s obligations
thereunder, or (b) an involuntary early termination of one or more Hedge
Agreements to which a Loan Party or any of its Subsidiaries is a party involving
an aggregate amount owed by a Loan Party or any of its Subsidiaries of
$25,000,000 or more or (iii) any default by any Loan Party under any Material
Contract, which default continues for more than the applicable cure period, if
any, with respect thereto and/or is not waived in writing by the other parties
thereto, which could, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect;

8.7 Representations, etc. If any warranty, representation, certificate,
statement, or Record made herein or in any other Loan Document or delivered in
writing to Agent or any Lender in connection with this Agreement or any other
Loan Document proves to be untrue in any material respect (except, that, such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;

8.8 Guaranty. If the obligation of any Guarantor under the guaranty contained in
the Guaranty and Security Agreement is revoked by such Guarantor, or limited or
terminated by operation of law or by such Guarantor (other than in accordance
with the terms of this Agreement);

8.9 Security Documents. If the Guaranty and Security Agreement or any other Loan
Document that purports to create a Lien, shall, for any reason, fail or cease
(a) with respect to Accounts or Qualified Cash, create a valid and perfected
and, except to the extent of Permitted Liens which are non-consensual Permitted
Liens, permitted purchase money Liens or the interests of lessors under Capital

 

49



--------------------------------------------------------------------------------

Leases, first priority Lien on the Collateral covered thereby or, (b) with
respect to Collateral other than Accounts or Qualified Cash, create a valid and
perfected Lien on the Collateral covered thereby to the extent, and with the
priority, required thereby, except, in each case (i) as a result of a
disposition of the applicable Collateral in a transaction permitted under this
Agreement, (ii) with respect to Collateral the aggregate value of which, for all
such Collateral, does not exceed at any time, $5,000,000, or (iii) as the result
of an action or failure to act on the part of Agent;

8.10 Loan Documents. The validity or enforceability of any Loan Document shall
at any time for any reason (other than solely as the result of an action or
failure to act on the part of Agent) be declared to be null and void, or a
proceeding shall be commenced by a Loan Party or its Subsidiaries, or by any
Governmental Authority having jurisdiction over a Loan Party or its
Subsidiaries, seeking to establish the invalidity or unenforceability thereof,
or a Loan Party or its Subsidiaries shall deny that such Loan Party or its
Subsidiaries has any liability or obligation purported to be created under any
Loan Document;

8.11 Change of Control. A Change of Control shall occur, whether directly or
indirectly;

8.12 ERISA Event. The occurrence of any of the following events:

(a) any Loan Party or ERISA Affiliate fails to make full payment when due of all
amounts which any Loan Party or ERISA Affiliate is required to pay as
contributions, installments, or otherwise to or with respect to a Benefit Plan
or Multiemployer Plan, and such failure could, individually or in the aggregate,
reasonably be expected to result in liability in excess of $25,000,000,

(b) an ERISA Event that could, individually or in the aggregate, reasonably be
expected to result in liability in excess of $25,000,000,

(c) any Loan Party or ERISA Affiliate completely or partially withdraws from one
or more Multiemployer Plans and incurs Withdrawal Liability requiring payments
in any twelve (12) month period in the aggregate which could, individually or in
the aggregate, reasonably be expected to result in liability in excess of
$25,000,000; or

(d) any Loan Party or ERISA Affiliate fails to make any Withdrawal Liability
payment when due, and such failure could, individually or in the aggregate
reasonably be expected to result in liability in excess of $25,000,000; or

8.13 Injunction; Suspension of Business. If one or more orders, judgments or
injunctions is entered against a Loan Party or any of its Subsidiaries which
prevents the continuing conduct of all or a substantial portion of the business
of the Loan Parties, taken as a whole, and either (a) a stay of enforcement
thereof is not in effect or (b) there is a period of thirty (30) consecutive
days at any time after the entry of any such judgment, order or injunction
during which the same is not discharged, satisfied, or vacated.

 

9. RIGHTS AND REMEDIES.

9.1 Rights and Remedies. Upon the occurrence and during the continuation of an
Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall (in each case under clauses (a) or (b) by written notice to Loan Parties),
in addition to any other rights or remedies provided for hereunder or under any
other Loan Document or by applicable law, do any one or more of the following:

(a) (i) declare the principal of, and any and all accrued and unpaid interest
and fees in respect of, the Loans and all other Obligations (other than the Bank
Product Obligations), whether evidenced by this Agreement or by any of the other
Loan Documents to be immediately due and payable, whereupon the same shall
become and be immediately due and payable and Loan Parties shall be obligated to
repay all of such Obligations in full, without presentment, demand, protest, or
further notice or other requirements of any kind, all of which are hereby
expressly waived by each Loan Party and (ii) direct Loan Parties to provide (and
Loan Parties agree that upon receipt of such notice, Loan Parties will provide)
Letter of Credit Collateralization to Agent to be held as security for Loan
Parties’ reimbursement obligations for drawings that may subsequently occur
under issued and outstanding Letters of Credit;

 

50



--------------------------------------------------------------------------------

(b) declare the Commitments terminated, whereupon the Commitments shall
immediately be terminated together with (i) any obligation of any Revolving
Lender to make Revolving Loans, (ii) the obligation of the Swing Lender to make
Swing Loans, and (iii) the obligation of Issuing Bank to issue Letters of
Credit; and

(c) exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents, under applicable law, or in equity.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Loan Parties or any other Person or any
act by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of the
principal of, and any and all accrued and unpaid interest and fees in respect
of, the Loans and all other Obligations (other than the Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents, shall automatically become and be immediately due and payable and
Borrowers shall automatically be obligated to repay all of such Obligations in
full (including Borrowers being obligated to provide (and Borrowers agree that
they will provide) (1) Letter of Credit Collateralization to Agent to be held as
security for Borrowers’ reimbursement obligations in respect of drawings that
may subsequently occur under issued and outstanding Letters of Credit and
(2) Hedge Obligations Collateralization to be held as security for Loan Parties’
or their Subsidiaries’ obligations in respect of outstanding Hedge Obligations),
without presentment, demand, protest, or notice or other requirements of any
kind, all of which are expressly waived by Borrowers.

9.2 Remedies Cumulative. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

 

10. WAIVERS; INDEMNIFICATION.

10.1 Demand; Protest; etc. Each Loan Party waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which any Loan Party may in any way be liable.

10.2 The Lender Group’s Liability for Collateral. Each Loan Party hereby agrees
that: (a) so long as Agent complies with its obligations, if any, under the
Code, the Lender Group shall not in any way or manner be liable or responsible
for: (i) the safekeeping of the Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Loan Parties.

 

51



--------------------------------------------------------------------------------

10.3 Indemnification. Each Loan Party shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable and documented out-of-pocket fees and disbursements of external
counsel (provided, that, the obligations to reimburse any Indemnified Person for
legal fees and expenses shall be limited to reasonable and documented
out-of-pocket legal fees and expenses of one firm of counsel for all such
Indemnified Persons and if necessary, of one local counsel in each appropriate
jurisdiction (and, to the extent required by the subject matter, one specialist
counsel for each such specialized area of law in each appropriate jurisdiction)
and in the case of an actual or perceived conflict of interest, one counsel for
all such affected Indemnified Persons similarly situated), experts, or
consultants and all other reasonable and documented out-of-pocket costs and
expenses actually incurred in connection therewith or in connection with the
enforcement of this indemnification (promptly upon demand and irrespective of
whether suit is brought), at any time asserted against, imposed upon, or
incurred by any of them (a) in connection with or as a result of or related to
the execution and delivery (provided, that, Borrowers shall not be liable for
costs and expenses (including attorneys fees) of any Lender (other than Wells
Fargo) incurred in advising, structuring, drafting, reviewing, administering or
syndicating the Loan Documents), enforcement, performance, or administration
(including any restructuring or workout with respect hereto) of this Agreement,
any of the other Loan Documents, or the transactions contemplated hereby or
thereby or the monitoring of Loan Parties and their Subsidiaries’ compliance
with the terms of the Loan Documents (provided, that, the indemnification in
this clause (a) shall not extend to (i) disputes solely between or among the
Lenders that do not involve any acts or omissions of any Loan Party, or
(ii) disputes solely between or among the Lenders and their respective
Affiliates that do not involve any acts or omissions of any Loan Party; it being
understood and agreed that the indemnification in this clause (a) shall extend
to Agent (but not the Lenders) relative to disputes between or among Agent on
the one hand, and one or more Lenders, or one or more of their Affiliates, on
the other hand, or (iii) any Taxes or any costs attributable to Taxes, which
shall be governed by Section 16), (b) with respect to any actual or prospective
investigation, litigation, or proceeding related to this Agreement, any other
Loan Document, the making of any Loans or issuance of any Letters of Credit
hereunder, or the use of the proceeds of the Loans or the Letters of Credit
provided hereunder (irrespective of whether any Indemnified Person is a party
thereto), or any act, omission, event, or circumstance in any manner related
thereto, and (c) in connection with or arising out of any presence or release of
Hazardous Materials at, on, under, to or from any assets or properties owned,
leased or operated by any Loan Party or any of its Subsidiaries or any
Environmental Actions, Environmental Liabilities or Remedial Actions related in
any way to any such assets or properties of any Loan Party or any of its
Subsidiaries (each and all of the foregoing, the “Indemnified Liabilities”). The
foregoing to the contrary notwithstanding, no Loan Party shall have any
obligation to any Indemnified Person under this Section 10.3 with respect to any
Indemnified Liability that a court of competent jurisdiction finally determines
to have resulted from the bad faith, gross negligence or willful misconduct of
such Indemnified Person or its officers, directors, employees, attorneys, or
agents. This provision shall survive the termination of this Agreement and the
repayment in full of the Obligations. If any Indemnified Person makes any
payment to any other Indemnified Person with respect to an Indemnified Liability
as to which Loan Parties were required to indemnify the Indemnified Person
receiving such payment, the Indemnified Person making such payment is entitled
to be indemnified and reimbursed by Loan Parties with respect thereto. WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH
RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR
ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY
OTHER PERSON.

 

52



--------------------------------------------------------------------------------

11. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to any Loan Party or Agent, as the case may be, they shall be sent to
the respective address set forth below:

If to any Loan Party:

c/o Seventy Seven Energy Inc.

777 N.W. 63rd Street

Oklahoma City, Oklahoma 73116

Attn: Ryan Astheimer

Fax No.: (405) 849-1649

E-mail: Ryan.Astheimer@77nrg.com

If to Agent:

Wells Fargo Bank, National Association

1100 Abernathy Road, Suite 1600

Atlanta, Georgia 30328

Attn: Relationship Manager - Seventy Seven Energy

Fax No.: (866) 349-8860

E-mail: Gary.ForlenzaJr@wellsfargo.com

with copies to:

Otterbourg P.C.

230 Park Avenue

New York, New York 10169

Attn: David W. Morse, Esq.

Fax No.: (212) 682-6104

E-mail: dmorse@otterbourg.com

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or three
(3) Business Days after the deposit thereof in the mail; provided, that,
(a) notices sent by overnight courier service shall be deemed to have been given
when received, (b) notices by facsimile shall be deemed to have been given when
sent (except, that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient) and (c) notices by electronic mail shall be
deemed received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return email or other written acknowledgment).

 

53



--------------------------------------------------------------------------------

12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (OTHER THAN ANY PRINCIPLES OF
CONFLICTS OF LAW OR OTHER RULE OF LAW THAT WOULD CAUSE THE APPLICATION OF THE
LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK).

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, THAT, ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH LOAN PARTY
AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 12(b).

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH LOAN PARTY AND EACH
MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A
JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
“CLAIM”). EACH LOAN PARTY AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT
EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

(d) EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF
NEW YORK AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

54



--------------------------------------------------------------------------------

(e) NO CLAIM MAY BE MADE BY ANY PARTY AGAINST ANY OTHER PARTY FOR ANY SPECIAL,
INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN RESPECT OF
ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF
OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION THEREWITH, AND
EACH PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM FOR
SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO
EXIST IN ITS FAVOR.

 

13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1 Assignments and Participations.

(a) (i) Subject to the conditions set forth in clause (a)(ii) below, any Lender
may assign and delegate all or any portion of its rights and duties under the
Loan Documents (including the Obligations owed to it and its Commitments) to one
or more assignees so long as such prospective assignee is an Eligible Transferee
(each, an “Assignee”), with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

(A) Borrowers; provided, that, no consent of Borrowers shall be required (1) if
an Event of Default has occurred and is continuing, or (2) in connection with an
assignment to a Person that is a Lender, an Affiliate (other than natural
persons) of a Lender or an Approved Fund; provided, further, that, Borrowers
shall be deemed to have consented to a proposed assignment unless they object
thereto by written notice to Agent within ten (10) Business Days after having
received notice thereof; and

(B) Agent, Swing Lender, and Issuing Bank; provided, that no consent of Agent,
Swing Lender or Issuing Bank shall be required in connection with an assignment
to a Person that is a Lender or an Affiliate (other than natural persons) of a
Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) no assignment may be made to a natural person or to a Person that holds
Subordinated Indebtedness;

(B) no assignment may be made to a Loan Party or an Affiliate of a Loan Party;

(C) the amount of the Commitments and the other rights and obligations of the
assigning Lender hereunder and under the other Loan Documents subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to Agent) shall be in a minimum amount
(unless waived by Agent) of $10,000,000 (except such minimum amount shall not
apply to (1) an assignment or delegation by any Lender to any other Lender, an
Affiliate of any Lender, or an Approved Fund of such Lender or (2) a group of
new Lenders, each of which is an Affiliate of each other or an Approved Fund of
such new Lender to the extent that the aggregate amount to be assigned to all
such new Lenders is at least $10,000,000);

(D) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

 

55



--------------------------------------------------------------------------------

(E) the parties to each assignment shall execute and deliver to Agent an
Assignment and Acceptance; provided, that, Borrowers and Agent may continue to
deal solely and directly with the assigning Lender in connection with the
interest so assigned to an Assignee until written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrowers and Agent by such Lender
and the Assignee;

(F) unless waived by Agent, the assigning Lender or Assignee has paid to Agent,
for Agent’s separate account, a processing fee in the amount of $3,500; and

(G) the assignee, if it is not a Lender, shall deliver to Agent an
Administrative Questionnaire in a form approved by Agent (the “Administrative
Questionnaire”).

(b) From and after the date that Agent receives the executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, that, nothing contained
herein shall release any assigning Lender from obligations that survive the
termination of this Agreement, including such assigning Lender’s obligations
under Section 15 and Section 17.9(a).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.

(d) Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.

 

56



--------------------------------------------------------------------------------

(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations, its Commitment, and the other rights and
interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, that, (i) the Originating Lender shall remain a
“Lender” for all purposes of this Agreement and the other Loan Documents and the
Participant receiving the participating interest in the Obligations, the
Commitments, and the other rights and interests of the Originating Lender
hereunder shall not constitute a “Lender” hereunder or under the other Loan
Documents and the Originating Lender’s obligations under this Agreement shall
remain unchanged, (ii) the Originating Lender shall remain solely responsible
for the performance of such obligations, (iii) Borrowers, Agent, and the Lenders
shall continue to deal solely and directly with the Originating Lender in
connection with the Originating Lender’s rights and obligations under this
Agreement and the other Loan Documents, (iv) no Lender shall transfer or grant
any participating interest under which the Participant has the right to approve
any amendment to, or any consent or waiver with respect to, this Agreement or
any other Loan Document, except that the Lender may agree that it will not,
without the consent of such Participant, approve any amendment, consent or
waiver to the extent such amendment to, or consent or waiver with respect to
this Agreement or of any other Loan Document would (A) extend the final maturity
date of the Obligations hereunder in which such Participant is participating,
(B) reduce the interest rate applicable to the Obligations hereunder in which
such Participant is participating, (C) release all or substantially all of the
Collateral or guaranties (except to the extent expressly provided herein or in
any of the Loan Documents) supporting the Obligations hereunder in which such
Participant is participating, (D) postpone the payment of, or reduce the amount
of, the interest or fees payable to such Participant through such Lender (other
than a waiver of default interest), or (E) decreases the amount or postpones the
due dates of scheduled principal repayments or prepayments or premiums payable
to such Participant through such Lender, (v) no participation shall be sold to a
natural person, (vi) no participation shall be sold to a Loan Party or an
Affiliate of a Loan Party, and (vii) all amounts payable by Borrowers hereunder
shall be determined as if such Lender had not sold such participation; except,
that, if amounts outstanding under this Agreement are due and unpaid, or shall
have been declared or shall have become due and payable upon the occurrence of
an Event of Default, each Participant shall be deemed to have the right of set
off in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement. The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrowers, the Collateral, or otherwise in respect of the
Obligations. No Participant shall have the right to participate directly in the
making of decisions by the Lenders among themselves. Notwithstanding the
foregoing, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.10(k), 2.11(d)(i) and 16 (subject to the requirements and
limitations therein) to the same extent as if it were a Lender and had acquired
its interest by assignment; provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.12(b) and 14.2 as if it were an
assignee; and (B) shall not be entitled to receive any greater payment under
Sections 2.10(k), 2.11(d)(i) and 16, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’ request and expense, to use
reasonable efforts to cooperate with the Borrowers to effectuate the provisions
of Sections 2.12(b) and 14.2 with respect to any Participant.

(f) In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to any Loan Party and its Subsidiaries and
their respective businesses.

 

57



--------------------------------------------------------------------------------

(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law; provided that
no such pledge shall release such Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

(h) Agent (as a non-fiduciary agent on behalf of Loan Parties) shall maintain,
or cause to be maintained, a register (the “Register”) on which it enters the
name and address of each Lender as the registered owner of any Loan (and the
principal amount thereof and stated interest thereon) held by such Lender (each,
a “Registered Loan”). Other than in connection with an assignment by a Lender of
all or any portion of its portion of any Loan to an Affiliate of such Lender or
an Approved Fund of such Lender (i) a Registered Loan (and the registered note,
if any, evidencing the same) may be assigned or sold in whole or in part only by
registration of such assignment or sale on the Register (and each registered
note shall expressly so provide) and (ii) any assignment or sale of all or part
of such Registered Loan (and the registered note, if any, evidencing the same)
may be effected only by registration of such assignment or sale on the Register,
together with the surrender of the registered note, if any, evidencing the same
duly endorsed by (or accompanied by a written instrument of assignment or sale
duly executed by) the holder of such registered note, whereupon, at the request
of the designated assignee(s) or transferee(s), one or more new registered notes
in the same aggregate principal amount shall be issued to the designated
assignee(s) or transferee(s). Prior to the registration of assignment or sale of
any Registered Loan (and the registered note, if any evidencing the same), Loan
Parties shall treat the Person in whose name such Registered Loan (and the
registered note, if any, evidencing the same) is registered as the owner thereof
for the purpose of receiving all payments thereon and for all other purposes,
notwithstanding notice to the contrary. In the case of any assignment by a
Lender of all or any portion of its Loan to an Affiliate of such Lender or an
Approved Fund of such Lender, and which assignment is not recorded in the
Register, the assigning Lender, on behalf of Loan Parties, shall maintain a
register comparable to the Register.

(i) In the event that a Lender sells participations in a Registered Loan, such
Lender, as a non-fiduciary agent on behalf of Loan Parties, shall maintain (or
cause to be maintained) a register on which it enters the name of all
participants in the Registered Loans held by it (and the principal amount (and
stated interest thereon) of the portion of such Registered Loans that is subject
to such participations) (the “Participant Register”). A Registered Loan (and the
registered note, if any, evidencing the same) may be participated in whole or in
part only by registration of such participation on the Participant Register (and
each registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register.

(i) Agent shall make a copy of the Register (and each Lender shall make a copy
of its Participant Register in the extent it has one) available for review by
Borrowers from time to time as Borrowers may reasonably request.

13.2 Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, that, no
Loan Party may assign this Agreement or any rights or duties hereunder without
the Lenders’ prior written consent and any prohibited assignment shall be
absolutely void ab initio. No consent to assignment by the Lenders shall release
any Loan Party from its Obligations. A Lender may assign this Agreement and the
other Loan Documents and its rights and duties hereunder and thereunder pursuant
to Section 13.1 and, except as expressly required pursuant to Section 13.1, no
consent or approval by any Loan Party is required in connection with any such
assignment.

 

58



--------------------------------------------------------------------------------

14. AMENDMENTS; WAIVERS.

14.1 Amendments and Waivers.

(a) No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements or the
Fee Letter), and no consent with respect to any departure by any Loan Party
therefrom, shall be effective unless the same shall be in writing and signed by
(x) in the case of this Agreement, the Required Lenders (or by Agent at the
written request of the Required Lenders) and the Loan Parties party hereto and
(y) in the case of any other Loan Document, Agent, with the consent of the
Required Lenders and the Loan Parties that are party thereto, and then any such
waiver or consent shall be effective, but only in the specific instance and for
the specific purpose for which given; provided, that, no such waiver, amendment,
or consent shall, unless in writing and signed by all of the Lenders directly
and adversely affected thereby and all of the Loan Parties that are party
thereto, do any of the following:

(i) increase the amount of or extend the expiration date of any Commitment of
any Lender or amend, modify, or eliminate the last sentence of Section 2.3(c),

(ii) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due to
any member of the Lender Group hereunder or under any other Loan Document,

(iii) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable to
any member of the Lender Group hereunder or under any other Loan Document
(except in connection with the waiver of applicability of Section 2.5(c) (which
waiver shall be effective with the written consent of the Required Lenders),

(iv) amend, modify, or eliminate this Section or any provision of this Agreement
providing for consent or other action by all Lenders,

(v) amend, modify, or eliminate Section 3.1 or 3.2,

(vi) amend, modify, or eliminate Section 15.11,

(vii) other than as permitted by Section 15.11 or Section 17.15, release Agent’s
Lien in and to all or substantially all of the Collateral,

(viii) amend, modify, or eliminate the definitions of “Required Lenders”,
“Supermajority Lenders” or “Pro Rata Share”,

(ix) contractually subordinate any of Agent’s Liens or subordinate payment of
any of the Obligations, other than as permitted by Section 15.11 or
Section 17.15,

(x) other than in connection with a merger, liquidation, dissolution or sale of
such Person expressly permitted by the terms hereof or the other Loan Documents,
release any Borrower or any Guarantor from any obligation for the payment of
money or consent to the assignment or transfer by any Borrower or any Guarantor
of any of its rights or duties under this Agreement or the other Loan Documents,
or

(xi) amend, modify, or eliminate any of the provisions of Section 2.3(b)(i) or
(ii) or Section 2.3(e).

 

59



--------------------------------------------------------------------------------

(b) No amendment, waiver, modification, or consent shall amend, modify, waive,
or eliminate;

(i) the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Agent and Borrowers (and shall not require the
written consent of any of the Lenders); or

(ii) any provision of Section 15 pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrowers, and the Required Lenders;

(c) No amendment, waiver, modification, elimination, or consent shall, without
written consent of Agent, Borrowers and the Supermajority Lenders, amend,
modify, or eliminate the definition of Borrowing Base or any of the defined
terms (including the definitions of Eligible Accounts, Eligible Unbilled
Accounts and Qualified Cash), that are used in such definition to the extent
that any such change results in more credit being made available to Borrowers
based upon the Borrowing Base, but not otherwise, or the definition of Maximum
Revolver Amount;

(d) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Bank, or any other rights or duties of Issuing Bank under
this Agreement or the other Loan Documents, without the written consent of
Issuing Bank, Agent, Borrowers, and the Required Lenders;

(e) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Swing Lender, or any other rights or duties of Swing Lender under
this Agreement or the other Loan Documents, without the written consent of Swing
Lender, Agent, Borrowers, and the Required Lenders; and

(f) Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of any Loan
Party, shall not require consent by or the agreement of any Loan Party, (ii) any
amendment, waiver, modification, elimination, or consent of or with respect to
any provision of this Agreement or any other Loan Document may be entered into
without the consent of, or over the objection of, any Defaulting Lender other
than any of the matters governed by Section 14.1(a)(i) through (iii) that affect
such Lender, (iii) each Lender hereby irrevocably authorizes the Agent on its
behalf, and without further consent, to enter into amendments, supplements or
modifications to this Agreement (including, without limitation, amendments to
this Section 14.1) or any of the other Loan Documents or to enter into
additional Loan Documents as the Agent reasonably deems appropriate in order to
effectuate the terms of Section 2.13; provided that no amendment or modification
shall result in any increase in the amount of any Lender’s Commitment or any
increase in any Lender’s Pro Rata Share, in each case, without the written
consent of such affected Lender, and (iv) the Agent and the Administrative Loan
Party shall be permitted to amend any provision of the Loan Documents (and such
amendment shall become effective without any further action or consent of any
other party to any Loan Document) if the Agent and the Administrative Loan Party
shall have jointly identified an obvious error or any error or omission of a
technical or immaterial nature in any such provision.

 

60



--------------------------------------------------------------------------------

14.2 Replacement of Certain Lenders.

(a) If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for compensation under Section 16,
then Borrowers or Agent, upon prior notice, may permanently replace any Lender
that failed to give its consent, authorization, or agreement (a “Non-Consenting
Lender”) or any Lender that made a claim for compensation (a “Tax Lender”) with
one or more Replacement Lenders, and the Non-Consenting Lender or Tax Lender, as
applicable, shall have no right to refuse to be replaced hereunder. Such notice
to replace the Non-Consenting Lender or Tax Lender, as applicable, shall specify
an effective date for such replacement, which date shall not be later than five
(5) Business Days after the date such notice is given.

(b) Prior to the effective date of such replacement, the Non-Consenting Lender
or Tax Lender, as applicable, and each Replacement Lender shall execute and
deliver an Assignment and Acceptance, subject only to the Non-Consenting Lender
or Tax Lender, as applicable, being repaid in full its share of the outstanding
Obligations (without any premium or penalty of any kind whatsoever, but
including (i) all interest, fees and other amounts that may be due in payable in
respect thereof, and (ii) an assumption of its Pro Rata Share of participations
in the Letters of Credit). If the Non-Consenting Lender or Tax Lender, as
applicable, shall refuse or fail to execute and deliver any such Assignment and
Acceptance prior to the effective date of such replacement, Agent may, but shall
not be required to, execute and deliver such Assignment and Acceptance in the
name or and on behalf of the Non-Consenting Lender or Tax Lender, as applicable,
and irrespective of whether Agent executes and delivers such Assignment and
Acceptance, the Non-Consenting Lender or Tax Lender, as applicable, shall be
deemed to have executed and delivered such Assignment and Acceptance. The
replacement of any Non-Consenting Lender or Tax Lender, as applicable, shall be
made in accordance with the terms of Section 13.1. Until such time as one or
more Replacement Lenders shall have acquired all of the Obligations, the
Commitments, and the other rights and obligations of the Non-Consenting Lender
or Tax Lender, as applicable, hereunder and under the other Loan Documents, the
Non-Consenting Lender or Tax Lender, as applicable, shall remain obligated to
make the Non-Consenting Lender’s or Tax Lender’s, as applicable, Pro Rata Share
of Revolving Loans and to purchase a participation in each Letter of Credit, in
an amount equal to its Pro Rata Share of participations in such Letters of
Credit.

14.3 No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Loan Parties of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

 

15. AGENT; THE LENDER GROUP.

15.1 Appointment and Authorization of Agent. Each Lender hereby designates and
appoints Wells Fargo as its agent under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to designate,
appoint, and authorize) Agent to execute and deliver each of the

 

61



--------------------------------------------------------------------------------

other Loan Documents on its behalf and to take such other action on its behalf
under the provisions of this Agreement and each other Loan Document and to
exercise such powers and perform such duties as are expressly delegated to Agent
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Agent agrees to act as agent for
and on behalf of the Lenders (and the Bank Product Providers) on the conditions
contained in this Section 15. Any provision to the contrary contained elsewhere
in this Agreement or in any other Loan Document notwithstanding, Agent shall not
have any duties or responsibilities, except those expressly set forth herein or
in the other Loan Documents, nor shall Agent have or be deemed to have any
fiduciary relationship with any Lender (or Bank Product Provider), and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against Agent. Without limiting the generality of the foregoing,
the use of the term “agent” in this Agreement or the other Loan Documents with
reference to Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only a representative relationship between independent
contracting parties. Each Lender hereby further authorizes (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
authorize) Agent to act as the secured party under each of the Loan Documents
that create a Lien on any item of Collateral. Except as expressly otherwise
provided in this Agreement, Agent shall have and may use its sole discretion
with respect to exercising or refraining from exercising any discretionary
rights or taking or refraining from taking any actions that Agent expressly is
entitled to take or assert under or pursuant to this Agreement and the other
Loan Documents. Without limiting the generality of the foregoing, or of any
other provision of the Loan Documents that provides rights or powers to Agent,
Lenders agree that Agent shall have the right to exercise the following powers
as long as this Agreement remains in effect: (a) maintain, in accordance with
its customary business practices, ledgers and records reflecting the status of
the Obligations, the Collateral, payments and proceeds of Collateral, and
related matters, (b) execute or file any and all financing or similar statements
or notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
(c) make Revolving Loans, for itself or on behalf of Lenders, as provided in the
Loan Documents, (d) exclusively receive, apply, and distribute payments and
proceeds of the Collateral as provided in the Loan Documents, (e) open and
maintain such bank accounts and cash management arrangements as Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes, (f) perform, exercise, and enforce any and all other rights
and remedies of the Lender Group with respect to any Loan Party or its
Subsidiaries, the Obligations, the Collateral, or otherwise related to any of
same as provided in the Loan Documents, and (g) incur and pay such Lender Group
Expenses as Agent may deem necessary or appropriate for the performance and
fulfillment of its functions and powers pursuant to the Loan Documents.

15.2 Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

15.3 Liability of Agent. None of the Agent-Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by any
Loan Party or any of its Subsidiaries or Affiliates, or any officer or director
thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity,

 

62



--------------------------------------------------------------------------------

effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of any Loan Party or its
Subsidiaries or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lenders (or Bank Product Providers) to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the books and
records or properties of any Loan Party or its Subsidiaries.

15.4 Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Loan Parties or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders (and, if it so elects, the Bank Product Providers)
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of the Lenders (and Bank Product Providers).

15.5 Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Loan Parties referring
to this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 15.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 9; provided, that, unless and
until Agent has received any such request, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.

15.6 Credit Decision. Each Lender (and Bank Product Provider) acknowledges that
none of the Agent-Related Persons has made any representation or warranty to it,
and that no act by Agent hereinafter taken, including any review of the affairs
of any Loan Party and its Subsidiaries or Affiliates, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender (or Bank Product Provider). Each Lender represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) to Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such due diligence, documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, prospects, operations, property, financial and other condition and
creditworthiness of each Loan Party or any other Person party to a Loan
Document, and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrowers. Each Lender also represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) that it will, independently and without reliance upon any

 

63



--------------------------------------------------------------------------------

Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of each Loan Party or any other Person
party to a Loan Document. Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender (or Bank Product
Provider) with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Loan Party or any other Person party to a Loan Document
that may come into the possession of any of the Agent-Related Persons. Each
Lender acknowledges (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that Agent does not have any
duty or responsibility, either initially or on a continuing basis (except to the
extent, if any, that, is expressly specified herein) to provide such Lender (or
Bank Product Provider) with any credit or other information with respect to any
Loan Party, its Affiliates or any of their respective business, legal, financial
or other affairs, and irrespective of whether such information came into Agent’s
or its Affiliates’ or representatives’ possession before or after the date on
which such Lender became a party to this Agreement (or such Bank Product
Provider entered into a Bank Product Agreement).

15.7 Costs and Expenses; Indemnification. Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, attorneys fees and expenses, fees
and expenses of financial accountants, advisors and consultants, costs of
collection by outside collection agencies, auctioneer fees and expenses, and
costs of security guards or insurance premiums paid to maintain the Collateral,
whether or not Loan Parties are obligated to reimburse Agent or Lenders for such
expenses pursuant to this Agreement or otherwise. Agent is authorized and
directed to deduct and retain sufficient amounts from payments or proceeds of
the Collateral received by Agent to reimburse Agent for such out-of-pocket costs
and expenses prior to the distribution of any amounts to Lenders (or Bank
Product Providers). In the event Agent is not reimbursed for such costs and
expenses by Loan Parties or their Subsidiaries, each Lender hereby agrees that
it is and shall be obligated to pay to Agent such Lender’s ratable share
thereof. Whether or not the transactions contemplated hereby are consummated,
each of the Lenders, on a ratable basis, shall indemnify and defend the
Agent-Related Persons (to the extent not reimbursed by or on behalf of Loan
Parties and without limiting the obligation of Loan Parties to do so) from and
against any and all Indemnified Liabilities; provided, that, no Lender shall be
liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities resulting solely from such Person’s gross negligence or
willful misconduct nor shall any Lender be liable for the obligations of any
Defaulting Lender in failing to make a Revolving Loan or other extension of
credit hereunder. Without limitation of the foregoing, each Lender shall
reimburse Agent upon demand for such Lender’s ratable share of any costs or out
of pocket expenses (including attorneys, accountants, advisors, and consultants
fees and expenses) incurred by Agent in connection with the preparation,
execution, delivery, administration, modification, amendment, or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement or any
other Loan Document to the extent that Agent is not reimbursed for such expenses
by or on behalf of Loan Parties. The undertaking in this Section shall survive
the payment of all Obligations hereunder and the resignation or replacement of
Agent.

15.8 Agent in Individual Capacity. Wells Fargo and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, provide
Bank Products to, acquire Equity Interests in, and generally engage in any kind
of banking, trust, financial advisory, underwriting, or other business with any
Loan Party and its Subsidiaries and Affiliates and any other Person party to any
Loan Document as though Wells Fargo were not Agent hereunder, and, in each case,
without notice to or

 

64



--------------------------------------------------------------------------------

consent of the other members of the Lender Group. The other members of the
Lender Group acknowledge (and by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to acknowledge) that, pursuant to such
activities, Wells Fargo or its Affiliates may receive information regarding a
Loan Party or its Affiliates or any other Person party to any Loan Documents
that is subject to confidentiality obligations in favor of such Loan Party or
such other Person and that prohibit the disclosure of such information to the
Lenders (or Bank Product Providers), and the Lenders acknowledge (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that, in such circumstances (and in the absence of a
waiver of such confidentiality obligations, which waiver Agent will use its
reasonable best efforts to obtain), Agent shall not be under any obligation to
provide such information to them. The terms “Lender” and “Lenders” include Wells
Fargo in its individual capacity.

15.9 Successor Agent.

(a) Agent may resign as Agent upon thirty (30) days prior written notice to the
Lenders (unless such notice is waived by the Required Lenders) and Borrowers
(unless such notice is waived by Borrowers) and without any notice to the Bank
Product Providers. If Agent resigns under this Agreement, the Required Lenders
shall be entitled, with (so long as no Event of Default has occurred and is
continuing) the consent of Borrowers (such consent not to be unreasonably
withheld, delayed, or conditioned), to appoint a successor Agent for the Lenders
(and the Bank Product Providers). If, at the time that Agent’s resignation is
effective, it is acting as Issuing Bank or the Swing Lender, such resignation
shall also operate to effectuate its resignation as Issuing Bank or the Swing
Lender, as applicable, and it shall automatically be relieved of any further
obligation to issue Letters of Credit, or to make Swing Loans. If no successor
Agent is appointed prior to the effective date of the resignation of Agent,
Agent may appoint, after consulting with the Lenders and Borrowers, a successor
Agent. In any such event, upon the acceptance of its appointment as successor
Agent hereunder, such successor Agent shall succeed to all the rights, powers,
and duties of the retiring Agent and the term “Agent” shall mean such successor
Agent and the retiring Agent’s appointment, powers, and duties as Agent shall be
terminated. After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Section 15 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement. If no
successor Agent has accepted appointment as Agent by the date which is thirty
(30) days following a retiring Agent’s notice of resignation, the retiring
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of Agent hereunder until such time, if
any, as the Lenders appoint a successor Agent as provided for above.

(b) If, at the time that Agent’s resignation is effective, it is acting as
Issuing Bank or the Swing Lender, such resignation shall also operate to
effectuate its resignation as Issuing Bank or the Swing Lender, as applicable,
and it shall automatically be relieved of any further obligation to issue
Letters of Credit, or to make Swing Loans. If Wells Fargo resigns as an Issuing
Bank, it shall retain all the rights, powers, privileges and duties of the
Issuing Bank hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as Issuing Bank and all Obligations with
respect thereto, including the right to require the Lenders to make Base Rate
Loans or fund risk participations in the Letter of Credit Exposure with respect
to such Letters of Credit pursuant to Section 2.11. If Wells Fargo resigns as
Swing Lender, it shall retain all the rights of the Swing Lender provided for
hereunder with respect to Swing Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Loans
pursuant to Section 2.3(b). Upon the appointment by the Company of a successor
Issuing Bank or Swing Lender hereunder (which successor shall in all cases be a
Lender other than a Defaulting Lender) and upon the acceptance by such Lender of
such appointment, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuing Bank and
Swing Lender, as applicable, (b) the retiring Issuing Bank and Swing Lender

 

65



--------------------------------------------------------------------------------

shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor Issuing Bank
shall issue letters of credit in substitution for the Letters of Credit, if any,
issued by the retiring Issuing Bank and outstanding at the time of such
succession or make other arrangement satisfactory to the retiring Issuing Bank
to effectively assume the obligations of the retiring Issuing Bank with respect
to such Letters of Credit.

15.10 Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, provide Bank Products to, acquire Equity Interests in and generally engage
in any kind of banking, trust, financial advisory, underwriting, or other
business with any Loan Party and its Subsidiaries and Affiliates and any other
Person party to any Loan Documents as though such Lender were not a Lender
hereunder without notice to or consent of the other members of the Lender Group
(or the Bank Product Providers). The other members of the Lender Group
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, pursuant to such activities, such
Lender and its respective Affiliates may receive information regarding a Loan
Party or its Affiliates or any other Person party to any Loan Documents that is
subject to confidentiality obligations in favor of such Loan Party or such other
Person and that prohibit the disclosure of such information to the Lenders, and
the Lenders acknowledge (and by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to acknowledge) that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.

15.11 Collateral Matters.

(a) The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release, and Agent shall release (and such release will be automatic),
any Lien on any Collateral (i) upon the termination of the Commitments and
payment and satisfaction in full by Borrowers of all of the Obligations,
(ii) constituting property being sold or disposed of if a release is required or
desirable in connection therewith and if Borrowers certify to Agent that the
sale or disposition is permitted under Section 6.4 (and Agent may rely
conclusively on any such certificate, without further inquiry),
(iii) constituting property in which no Loan Party or its Subsidiaries owned any
interest at the time Agent’s Lien was granted nor at any time thereafter,
(iv) constituting property leased or licensed to a Loan Party or its
Subsidiaries under a lease or license that has expired or is terminated in a
transaction permitted under this Agreement, or (v) in connection with a credit
bid and related purchase authorized under this Section 15.11. The Loan Parties
and the Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent, based upon the instruction of the Required Lenders, to (A) consent to,
credit bid or purchase (either directly or indirectly through one or more
acquisition vehicles) all or any portion of the Collateral at any sale thereof
conducted under the provisions of the Bankruptcy Code, including Section 363 of
the Bankruptcy Code, (B) credit bid or purchase (either directly or indirectly
through one or more entities) all or any portion of the Collateral at any sale
or other disposition thereof conducted under the provisions of the Code,
including pursuant to Sections 9-610 or 9-620 of the Code, or (C) credit bid or
purchase (either directly or indirectly through one or more entities) all or any
portion of the Collateral at any other sale or foreclosure conducted or
consented to by Agent in accordance with applicable law in any judicial action
or proceeding or by the exercise of any legal or equitable remedy. In connection
with any such credit bid or purchase, (i) the Obligations owed to the Lenders
and the Bank Product Providers shall be entitled to be, and shall be, credit bid
on a ratable basis (with Obligations with respect to contingent or unliquidated
claims being estimated for such purpose if the fixing or liquidation thereof
would not impair or unduly delay the ability of Agent to credit bid or purchase
at such sale or other disposition of the Collateral and, if such contingent or
unliquidated claims cannot be estimated without impairing or unduly delaying the
ability of Agent to credit bid at such sale or

 

66



--------------------------------------------------------------------------------

other disposition, then such claims shall be disregarded, not credit bid, and
not entitled to any interest in the Collateral that is the subject of such
credit bid or purchase) and the Lenders and the Bank Product Providers whose
Obligations are credit bid shall be entitled to receive interests (ratably based
upon the proportion of their Obligations credit bid in relation to the aggregate
amount of Obligations so credit bid) in the Collateral that is the subject of
such credit bid or purchase (or in the Equity Interests of the any entities that
are used to consummate such credit bid or purchase), and (ii) Agent, based upon
the instruction of the Required Lenders, may accept non-cash consideration,
including debt and equity securities issued by any entities used to consummate
such credit bid or purchase and in connection therewith Agent may reduce the
Obligations owed to the Lenders and the Bank Product Providers (ratably based
upon the proportion of their Obligations credit bid in relation to the aggregate
amount of Obligations so credit bid) based upon the value of such non-cash
consideration. Except as provided above or in accordance with Section 14.1,
Agent will not execute and deliver a release of any Lien on any Collateral. Upon
request by Agent or Borrowers at any time, the Lenders will (and if so
requested, the Bank Product Providers will) confirm in writing Agent’s authority
to release any such Liens on particular types or items of Collateral pursuant to
this Section 15.11; provided, that, (1) anything to the contrary contained in
any of the Loan Documents notwithstanding, Agent shall not be required to
execute any document necessary to evidence such release on terms that, in
Agent’s opinion, could expose Agent to liability or create any obligation or
entail any consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly released) upon (or obligations of Loan Parties in respect of) any and
all interests retained by any Loan Party, including, the proceeds of any sale,
all of which shall continue to constitute part of the Collateral. Each Lender
further hereby irrevocably authorizes (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to irrevocably authorize)
Agent to, and Agent shall (x) subordinate and/or release any Lien granted to or
held by Agent under any Loan Document to the holder of any Permitted Lien on
such property if such Permitted Lien secures Permitted Purchase Money
Indebtedness or (y) release (and such release will be automatic) any Guarantor
from its obligations under any Loan Document if such Person ceases to be a
Subsidiary or ceases to be required to be a Guarantor, in each case, as a result
of a transaction or series of transactions permitted hereunder.

(b) Agent shall have no obligation whatsoever to any of the Lenders (or the Bank
Product Providers) (i) to verify or assure that the Collateral exists or is
owned by Loan Parties or their Subsidiaries or is cared for, protected, or
insured or has been encumbered, (ii) to verify or assure that Agent’s Liens have
been properly or sufficiently or lawfully created, perfected, protected, or
enforced or are entitled to any particular priority, (iii) to verify or assure
that any particular items of Collateral meet the eligibility criteria applicable
in respect thereof, (iv) to impose, maintain, increase, reduce, implement, or
eliminate any particular reserve hereunder or to determine whether the amount of
any reserve is appropriate or not, or (v) to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent’s
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender (or Bank
Product Provider) as to any of the foregoing, except as otherwise expressly
provided herein.

(c) In connection with any release by Agent of a Lien on any Collateral or any
Guarantor pursuant to Section 15.11(a), Agent will, at the Loan Parties’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request and as are reasonably satisfactory to Agent to
evidence the release of such item of Collateral from the assignment, security
interest and charge granted under the Security Documents or to release such
Guarantor from its

 

67



--------------------------------------------------------------------------------

obligations under the Guaranty and Security Agreement or similar Loan Documents;
provided, that, (i) Agent shall not be required to execute any document
containing any terms other than the release of such Lien or the release of such
Guarantor without recourse, representation, or warranty, and (ii) such release
shall not in any manner discharge, affect, or impair the Obligations or any
Liens (other than those expressly being released) upon all interests retained by
any Loan Party, including, the proceeds of any sale, all of which shall continue
to constitute part of the Collateral.

15.12 Restrictions on Actions by Lenders; Sharing of Payments.

(a) Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to any Loan Party or its Subsidiaries or any
deposit accounts of any Loan Party or its Subsidiaries now or hereafter
maintained with such Lender. Each of the Lenders further agrees that it shall
not, unless specifically requested to do so in writing by Agent, take or cause
to be taken any action, including, the commencement of any legal or equitable
proceedings to enforce any Loan Document against any Borrower or any Guarantor
or to foreclose any Lien on, or otherwise enforce any security interest in, any
of the Collateral.

(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided, that,
to the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

15.13 Agency for Perfection. Agent hereby appoints each other Lender (and each
Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent’s Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be perfected by possession or control. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent’s instructions.

15.14 Payments by Agent to the Lenders. All payments to be made by Agent to the
Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.

15.15 Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents. Each member of the Lender Group agrees (and by entering
into a Bank Product Agreement, each Bank Product

 

68



--------------------------------------------------------------------------------

Provider shall be deemed to agree) that any action taken by Agent in accordance
with the terms of this Agreement or the other Loan Documents relating to the
Collateral and the exercise by Agent of its powers set forth therein or herein,
together with such other powers that are reasonably incidental thereto, shall be
binding upon all of the Lenders (and such Bank Product Provider). Agent is
authorized by each member of the Lender Group, without necessity of any notice
to or further consent from any Lender, from time to time, to take any action
with respect to any Collateral or Loan Documents which may be necessary to
perfect, and maintain perfected, the security interest in and Liens upon
Collateral pursuant to the Loan Documents.

15.16 Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information. By becoming a party to this Agreement, each Lender:

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field examination report respecting any
Loan Party or its Subsidiaries (each, a “Report”) prepared by or at the request
of Agent, and Agent shall so furnish each Lender with such Reports,

(b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any field
examination will inspect only specific information regarding Loan Parties and
their Subsidiaries and will rely significantly upon Loan Parties’ and their
Subsidiaries’ books and records, as well as on representations of Loan Parties’
personnel,

(d) agrees to keep all Reports and other material, non-public information
regarding Loan Parties and their Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 17.9, and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Loan Parties, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys’ fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

(f) In addition to the foregoing, (x) any Lender may from time to time request
of Agent in writing that Agent provide to such Lender a copy of any report or
document provided by any Loan Party or its Subsidiaries to Agent that has not
been contemporaneously provided by such Loan Party or such Subsidiary to such
Lender, and, upon receipt of such request, Agent promptly shall provide a copy
of same to such Lender, (y) to the extent that Agent is entitled, under any
provision of the Loan Documents, to request additional reports or information
from any Loan Party or its Subsidiaries, any Lender may, from time to time,
reasonably request Agent to exercise such right as specified in such Lender’s
notice to Agent, whereupon Agent promptly shall request of Loan Parties the
additional reports or information reasonably specified by such Lender, and, upon
receipt thereof from such Loan Party or

 

69



--------------------------------------------------------------------------------

such Subsidiary, Agent promptly shall provide a copy of same to such Lender, and
(z) any time that Agent renders to Borrowers a statement regarding the Loan
Account, Agent shall send a copy of such statement to each Lender.

15.17 Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 15.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to any Loan Party or any other Person for any failure by any
other Lender (or Bank Product Provider) to fulfill its obligations to make
credit available hereunder, nor to advance for such Lender (or Bank Product
Provider) or on its behalf, nor to take any other action on behalf of such
Lender (or Bank Product Provider) hereunder or in connection with the financing
contemplated herein.

15.18 Joint Lead Arrangers, Syndication Agent, and Co-Documentation Agents. Each
of the Joint Lead Arrangers, Syndication Agent, and Co-Documentation Agents, in
such capacities, shall not have any right, power, obligation, liability,
responsibility, or duty under this Agreement other than those applicable to it
in its capacity as a Lender, as Agent, as Swing Lender, or as Issuing Bank.
Without limiting the foregoing, each of the Joint Lead Arrangers, Syndication
Agent, and Co-Documentation Agents, in such capacities, shall not have or be
deemed to have any fiduciary relationship with any Lender or any Loan Party.
Each Lender, Agent, Swing Lender, Issuing Bank, and each Loan Party acknowledges
that it has not relied, and will not rely, on the Joint Lead Arrangers,
Syndication Agent, and Co-Documentation Agents in deciding to enter into this
Agreement or in taking or not taking action hereunder. Each of the Joint Lead
Arrangers, Syndication Agent, and Co-Documentation Agents, in such capacities,
shall be entitled to resign at any time by giving notice to Agent and Borrowers.

 

16. WITHHOLDING TAXES.

16.1 Payments. All payments made by Loan Parties hereunder or under any note or
other Loan Document will be made without setoff, counterclaim, or other defense.
In addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Indemnified Taxes, and in
the event any deduction or withholding of Indemnified Taxes is required, Loan
Parties shall comply with the next sentence of this Section 16.1. If any
Indemnified Taxes are so levied or imposed, Loan Parties agree to pay the full
amount of such Indemnified Taxes and such additional amounts as may be necessary
so that every payment of all amounts due under this Agreement, any note, or Loan
Document, including any amount paid pursuant to this Section 16.1 after
withholding or deduction for or on account of any Indemnified Taxes, will not be
less than the amount provided for herein; provided, that, Loan Parties shall not
be required to increase any such amounts to the extent that the increase in such
amount payable results from Agent’s or such Lender’s own willful misconduct or
gross negligence (as finally determined by a court of competent jurisdiction).
Loan Parties will furnish to Agent as promptly as possible after the date the
payment of any Indemnified Tax is due pursuant to applicable law, certified
copies of Tax receipts evidencing such payment by Loan Parties. Loan Parties
agree to pay any present or future stamp, value added or documentary Taxes or
any other excise or property Taxes, charges, or similar levies that arise from
any payment made hereunder or from the execution, delivery, performance,
recordation, or filing of, or otherwise with respect to this Agreement or any
other Loan Document.

 

70



--------------------------------------------------------------------------------

16.2 Exemptions.

(a) If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding Tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Agent (or, in the case of a Participant, to the
Lender granting the participation only) one of the following before receiving
its first (1st) payment under this Agreement:

(i) if such Lender or Participant is entitled to claim an exemption from United
States withholding Tax pursuant to the portfolio interest exception, (A) a
statement of the Lender or Participant, signed under penalty of perjury, that it
is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of Parent (within the meaning of Section 871(h)(3)(B) of the
IRC), or (III) a controlled foreign corporation related to Loan Parties within
the meaning of Section 864(d)(4) of the IRC, and (B) a properly completed and
executed IRS Form W-8BEN or Form W-8IMY (with proper attachments);

(ii) if such Lender or Participant is entitled to claim an exemption from, or a
reduction of, withholding Tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN;

(iii) if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding Tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;

(iv) if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding Tax because such Lender
or Participant serves as an intermediary, a properly completed and executed copy
of IRS Form W-8IMY (with proper attachments); or

(v) a properly completed and executed copy of any other form or forms, including
IRS Form W-9, as may be required under the IRC or other laws of the United
States as a condition to exemption from, or reduction of, United States
withholding or backup withholding Tax.

(b) Each Lender or Participant shall provide new forms (or successor forms) upon
the expiration or obsolescence of any previously delivered forms and to promptly
notify Agent (or, in the case of a Participant, to the Lender granting the
participation only) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.

(c) If a Lender or Participant claims an exemption from withholding Tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) any such form or
forms, as may be required under the laws of such jurisdiction as a condition to
exemption from, or reduction of, foreign withholding or backup withholding Tax
before receiving its first (1st) payment under this Agreement, but only if such
Lender or such Participant is legally able to deliver such forms; provided,
that, nothing in this Section 16.2(c) shall require a Lender or Participant to
disclose any information that it deems to be confidential (including without
limitation, its Tax returns). Each Lender and each Participant shall provide new
forms (or successor forms) upon the expiration or obsolescence of any previously
delivered forms and to promptly notify Agent (or, in the case of a Participant,
to the Lender granting the participation only) of any change in circumstances
which would modify or render invalid any claimed exemption or reduction.

 

71



--------------------------------------------------------------------------------

(d) If a Lender or Participant claims exemption from, or reduction of,
withholding Tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of Loan
Parties to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of the percentage amount in which it is
no longer the beneficial owner of Obligations of Loan Parties to such Lender or
Participant. To the extent of such percentage amount, Agent will treat such
Lender’s or such Participant’s documentation provided pursuant to
Section 16.2(a) or 16.2(c) as no longer valid. With respect to such percentage
amount, such Participant or Assignee may provide new documentation, pursuant to
Section 16.2(a) or 16.2(c), if applicable.

(e) If a payment made to a Lender or a Participant under any Loan Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender or
Participant were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the IRC, as
applicable), such Lender or Participant shall deliver to Loan Parties and Agent
(or, in the case of a Participant, the participating Lender) at the time or
times prescribed by FATCA or other applicable law and at such time or times
reasonably requested by Loan Parties or Agent (or, in the case of a Participant,
the participating Lender) such documentation prescribed by FATCA or other
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the IRC)
and such additional documentation reasonably requested by Loan Parties or Agent
(or, in the case of a Participant, the participating Lender) as may be necessary
for Loan Parties and Agent (or, in the case of a Participant, the participating
Lender) to comply with their obligations under FATCA and to determine that such
Lender or Participant has complied with such Lender’s or Participant’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 16.2(e), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

16.3 Reductions.

(a) If a Lender or a Participant is entitled to a reduction in the applicable
withholding Tax, Agent (or, in the case of a Participant, to the Lender granting
the participation) may withhold from any interest payment to such Lender or such
Participant an amount equivalent to the applicable withholding Tax after taking
into account such reduction. If the forms or other documentation required by
Section 16.2(a) or 16.2(c) are not delivered to Agent (or, in the case of a
Participant, to the Lender granting the participation), then Agent (or, in the
case of a Participant, to the Lender granting the participation) may withhold
from any interest payment to such Lender or such Participant not providing such
forms or other documentation an amount equivalent to the applicable withholding
Tax.

(b) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent (or, in the case of a Participant, to
the Lender granting the participation) did not properly withhold Tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding Tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
Tax or otherwise, including penalties and interest, and including any Taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only)

 

72



--------------------------------------------------------------------------------

under this Section 16, together with all costs and expenses (including
attorneys’ fees and expenses). The obligation of the Lenders and the
Participants under this subsection shall survive the payment of all Obligations
and the resignation or replacement of Agent.

16.4 Refunds. If Agent or a Lender determines, in its sole discretion, that it
has received a refund of any Indemnified Taxes to which Loan Parties have paid
additional amounts pursuant to this Section 16, so long as no Default or Event
of Default has occurred and is continuing, it shall pay over such refund to Loan
Parties (but only to the extent of payments made, or additional amounts paid, by
Loan Parties under this Section 16 with respect to Indemnified Taxes giving rise
to such a refund), net of all out-of-pocket expenses of Agent or such Lender and
without interest (other than any interest paid by the applicable Governmental
Authority with respect to such a refund); provided, that, Loan Parties, upon the
request of Agent or such Lender, agrees to repay the amount paid over to Loan
Parties (plus any penalties, interest or other charges, imposed by the
applicable Governmental Authority, other than such penalties, interest or other
charges imposed as a result of the willful misconduct or gross negligence of
Agent hereunder) to Agent or such Lender in the event Agent or such Lender is
required to repay such refund to such Governmental Authority. Notwithstanding
anything in this Agreement to the contrary, this Section 16 shall not be
construed to require Agent or any Lender to make available its Tax returns (or
any other information which it deems confidential) to Loan Parties or any other
Person.

 

17. GENERAL PROVISIONS.

17.1 Effectiveness. This Agreement shall be binding and deemed effective when
executed by each Loan Party, Agent, and each Lender whose signature is provided
for on the signature pages hereof.

17.2 Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17.3 Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or any Loan Party, whether
under any rule of construction or otherwise. On the contrary, this Agreement has
been reviewed by all parties and shall be construed and interpreted according to
the ordinary meaning of the words used so as to accomplish fairly the purposes
and intentions of all parties hereto.

17.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.5 Bank Product Providers. Each Bank Product Provider in its capacity as such
shall be deemed a third party beneficiary hereof and of the provisions of the
other Loan Documents for purposes of any reference in a Loan Document to the
parties for whom Agent is acting. Agent hereby agrees to act as agent for such
Bank Product Providers and, by virtue of entering into a Bank Product Agreement,
the applicable Bank Product Provider shall be automatically deemed to have
appointed Agent as its agent and to have accepted the benefits of the Loan
Documents. It is understood and agreed that the rights and benefits of each Bank
Product Provider under the Loan Documents consist exclusively of such Bank
Product Provider’s being a beneficiary of the Liens and security interests (and,
if applicable, guarantees) granted to Agent and the right to share in payments
and collections out of the Collateral as more fully set forth herein. In
addition, each Bank Product Provider, by virtue of entering into a Bank Product
Agreement, shall be automatically deemed to have agreed that Agent shall have
the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of Agent to determine or
insure

 

73



--------------------------------------------------------------------------------

whether the amount of any such reserve is appropriate or not. In connection with
any such distribution of payments or proceeds of Collateral, Agent shall be
entitled to assume no amounts are due or owing to any Bank Product Provider
unless such Bank Product Provider has provided a written certification (setting
forth a reasonably detailed calculation) to Agent as to the amounts that are due
and owing to it and such written certification is received by Agent a reasonable
period of time prior to the making of such distribution. Agent shall have no
obligation to calculate the amount due and payable with respect to any Bank
Products, but may rely upon the written certification of the amount due and
payable from the applicable Bank Product Provider. In the absence of an updated
certification, Agent shall be entitled to assume that the amount due and payable
to the applicable Bank Product Provider is the amount last certified to Agent by
such Bank Product Provider as being due and payable (less any distributions made
to such Bank Product Provider on account thereof). Loan Parties may obtain Bank
Products from any Bank Product Provider, although Loan Parties are not required
to do so. Each Loan Party acknowledges and agrees that no Bank Product Provider
has committed to provide any Bank Products and that the providing of Bank
Products by any Bank Product Provider is in the sole and absolute discretion of
such Bank Product Provider. Notwithstanding anything to the contrary in this
Agreement or any other Loan Document, no provider or holder of any Bank Product
shall have any voting or approval rights hereunder (or be deemed a Lender)
solely by virtue of its status as the provider or holder of such agreements or
products or the Obligations owing thereunder, nor shall the consent of any such
provider or holder be required (other than in their capacities as Lenders, to
the extent applicable) for any matter hereunder or under any of the other Loan
Documents, including as to any matter relating to the Collateral or the release
of Collateral or Guarantors.

17.6 Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.

17.7 Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

17.8 Revival and Reinstatement of Obligations; Certain Waivers. If any member of
the Lender Group or any Bank Product Provider repays, refunds, restores, or
returns in whole or in part, any payment or property (including any proceeds of
Collateral) previously paid or transferred to such member of the Lender Group or
such Bank Product Provider in full or partial satisfaction of any Obligation or
on account of any other obligation of any Loan Party under any Loan Document or
any Bank Product Agreement, because the payment, transfer, or the incurrence of
the obligation so satisfied is asserted or declared to be void, voidable, or
otherwise recoverable under any law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent transfers, preferences,
or other voidable or recoverable obligations or transfers (each, a “Voidable
Transfer”), or because such member of the Lender Group or Bank Product Provider
elects to do so on the reasonable advice of its counsel in

 

74



--------------------------------------------------------------------------------

connection with a claim that the payment, transfer, or incurrence is or may be a
Voidable Transfer, then, as to any such Voidable Transfer, or the amount thereof
that such member of the Lender Group or Bank Product Provider elects to repay,
restore, or return (including pursuant to a settlement of any claim in respect
thereof), and as to all reasonable costs, expenses, and attorneys fees of such
member of the Lender Group or Bank Product Provider related thereto, (a) the
liability of the Loan Parties with respect to the amount or property paid,
refunded, restored, or returned will automatically and immediately be revived,
reinstated, and restored and will exist and (b) Agent’s Liens securing such
liability shall be effective, revived, and remain in full force and effect, in
each case, as fully as if such Voidable Transfer had never been made. If, prior
to any of the foregoing, (i) Agent’s Liens shall have been released or
terminated or (ii) any provision of this Agreement shall have been terminated or
cancelled, Agent’s Liens, or such provision of this Agreement, shall be
reinstated in full force and effect and such prior release, termination,
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligation of any Loan Party in respect of such liability
or any Collateral securing such liability.

17.9 Confidentiality.

(a) Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Loan Parties
and their Subsidiaries, their operations, assets, and existing and contemplated
business plans (“Confidential Information”) shall be treated by Agent and the
Lenders in a confidential manner, and shall not be disclosed by Agent and the
Lenders to Persons who are not parties to this Agreement, except: (i) to
attorneys for and other advisors, accountants, auditors, and consultants to any
member of the Lender Group and to employees, directors and officers of any
member of the Lender Group (the Persons in this clause (i), “Lender Group
Representatives”) on a “need to know” basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers); provided, that, any such Subsidiary or Affiliate shall
have agreed to receive such information hereunder subject to the terms of this
Section 17.9, (iii) as may be required by regulatory authorities so long as such
authorities are informed of the confidential nature of such information, (iv) as
may be required by statute, decision, or judicial or administrative order, rule,
or regulation; provided, that, (A) other than with respect to disclosures made
to regulatory authorities in connection with bank examinations, prior to any
disclosure under this clause (iv), the disclosing party agrees to provide Loan
Parties with prior notice thereof, to the extent that it is practicable to do so
and to the extent that the disclosing party is permitted to provide such prior
notice to Loan Parties pursuant to the terms of the applicable statute,
decision, or judicial or administrative order, rule, or regulation and (B)any
disclosure under this clause (iv) shall be limited to the portion of the
Confidential Information as may be required by such statute, decision, or
judicial or administrative order, rule, or regulation, (v) as may be agreed to
in advance in writing by Loan Parties, (vi) as requested or required by any
Governmental Authority pursuant to any subpoena or other legal process;
provided, that, (A) prior to any disclosure under this clause (vi) the
disclosing party agrees to provide Loan Parties with prior written notice
thereof, to the extent that it is practicable to do so and to the extent that
the disclosing party is permitted to provide such prior written notice to Loan
Parties pursuant to the terms of the subpoena or other legal process and (B) any
disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender’s interest under this Agreement; provided, that, prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information either
subject to the terms of this Section 17.9 or pursuant to confidentiality
requirements substantially similar to those contained in this Section 17.9 (and
such Person may disclose such Confidential Information to Persons employed or
engaged by them as described in clause (i) above), (ix) in connection

 

75



--------------------------------------------------------------------------------

with any litigation or other adversary proceeding involving parties hereto which
such litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents;
provided, that, prior to any disclosure to any Person (other than any Loan
Party, Agent, any Lender, any of their respective Affiliates, or their
respective counsel) under this clause (ix) with respect to litigation involving
any Person (other than any Loan Party, Agent, any Lender, any of their
respective Affiliates, or their respective counsel), the disclosing party agrees
to provide Loan Parties with prior written notice thereof, and (x) in connection
with, and to the extent reasonably necessary for, the exercise of any secured
creditor remedy under this Agreement or under any other Loan Document, in which
case the disclosing party shall use its commercially reasonable efforts to
ensure that any such information so disclosed is accorded confidential
treatment.

(b) Anything in this Agreement to the contrary notwithstanding, Agent may
disclose information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services or
in its marketing or promotional materials, with such information to consist of
deal terms and other information customarily found in such publications or
marketing or promotional materials and may otherwise use the name, logos, and
other insignia of any Loan Party or the other Loan Parties and the Commitments
provided hereunder in any “tombstone” or other advertisements, on its website or
in other marketing materials of the Agent.

(c) The Loan Parties hereby acknowledge that Agent or its Affiliates may make
available to the Lenders materials or information provided by or on behalf of
Loan Parties hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks, SyndTrak or another similar electronic system
(the “Platform”) and certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Loan Parties or their securities) (each, a “Public Lender”). The Loan
Parties shall be deemed to have authorized Agent and its Affiliates and the
Lenders to treat Borrower Materials marked “PUBLIC” or otherwise at any time
filed with the SEC as not containing any material non-public information with
respect to the Loan Parties or their securities for purposes of United States
federal and state securities laws. All Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor” (or another similar term). Agent and its Affiliates and the
Lenders shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” or that are not at any time filed with the SEC as being suitable only
for posting on a portion of the Platform not marked as “Public Investor” (or
such other similar term).

17.10 Survival. All representations and warranties made by the Loan Parties in
the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
Issuing Bank, or any Lender may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect as long as
the principal of, or any accrued interest on, any Loan or any fee or any other
amount payable under this Agreement is outstanding or unpaid or any Letter of
Credit is outstanding and not subject to Letter of Credit Collateralization and
so long as the Commitments have not expired or been terminated.

17.11 Patriot Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Loan Parties that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
each Loan Party, which information includes the name and address of each Loan
Party and other information that will allow such Lender to identify each Loan
Party in accordance with the Patriot Act. In addition, if Agent is required by
law or regulation or internal policies

 

76



--------------------------------------------------------------------------------

to do so, it shall have the right to periodically conduct (a) Patriot Act
searches, OFAC/PEP searches, and customary individual background checks for the
Loan Parties and (b) OFAC/PEP searches and customary individual background
checks for the Loan Parties’ senior management and key principals, and each Loan
Party agrees to cooperate in respect of the conduct of such searches and further
agrees that the reasonable costs and charges for such searches shall constitute
Lender Group Expenses hereunder and be for the account of Loan Parties.

17.12 Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

17.13 Administrative Loan Party as Agent. Each Loan Party hereby irrevocably
appoints SSO as the borrowing agent and attorney-in-fact for all Loan Parties
(the “Administrative Loan Party”) which appointment shall remain in full force
and effect unless and until Agent shall have received prior written notice
signed by Loan Parties that such appointment has been revoked and that another
Loan Party has been appointed Administrative Loan Party. Each Loan Party hereby
irrevocably appoints and authorizes the Administrative Loan Party (a) to provide
Agent with all notices with respect to Revolving Loans and Letters of Credit
obtained for the benefit of any Borrower and all other notices and instructions
under this Agreement and the other Loan Documents (and any notice or instruction
provided by Administrative Loan Party shall be deemed to be given by Borrowers
hereunder and shall bind each Borrower), (b) to receive notices and instructions
from members of the Lender Group (and any notice or instruction provided by any
member of the Lender Group to the Administrative Loan Party in accordance with
the terms hereof shall be deemed to have been given to each Loan Party), and
(c) to take such action as the Administrative Loan Party deems appropriate on
its behalf to obtain Revolving Loans and Letters of Credit and to exercise such
other powers as are reasonably incidental thereto to carry out the purposes of
this Agreement. It is understood that the handling of the Loan Account and
Collateral in a combined fashion, as more fully set forth herein, is done solely
as an accommodation to Loan Parties in order to utilize the collective borrowing
powers of Borrowers in the most efficient and economical manner and at their
request, and that Lender Group shall not incur liability to any Loan Party as a
result hereof. Each Loan Party expects to derive benefit, directly or
indirectly, from the handling of the Loan Account and the Collateral in a
combined fashion since the successful operation of each Loan Party is dependent
on the continued successful performance of the integrated group. To induce the
Lender Group to do so, and in consideration thereof, each Loan Party hereby
jointly and severally agrees to indemnify each member of the Lender Group and
hold each member of the Lender Group harmless against any and all liability,
expense, loss or claim of damage or injury, made against the Lender Group by any
Loan Party or by any third party whosoever, arising from or incurred by reason
of (i) the handling of the Loan Account and Collateral of Loan Parties as herein
provided, or (ii) the Lender Group’s relying on any instructions of the
Administrative Loan Party; except, that, Loan Parties will have no liability to
the relevant Agent-Related Person or Lender-Related Person under this
Section 17.13 with respect to any liability that has been finally determined by
a court of competent jurisdiction to have resulted solely from the gross
negligence or willful misconduct of such Agent-Related Person or Lender-Related
Person, as the case may be. Each Loan Party acknowledges that, to the extent
that any Loans are disbursed to a bank account of Administrative Loan Party,
such Loans shall be deemed made for the benefit of the Borrowers.

17.14 Spin Off Transactions. Notwithstanding anything to the contrary contained
in this Agreement or the other Loan Documents, the Lenders hereby consent to the
Spin Off Transactions.

 

77



--------------------------------------------------------------------------------

[SIGNATURE PAGES FOLLOW]

 

78



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

BORROWERS NOMAC DRILLING, L.L.C. By:  

/s/ Cary D. Baetz

Name:   Cary D. Baetz Title:   Chief Financial Officer PERFORMANCE TECHNOLOGIES,
L.L.C. By:  

/s/ Cary D. Baetz

Name:   Cary D. Baetz Title:   Chief Financial Officer GREAT PLAINS OILFIELD
RENTAL, L.L.C. By:  

/s/ Cary D. Baetz

Name:   Cary D. Baetz Title:   Chief Financial Officer HODGES TRUCKING COMPANY,
L.L.C. By:  

/s/ Cary D. Baetz

Name:   Cary D. Baetz Title:   Chief Financial Officer OILFIELD TRUCKING
SOLUTIONS, L.L.C. By:  

/s/ Cary D. Baetz

Name:   Cary D. Baetz Title:   Chief Financial Officer

[SIGNATURES CONTINUED ON NEXT PAGE]

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

GUARANTORS CHESAPEAKE OILFIELD OPERATING, L.L.C. (to be known as SEVENTY SEVEN
ENERGY INC.) By:  

/s/ Cary D. Baetz

Name:   Cary D. Baetz Title:   Chief Financial Officer SEVENTY SEVEN OPERATING
LLC By:  

/s/ Cary D. Baetz

Name:   Cary D. Baetz Title:   Chief Financial Officer MID-STATES OILFIELD
SUPPLY LLC By:  

/s/ Cary D. Baetz

Name:   Cary D. Baetz Title:   Chief Financial Officer PTL PROP SOLUTIONS,
L.L.C. By:  

/s/ Cary D. Baetz

Name:   Cary D. Baetz Title:   Chief Financial Officer SEVENTY SEVEN LAND
COMPANY LLC By:  

/s/ Cary D. Baetz

Name:   Cary D. Baetz Title:   Chief Financial Officer

[SIGNATURES CONTINUED ON NEXT PAGE]

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent, as Joint Lead Arranger and as
a Lender By:  

/s/ Jennifer Avrigian

Name:   Jennifer Avrigian Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Mark Porter

Name:   Mark Porter Title:   Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Chad Ramsey

Name:   Chad Ramsey Title:   Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender By:  

/s/ David Gurghigian

Name:   David Gurghigian Title:   Managing Director By:  

/s/ Michael D. Willis

Name:   Michael D. Willis Title:   Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Michael King

Name:   Michael King Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Schedule 1.1

As used in the Agreement, the following terms shall have the following
definitions:

“Account” means an account (as that term is defined in the Code).

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

“Acquired Indebtedness” means Indebtedness of a Person whose assets or Equity
Interests are acquired (including by way of merger or consolidation) by a Loan
Party or any of its Subsidiaries in a Permitted Acquisition; provided, that,
such Indebtedness (a) is not secured by a Lien on any Accounts or any other
Collateral included (or that will be included upon such Permitted Acquisition)
in the Borrowing Base, (b) was in existence on or prior to the date of such
Permitted Acquisition, and (c) was not incurred in connection with, or in
contemplation of, such Permitted Acquisition.

“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Equity Interests of any other
Person.

“Additional Documents” has the meaning specified therefor in Section 5.12 of the
Agreement.

“Administrative Loan Party” has the meaning specified therefor in Section 17.13
of the Agreement.

“Administrative Questionnaire” has the meaning specified therefor in
Section 13.1(a) of the Agreement.

“Affected Lender” has the meaning specified therefor in Section 2.12(b) of the
Agreement.

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise.

“Agent” has the meaning specified therefor in the preamble to the Agreement.

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1
to this Agreement (or such other Deposit Account of Agent that has been
designated as such, in writing, by Agent to Borrowers and the Lenders).

 

P-1-1



--------------------------------------------------------------------------------

“Agent’s Liens” means the Liens granted by each Loan Party or its Subsidiaries
to Agent under the Loan Documents and securing the Obligations.

“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.

“Applicable Margin” means, as of any date of determination and with respect to
Base Rate Loans or LIBOR Rate Loans, as applicable, the applicable margin set
forth in the following table that corresponds to the Average Excess Availability
for the most recently completed fiscal quarter; provided, that, for the period
from the Closing Date through and including September 30, 2014, the Applicable
Margin shall be set at the margin in the row styled “Level II:

 

Level

  

Average Excess

Availability

  

Applicable Margin

Relative to Base Rate

Loans (the “Base Rate

Margin”)

  

Applicable Margin

Relative to LIBOR Rate

Loans (the “LIBOR Rate

Margin”)

I

   ³ 60% of Maximum Revolver Amount    0.50 percentage points    1.50 percentage
points

II

   < 60% of Maximum Revolver Amount and ³ 30% of Maximum Revolver Amount    0.75
percentage points    1.75 percentage points

III

   < 30% of Maximum Revolver Amount    1.00 percentage points    2.00 percentage
points

The Applicable Margin shall be re-determined as of the first (1st) day of each
fiscal quarter of Loan Parties.

“Applicable Unused Line Fee Percentage” means, as of any date of determination,
the applicable percentage set forth in the following table that corresponds to
the Average Revolver Usage of Borrowers for the most recently completed fiscal
quarter as determined by Agent in its Permitted Discretion; provided, that, for
the period from the Closing Date through and including September 30, 2014, the
Applicable Unused Line Fee Percentage shall be set at the rate in the row styled
“Level II”:

 

Level

  

Average Revolver Usage

  

Applicable Unused Line Fee

Percentage

I

   ³ 50% of the Maximum Revolver Amount    0.25 percentage points

II

   < 50% of the Maximum Revolver Amount    0.375 percentage points

The Applicable Unused Line Fee Percentage shall be re-determined on the first
(1st) day of each fiscal quarter by Agent.

 

P-1-2



--------------------------------------------------------------------------------

“Application Event” means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date or any earlier date on which
the Obligations become due and payable in full pursuant to the terms of the
Agreement, or (b) an Event of Default and the election by Agent or the Required
Lenders to require that payments and proceeds of Collateral be applied pursuant
to Section 2.3(b)(ii) of the Agreement.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.

“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to the Agreement.

“Authorized Person” means any one of the individuals identified on Schedule A-2
to the Agreement, as such schedule is updated from time to time by written
notice from Administrative Loan Party to Agent. Each individual listed on
Schedule A-2 from time to time shall be either an authorized officer of the
Administrative Loan Party or an authorized signatory of the Administrative Loan
Party.

“Average Excess Availability” means, with respect to any period, the sum of the
aggregate amount of Excess Availability for each Business Day in such period
(calculated as of the end of each respective Business Day) divided by the number
of Business Days in such period.

“Average Revolver Usage” means, with respect to any period, the sum of the
aggregate amount of Revolver Usage for each Business Day in such period
(calculated as of the end of each respective Business Day) divided by the number
of Business Days in such period.

“Bank Product” means any one or more of the following financial products or
accommodations extended to a Loan Party or its Subsidiaries by a Bank Product
Provider: (a) credit cards (including commercial cards (including so-called
‘purchase cards”, “procurement cards” or “p-cards”)), (b) credit card processing
services, (c) debit cards, (d) stored value cards, (e) Cash Management Services,
or (f) transactions under Hedge Agreements.

“Bank Product Agreements” means those agreements entered into from time to time
by a Loan Party or its Subsidiaries with a Bank Product Provider in connection
with the obtaining of any of the Bank Products.

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by each Loan Party and its Subsidiaries to
any Bank Product Provider pursuant to or evidenced by a Bank Product Agreement
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, (b) all Hedge Obligations, and (c) all amounts that Agent or
any Lender is obligated to pay to a Bank Product Provider as a result of Agent
or such Lender purchasing participations from, or executing guarantees or
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to a Loan
Party or its Subsidiaries; provided, in order for any item described in clauses
(a) (b), or (c) above, as applicable, to constitute “Bank Product Obligations”,
if the applicable Bank Product Provider is any Person other than Wells Fargo or
its Affiliates, then the applicable Bank Product must have been provided on or
after the Closing Date and Agent shall have received a Bank Product Provider
Agreement within ten (10) days after the date of the provision of the applicable
Bank Product to a Loan Party or its Subsidiaries.

 

P-1-3



--------------------------------------------------------------------------------

“Bank Product Provider” means any Lender or any of its Affiliates, including
each of the foregoing in its capacity, if applicable, as a Hedge Provider;
provided, that, no such Person (other than Wells Fargo or its Affiliates) shall
constitute a Bank Product Provider with respect to a Bank Product unless and
until Agent receives a Bank Product Provider Agreement from such Person and with
respect to the applicable Bank Product within ten (10) days after the provision
of such Bank Product to a Loan Party or its Subsidiaries; provided, further,
that, if, at any time, a Lender ceases to be a Lender under the Agreement, then,
from and after the date on which it ceases to be a Lender thereunder, neither it
nor any of its Affiliates shall constitute Bank Product Providers and the
obligations with respect to Bank Products provided by such former Lender or any
of its Affiliates shall no longer constitute Bank Product Obligations.

“Bank Product Provider Agreement” means an agreement in substantially the form
attached hereto as Exhibit B-2 to the Agreement, in form and substance
satisfactory to Agent, duly executed by the applicable Bank Product Provider,
Borrowers, and Agent.

“Bank Product Reserves” means, collectively, (a) with respect to reserves
related to Hedge Obligations, as of any date of determination, those reserves
that Agent deems necessary or appropriate to establish (based upon the Hedge
Providers’ determination of the liabilities and obligations of each Loan Party
and its Subsidiaries in respect of Hedge Obligations) in respect of Hedge
Obligations then provided or outstanding and (b) with respect to reserves
related to Bank Product Obligations (other than Hedge Obligations), as of any
date of determination after Excess Availability is less than the greater of 30%
of the Maximum Revolver Amount or $82,500,000, those reserves that Agent deems
necessary or appropriate to establish (based upon the Bank Product Providers’
determination of the liabilities and obligations of each Loan Party and its
Subsidiaries in respect of Bank Product Obligations (other than Hedge
Obligations)) in respect of Bank Product Obligations (other than Hedge
Obligations) then provided or outstanding, provided, that, any such reserve that
has been implemented pursuant to clause (b) of this definition in respect of
Bank Product Obligations (other than Hedge Obligations) shall be released if
Excess Availability shall be equal to or greater than the greater of 30% of the
Maximum Revolver Amount or $82,500,000 for at least 60 consecutive days
thereafter and no Default or Event of Default exists at such time or would
result therefrom.

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

“Base Rate” means the greatest of (a) the Federal Funds Rate plus one half of
one percent (0.50%), (b) the LIBOR Rate (which rate shall be calculated based
upon an Interest Period of one (1) month and shall be determined on a daily
basis), plus one (1) percentage point, and (c) the rate of interest announced,
from time to time, within Wells Fargo at its principal office in San Francisco
as its “prime rate”, with the understanding that the “prime rate” is one of
Wells Fargo’s base rates (not necessarily the lowest of such rates) and serves
as the basis upon which effective rates of interest are calculated for those
loans making reference thereto and is evidenced by the recording thereof after
its announcement in such internal publications as Wells Fargo may designate.

“Base Rate Loan” means each portion of the Revolving Loans that bears interest
at a rate determined by reference to the Base Rate.

“Base Rate Margin” has the meaning set forth in the definition of Applicable
Margin.

 

P-1-4



--------------------------------------------------------------------------------

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“Beneficially Owns” and “Beneficially Owned” have correlative meanings.

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which any Loan Party or any of its Subsidiaries or ERISA Affiliates
has been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.

“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).

“Borrower Materials” has the meaning specified therefor in Section 17.9(c) of
the Agreement.

“Borrowers” has the meaning specified in the preamble to the Agreement.

“Borrowing” means a borrowing consisting of Revolving Loans made on the same day
by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a
Swing Loan, or by Agent in the case of an Extraordinary Advance.

“Borrowing Base” means, as of any date of determination, the result of:

(a) 85% of the amount of Eligible Accounts, plus

(b) the lesser of (i) 85% of the amount of Eligible Unbilled Accounts or
(ii) $40,000,000, plus

(c) 100% of the amount of Qualified Cash, minus

(d) the aggregate amount of Reserves, if any, established by Agent under
Section 2.1(c) of the Agreement.

“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the State of New York;
except, that, if a determination of a Business Day shall relate to a LIBOR Rate
Loan, the term “Business Day” also shall exclude any day on which banks are
closed for dealings in Dollar deposits in the London interbank market.

“Capital Expenditures” means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed (including, but not
limited to, rig buybacks), but excluding, without duplication, (a) with respect
to the purchase price of assets that are purchased substantially
contemporaneously with the trade-in of existing assets during

 

P-1-5



--------------------------------------------------------------------------------

such period, the amount that the gross amount of such purchase price is reduced
by the credit granted by the seller of such assets for the assets being traded
in at such time, (b) expenditures made during such period to consummate one or
more Permitted Acquisitions, and (c) expenditures during such period that,
pursuant to a written agreement, are reimbursed by a third Person (excluding any
Loan Party or any of its Affiliates).

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP. Notwithstanding the foregoing, if
GAAP lease accounting rules that are amended or adopted after the date hereof
shall require a lease previously determined to be an operating lease to be
recorded on a balance sheet in accordance with such rules, such lease shall not
be treated as a Capital Lease for purposes of this Agreement or the other Loan
Documents.

“Cash Dominion Period” means any period during which (a) Excess Availability is
less than 10% of the Maximum Revolver Amount, or (b) any Specified Event of
Default exists; provided, that, (i) to the extent that the Cash Dominion Period
has commenced due to clause (a) of this definition, if Excess Availability shall
be equal to or greater than 10% of the Maximum Revolver Amount for at least 30
consecutive days, the Cash Dominion Period shall no longer be deemed to exist or
be continuing until such time as Excess Availability may again be less than 10%
of the Maximum Revolver Amount at any time, and (ii) to the extent that the Cash
Dominion Period has commenced due to the existence of a Specified Event of
Default as provided in clause (b) of this definition, if such Specified Event of
Default is cured or waived or otherwise no longer exists for at least 30
consecutive days, the Cash Dominion Event shall no longer be deemed to exist or
be continuing until such time as there may be another Specified Event of
Default. In no event may a Cash Dominion Event be cured as contemplated by
clause (i) or (ii) above more than 2 times in any 12 month period.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within one (1) year from the date of acquisition thereof,
(b) marketable direct obligations issued or fully guaranteed by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof maturing within one (1) year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either Standard & Poor’s Rating Group (“S&P”) or
Moody’s Investors Service, Inc. (“Moody’s”), (c) commercial paper maturing no
more than two hundred seventy (270) days from the date of creation thereof and,
at the time of acquisition, having a rating of at least A-1 from S&P or at least
P-1 from Moody’s, (d) certificates of deposit, time deposits, overnight bank
deposits or bankers’ acceptances maturing within one (1) year from the date of
acquisition thereof issued by any bank organized under the laws of the United
States or any state thereof or the District of Columbia or any United States
branch of a foreign bank having at the date of acquisition thereof combined
capital and surplus of not less than $1,000,000,000, (e) Deposit Accounts
maintained with (i) any bank that satisfies the criteria described in clause
(d) above, or (ii) any other bank organized under the laws of the United States
or any state thereof so long as the full amount maintained with any such other
bank is insured by the Federal Deposit Insurance Corporation, (f) repurchase
obligations of any commercial bank satisfying the requirements of clause (d) of
this definition or recognized securities dealer having combined capital and
surplus of not less than $1,000,000,000, having a term of not more than seven
(7) days, with respect to securities satisfying the criteria in clauses (a) or
(d) above, (g) debt securities with maturities of six months or less from the
date of acquisition backed by standby letters of credit issued by any commercial
bank satisfying the criteria described in clause (d) above, and (h) Investments
in money market funds substantially all of whose assets are invested in the
types of assets described in clauses (a) through (g) above.

 

P-1-6



--------------------------------------------------------------------------------

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

“CFC” means a controlled foreign corporation (as that term is defined in the
IRC).

“Change of Control” means the occurrence of any of the following events, in each
case excluding any of the Spin Off Transactions:

(a) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one transaction
or a series of related transactions, of all or substantially all of the
properties or assets (including Equity Interests of the Subsidiaries) of the
Parent and its Subsidiaries taken as a whole, to any “person” (as that term is
used in Section 13(d)(3) of the Exchange Act) other than Chesapeake or a
Subsidiary thereof;

(b) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” (as that term
is used in Section 13(d)(3) of the Exchange Act), other than Chesapeake or a
Subsidiary thereof, becomes the Beneficial Owner, directly or indirectly, of
more than 50% of the voting power of all classes of Equity Interests of the
Parent (or its successor by merger, consolidation or purchase of all or
substantially all of its assets), measured by voting power rather than number of
shares, units or the like; or

(c) the Parent shall cease to be, directly or indirectly, the Beneficial Owner
of all of the Equity Interests of SSO free and clear of all Liens, other than
Liens securing the Obligations.

Notwithstanding the preceding, a conversion of the Parent or any of its
Subsidiaries from a limited partnership, corporation, limited liability company
or other form of entity to a limited partnership, corporation, limited liability
company or other form of entity or an exchange of all of the outstanding Equity
Interests in one form of entity for Equity Interests in another form of entity
shall not constitute a Change of Control, so long as following such conversion
or exchange the “persons” (as that term is used in Section 13(d)(3) of the
Exchange Act) who Beneficially Owned the Equity Interests of the Parent
immediately prior to such transactions continue to Beneficially Own in the
aggregate more than 50% of the voting power of all classes of Equity Interests
of such entity, or continue to Beneficially Own, sufficient Equity Interests in
such entity to elect a majority of its directors, managers, trustees or other
persons serving in a similar capacity for such entity, and, in either case, no
“person,” other than Chesapeake or a Subsidiary thereof, Beneficially Owns more
than 50% of the voting power of all classes of Equity Interests of such entity.

“Change in Law” means the occurrence after the date of the Agreement of: (a) the
adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided, that, notwithstanding anything in the
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

 

P-1-7



--------------------------------------------------------------------------------

“Chesapeake” means Chesapeake Energy Corporation, an Oklahoma corporation.

“Closing Date” means June 25, 2014.

“Closing Date Distribution” means (a) the cash distribution by Parent on the
Closing Date in an amount not to exceed $65,000,000; provided, that, the
proceeds of such cash dividend, together with proceeds of loans received by
Parent under the Term Loan Agreement, will be immediately applied to repay all
amounts owing under or in connection with the Existing Credit Facility so that
the Existing Credit Facility (and all Liens granted in connection therewith)
will be immediately terminated, and (b) substantially concurrently with the
receipt by Parent of cash proceeds from the issuance of the Unsecured Notes,
Parent may apply up to $380,000,000 of such proceeds to pay a cash distribution.

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Loan Party or its Subsidiaries in or upon
which a Lien is granted by such Person in favor of Agent or the Lenders under
any of the Loan Documents.

“Collateral Access Agreement” means a landlord waiver, or acknowledgement
agreement of any lessor or other Person in possession of, having a Lien upon, or
having rights or interests in any Loan Party’s primary books and records
relating to Collateral, in each case in form and substance reasonably
satisfactory to Agent.

“Commitment” means, with respect to each Lender, its Revolver Commitment, and,
with respect to all Lenders, their Revolver Commitments, in each case, as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 to the Agreement or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under the Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of the Agreement.

“Commodities Account” means a commodities account (as such term is defined in
the Code).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 to the Agreement delivered by the chief financial officer or
treasurer of Parent to Agent.

“Compliance Period” means any period commencing on the date Excess Availability
is less than ten percent (10%) of the Maximum Revolver Amount and ending on the
date that Excess Availability has been greater than ten percent (10%) of the
Maximum Revolver Amount for any consecutive thirty (30) day period thereafter.

“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of the Agreement.

“Consolidated Tangible Assets” means, at any date of determination, the amount
of total assets included in the most recent monthly, quarterly or annual
consolidated balance sheet of the Parent and its

 

P-1-8



--------------------------------------------------------------------------------

Subsidiaries prepared in accordance with GAAP, less applicable reserves
reflected in such balance sheet, after deducting the amount of all goodwill,
trademarks, patents, copyrights, unamortized debt discounts and expenses and any
other like intangibles reflected in such balance sheet.

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Parent on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors of Parent after the
Closing Date if such individual was approved, appointed or nominated for
election to the Board of Directors by a majority of the Continuing Directors,
but excluding any such individual originally proposed for election in opposition
to the Board of Directors in office at the Closing Date in an actual or
threatened election contest relating to the election of the directors (or
comparable managers) of Parent and whose initial assumption of office resulted
from such contest or the settlement thereof.

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by a Loan Party or one of its
Subsidiaries, Agent, and the applicable securities or commodities intermediary
(with respect to a Securities Account or a Commodities Account) or bank (with
respect to a Deposit Account).

“Conversion” means the conversion prior to the Spin Off of Parent from
Chesapeake Oilfield Operating, L.L.C., an Oklahoma limited liability company to
Seventy Seven Energy Inc., an Oklahoma corporation.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement within two (2) Business Days of
the date that it is required to do so under the Agreement (including the failure
to make available to Agent amounts required pursuant to a Settlement or to make
a required payment in connection with a Letter of Credit Disbursement) unless
such Lender notifies Agent and the Administrative Loan Party in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable Event of Default, shall be specifically identified in such
writing) has not been satisfied, (b) notified Borrowers, Agent, or any Lender in
writing that it does not intend to comply with all or any portion of its funding
obligations under the Agreement, (c) has made a public statement to the effect
that it does not intend to comply with its funding obligations under the
Agreement or under other agreements generally (as reasonably determined by
Agent) under which it has committed to extend credit, (d) failed, within two
(2) Business Days after written request by Agent, to confirm that it will comply
with the terms of the Agreement relating to its obligations to fund any amounts
required to be funded by it under the Agreement, (e) otherwise failed to pay
over to Agent or any other Lender any other amount required to be paid by it
under the Agreement within one (1) Business Day of the date that it is required
to do so under the Agreement, or (f) (i) becomes or is insolvent or has a parent
company that has become or is insolvent or (ii) becomes the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment or has a parent company that has become the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment.

“Defaulting Lender Rate” means (a) for the first three (3) days from and after
the date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Revolving Loans that are Base Rate Loans
(inclusive of the Base Rate Margin applicable thereto).

 

P-1-9



--------------------------------------------------------------------------------

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Designated Account” means the Deposit Account of Borrowers identified on
Schedule D-1 to the Agreement (or such other Deposit Account of Borrowers
located at Designated Account Bank that has been designated as such, in writing,
by Borrowers to Agent).

“Designated Account Bank” has the meaning specified therefor in Schedule D-1 to
the Agreement (or such other bank that is located within the United States that
has been designated as such, in writing, by Borrowers to Agent).

“Dilution Percent” means, as of any date of determination, the percent,
determined for all Borrowers in the aggregate, for the most recent twelve-month
period, equal to (a) bad debt write-downs or write-offs, discounts, returns,
promotions, credits, credit memos and other dilutive items with respect to the
Borrowers’ Accounts during such period, divided by (b) billings of the Borrowers
with respect to Accounts during such period.

“Dilution Reserve” means, without duplication of any other reserves or items
that are otherwise addressed or excluded through eligibility criteria, the
aggregate amount of reserves, as established by the Agent from time to time in
its Permitted Discretion, in an amount equal to the value of the Eligible
Accounts multiplied by 1% for each percentage point that the Borrowers’ Dilution
Percent exceeds 5%.

“Disposition” has the meaning specified therefor in the definition of “Permitted
Disposition”.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part, (c) provides for
the scheduled payments of dividends in cash, or (d) is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is one hundred eighty (180) days after the Maturity Date.

“Dollars” or “$” means United States dollars.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit.

“Earn-Outs” means unsecured liabilities of a Loan Party arising under an
agreement to make any deferred payment as a part of the Purchase Price for a
Permitted Acquisition, including performance bonuses or consulting payments in
any related services, employment or similar agreement, in an amount that is
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of the target of such Permitted Acquisition.

“EBITDA” means, with respect to any fiscal period:

(a) Parent’s and its Subsidiaries’ consolidated net earnings (or loss),

 

P-1-10



--------------------------------------------------------------------------------

minus

(b) without duplication, the sum of the following amounts of Parent and its
Subsidiaries for such period to the extent included in determining consolidated
net earnings (or loss) for such period:

(i) any extraordinary, unusual, or non-recurring non-cash gains,

(ii) interest income,

(iii) non-cash exchange, translation or performance gains relating to any
hedging transactions or foreign currency fluctuations,

(iv) income arising by reason of the application of FAS 141R, and

(v) tax credits based on income, profits or capital, including federal, foreign,
state, franchise and similar taxes (and for the avoidance of doubt, specifically
excluding any sales taxes or any other taxes held in trust for a Government
Authority),

plus

(c) without duplication, the sum of the following amounts of Parent and its
Subsidiaries for such period to the extent included in determining consolidated
net earnings (or loss) for such period:

(i) any extraordinary, unusual, or non-recurring non-cash losses,

(ii) rig lease/rental expenses incurred on or after July 1, 2014 through
March 31, 2015,

(iii) costs incurred through June 30, 2014 in connection with the early
termination of the lease of any oil and gas drilling rigs in an amount not to
exceed $25,000,000,

(iv) Interest Expense,

(v) tax expense based on income, profits or capital, including federal, foreign,
state, franchise and similar taxes (and for the avoidance of doubt, specifically
excluding any sales taxes or any other taxes held in trust for a Governmental
Authority),

(vi) depreciation and amortization for such period,

(vii) (A) with respect to the Spin Off Transactions, costs, reasonable fees to
Persons (other than any Loan Party or any of its Affiliates), charges, or
expenses incurred in connection therewith prior to or on the Closing Date up to
an aggregate amount (for all such items included in this clause (A)) not to
exceed $25,000,000; provided that the amounts necessary to pay all of such
costs, fees, charges, or expenses are paid on, or accrued within sixty (60) days
of, the Closing Date as reflected in the sources and uses delivered to Agent
that is reasonably acceptable to Agent, and (B) with respect to any Permitted
Acquisition after the Closing Date, costs, fees, charges, or expenses consisting
of out-of-pocket expenses owed by Loan Parties to any Person for services
performed by such Person in connection with such Permitted Acquisition incurred
within thirty (30) days of the consummation of such Permitted Acquisition, up to
an aggregate amount (for all such items in this clause (B)) for such Permitted
Acquisition not to exceed five (5%) percent of the Purchase Price of such
Permitted Acquisition,

 

P-1-11



--------------------------------------------------------------------------------

(viii) (A) with respect to the Spin Off: (1) purchase accounting adjustments,
including, without limitation, a dollar for dollar adjustment for that portion
of revenue that would have been recorded in the relevant period had the balance
of deferred revenue (unearned income) recorded on the closing balance sheet and
before application of purchase accounting not been adjusted downward to fair
value to be recorded on the opening balance sheet in accordance with GAAP
purchase accounting rules; and (2) non-cash adjustments in accordance with GAAP
purchase accounting rules under FASB Statement No. 141 and EITF Issue No. 01-3,
in the event that such an adjustment is required by Parent’s independent
auditors, in each case, as determined in accordance with GAAP; and (B) with
respect to any Permitted Acquisitions after the Closing Date: (1) purchase
accounting adjustments, including, without limitation, a dollar for dollar
adjustment for that portion of revenue that would have been recorded in the
relevant period had the balance of deferred revenue (unearned income) recorded
on the closing balance sheet and before application of purchase accounting not
been adjusted downward to fair value to be recorded on the opening balance sheet
in accordance with GAAP purchase accounting rules; and (2) non-cash adjustments
in accordance with GAAP purchase accounting rules under FASB Statement No. 141
and EITF Issue No. 01-3, in the event that such an adjustment is required by
Parent’s independent auditors, in each case, as determined in accordance with
GAAP,

(ix) fees, costs, charges and expenses, in respect of Earn-Outs incurred in
connection with any Permitted Acquisition to the extent permitted to be incurred
under the Agreement that are required by the application of FAS 141R to be and
are expensed by Loan Parties and their Subsidiaries,

(x) non-cash compensation expense (including deferred non-cash compensation
expense), or other non-cash expenses or charges, arising from the sale or
issuance of Equity Interests, the granting of stock options, and the granting of
stock appreciation rights and similar arrangements (including any repricing,
amendment, modification, substitution, or change of any such Equity Interests,
stock option, stock appreciation rights, or similar arrangements) minus the
amount of any such expenses or charges when paid in cash to the extent not
deducted in the computation of net earnings (or loss),

(xi) non-cash exchange, translation, or performance losses relating to any
hedging transactions or foreign currency fluctuations, and

(xii) non-cash losses on sales of fixed assets or write-downs of fixed or
intangible assets.

in each case, determined on a consolidated basis in accordance with GAAP.

For the purposes of calculating EBITDA for any Reference Period, if at any time
during such Reference Period (and after the Closing Date), any Loan Party shall
have made a Permitted Acquisition, EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto (including pro forma
adjustments arising out of events which are directly attributable to such
Permitted Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case to be mutually and reasonably agreed upon by the
Administrative Loan Party and Agent) or in such other manner acceptable to Agent
as if any such Permitted Acquisition or adjustment occurred on the first day of
such Reference Period.

 

P-1-12



--------------------------------------------------------------------------------

“Eligible Accounts” means those Accounts created by a Borrower in the ordinary
course of its business, that arise out of such Borrower’s sale of goods or
rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, that, such criteria may be revised from time to time
by Agent in Agent’s Permitted Discretion to address the results of any field
examination performed by (or on behalf of) Agent from time to time after the
Closing Date. In determining the amount to be included, Eligible Accounts shall
be calculated net of customer deposits, unapplied cash, taxes, discounts,
credits, allowances, and rebates. Eligible Accounts shall not include the
following:

(a) Accounts that the Account Debtor has failed to pay (i) within one hundred
twenty (120) days of the original invoice date (in the case of Accounts having
payment terms of more than thirty (30) days from the original invoice date) or
within ninety (90) days of the original invoice date (in the case of Accounts
having payment terms of less than or equal to thirty (30) days from the original
invoice date), or (ii) within sixty (60) days of the original due date,

(b) Accounts owed by an Account Debtor (or its Affiliates) where fifty
(50%) percent or more of all Accounts owed by that Account Debtor (or its
Affiliates) are deemed ineligible under clause (a) above,

(c) Accounts with respect to which the Account Debtor is an Affiliate of any
Borrower or an employee or agent of any Borrower or any Affiliate of any
Borrower,

(d) Accounts arising in a transaction wherein goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a
bill and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional,

(e) Accounts that are not payable in Dollars,

(f) Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States, or (ii) is not
organized under the laws of the United States or any state thereof, or (iii) is
the government of any foreign country or sovereign state, or of any state,
province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, in
each case unless (A) the Account is supported by an irrevocable letter of credit
reasonably satisfactory to Agent (as to form, substance, and issuer or domestic
confirming bank) that has been delivered to Agent and is directly drawable by
Agent or such letter of credit is otherwise acceptable to Agent in its Permitted
Discretion, or (B) the Account is covered by credit insurance in form,
substance, and amount, and by an insurer, reasonably satisfactory to Agent,

(g) Accounts with respect to which the Account Debtor is either (i) the United
States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which Borrowers have complied,
to the reasonable satisfaction of Agent, with the Assignment of Claims Act, 31
USC §3727), or (ii) any state of the United States and applicable law restricts
or does not allow (A) an assignment of Accounts owing by such Account Debtor or
(B) the rights or remedies of a secured party with respect to Accounts owing by
such Account Debtor,

(h) Accounts with respect to which the Account Debtor is a creditor of a
Borrower, has or has asserted a right of recoupment or setoff, or has disputed
its obligation to pay all or any portion of the Account, in each case to the
extent of such claim, right of recoupment or setoff, or dispute,

 

P-1-13



--------------------------------------------------------------------------------

(i) (A) Accounts owing by any Account Debtor (other than Chesapeake or any of
its Affiliates) whose total obligations owing to Borrowers exceed fifteen
(15%) percent (such percentage, as applied to a particular Account Debtor, being
subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates) of all Eligible Accounts,
to the extent of the obligations owing by such Account Debtor in excess of such
percentage, or (B) except as Agent may otherwise agree, Accounts owing by
Chesapeake and its Affiliates whose total obligations owing to Borrowers exceed
thirty (30%) percent of all Eligible Accounts, to the extent of the obligations
owing by Chesapeake and its Affiliates in excess of such percentage, but only if
the corporate credit rating of Chesapeake has been downgraded by more than two
levels from its corporate credit rating as in effect on the Closing Date by
either Moody’s or S&P; provided, that, in each case, the amount of Eligible
Accounts that are excluded because they exceed the foregoing applicable
percentage shall be determined by Agent based on all of the otherwise Eligible
Accounts prior to giving effect to any eliminations based upon the foregoing
concentration limits,

(j) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
any Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,

(k) Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful, including by reason of the Account Debtor’s financial
condition,

(l) Accounts that are not subject to a valid and perfected first priority
Agent’s Lien,

(m) Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor,

(n) Accounts with respect to which the Account Debtor is a Sanctioned Person or
Sanctioned Entity,

(o) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
applicable Borrower of the subject contract for goods or services,

(p) Accounts owned by a target acquired in connection with a Permitted
Acquisition, until the completion of a field examination with respect to such
target, reasonably satisfactory to Agent (which field examination may be
conducted prior to the closing of such Permitted Acquisition) and subject to
such additional Reserves or eligibility criteria as Agent may determine in its
Permitted Discretion,

(q) Accounts that have not been billed or are not evidenced by an invoice,

(r) Accounts if the sale of goods or the rendition of services by a Borrower
giving rise to such Accounts is supported by a performance bond, surety bond or
similar instrument, unless the issuer of such bond or instrument shall have
waived or subordinated any rights or interests in and to the Collateral pursuant
to an agreement reasonably satisfactory to Agent, or

(s) Accounts which have payment terms of more than sixty (60) days from the
original invoice date.

 

P-1-14



--------------------------------------------------------------------------------

“Eligible Transferee” means (a) any Lender (other than a Defaulting Lender), any
Affiliate of any Lender and any Approved Fund of any Lender; and (b) (i) a
commercial bank organized under the laws of the United States or any state
thereof, and having total assets in excess of $1,000,000,000; (ii) a savings and
loan association or savings bank organized under the laws of the United States
or any state thereof, and having total assets in excess of $1,000,000,000;
(iii) a commercial bank organized under the laws of any other country or a
political subdivision thereof; provided, that, (A) (1) such bank is acting
through a branch or agency located in the United States or (2) such bank is
organized under the laws of a country that is a member of the Organization for
Economic Cooperation and Development or a political subdivision of such country,
and (B) such bank has total assets in excess of $1,000,000,000; (c) any other
entity (other than a natural person) that is an “accredited investor” (as
defined in Regulation D under the Securities Act) that extends credit or buys
loans as one of its businesses including insurance companies, investment or
mutual funds and lease financing companies, and having total assets in excess of
$1,000,000,000; and (d) during the continuation of an Event of Default, any
other Person approved by Agent.

“Eligible Unbilled Accounts” means Accounts which would be Eligible Accounts but
for the failure to satisfy the terms of clause (q) of the definition of Eligible
Accounts; provided that any such Account shall cease to be on Eligible Unbilled
Account if an invoice with respect thereto shall not be delivered to the
applicable Account Debtor within 30 days following the date on which such
Account was originally created.

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Loan Party, any Subsidiary of any Loan Party, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
any Loan Party, any Subsidiary of any Loan Party, or any of their predecessors
in interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Loan Party or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

“Equipment” means equipment (as that term is defined in the Code).

“Equity Interest” means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other interest or participation that confers on another Person the right to
receive a share of the profits and losses of, or distributions of assets of,
such issuing Person.

 

P-1-15



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Loan Party or
its Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of any Loan Party or its Subsidiaries under IRC Section 414(c),
(c) solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which any Loan Party or any of its Subsidiaries is a member under IRC
Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any Person subject to ERISA that is a party to an
arrangement with any Loan Party or any of its Subsidiaries and whose employees
are aggregated with the employees of such Loan Party or its Subsidiaries under
IRC Section 414(o).

“ERISA Event” means (a) the occurrence of a “reportable event” described in
Section 4043 of ERISA for which the thirty (30) day notice requirement has not
been waived, (b) the withdrawal of any Loan Party or ERISA Affiliate from a
Benefit Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA, (c) the termination of a Benefit Plan,
the filing of a notice of intent to terminate a Benefit Plan or the treatment of
a Benefit Plan amendment as a termination, under Section 4041 of ERISA, if the
plan assets are not sufficient to pay all plan liabilities, (d) the institution
of proceedings to terminate, or the appointment of a trustee with respect to,
any Benefit Plan by the PBGC or any Benefit Plan or Multiemployer Plan
administrator, (e) any other event or condition that constitutes grounds under
Section 4042(a) of ERISA for the termination of, or the appointment of a trustee
to administer, any Benefit Plan, (f) the imposition of a Lien pursuant to the
IRC or ERISA in connection with any Benefit Plan, (g) the partial or complete
withdrawal of any Loan Party or ERISA Affiliate from a Multiemployer Plan,
(h) any event or condition that results in the reorganization or insolvency of a
Multiemployer Plan under ERISA, (i) any event or condition that results in the
termination of a Multiemployer Plan under Section 4041A of ERISA or the
institution by the PBGC of proceedings to terminate or to appoint a trustee to
administer a Multiemployer Plan under ERISA, (j) any Benefit Plan being in “at
risk status” within the meaning of IRC Section 430(i), (k) any Multiemployer
Plan being in “endangered status” or “critical status” within the meaning of IRC
Section 432(b) or the determination that any Multiemployer Plan is insolvent or
in reorganization within the meaning of Title IV of ERISA, (l) with respect to
any Benefit Plan, any Loan Party or ERISA Affiliate incurring a substantial
cessation of operations within the meaning of ERISA Section 4062(e), (m) an
“accumulated funding deficiency” within the meaning of the IRC or ERISA
(including Section 412 of the IRC or Section 302 of ERISA) or the failure of any
Benefit Plan or Multiemployer Plan to meet the minimum funding standards within
the meaning of the IRC or ERISA (including Section 412 of the IRC or Section 302
of ERISA), in each case, whether or not waived, (n) the filing of an application
for a waiver of the minimum funding standards within the meaning of the IRC or
ERISA (including Section 412 of the IRC or Section 302 of ERISA) with respect to
any Benefit Plan or Multiemployer Plan, (o) the failure to make by its due date
a required payment or contribution with respect to any Benefit Plan or
Multiemployer Plan, (p) any event that results in liability of a Loan Party
pursuant to pursuant to Title IV of ERISA or Section 401(a)(29) of the IRC.

“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.

“Excess” has the meaning specified therefor in Section 2.13 of the Agreement.

 

P-1-16



--------------------------------------------------------------------------------

“Excess Availability” means, as of any date of determination, the amount equal
to the (a) lesser of the Borrowing Base or the Maximum Revolver Amount(after
giving effect to any Reserves established in accordance with Section 2.1(c) of
the Agreement) minus (b) the Revolver Usage.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Excluded Subsidiary” means (a) any Immaterial Subsidiary, (b) any Subsidiary
that is prohibited by law, regulation or contractual obligation (to the extent
any such contractual obligation exists on the Closing Date or, with respect to
any Subsidiary formed or acquired after the Closing Date, is not entered into in
contemplation of the formation or acquisition of such subsidiary) from being a
Loan Party or that would require a consent, approval, license or authorization
from a Governmental Authority (which has not been obtained) in order to be a
Loan Party, (c) any Domestic Subsidiary that has no material assets other than
Equity Interests of any Foreign Subsidiary that is a CFC, (d) any Domestic
Subsidiary that is a direct or indirect subsidiary of a Foreign Subsidiary that
is a CFC, (e) any not-for-profit Subsidiary and (f) Chesapeake Oilfield Finance,
Inc. and any other Subsidiary of Parent who is a corporate co-issuer under any
indenture governing senior notes of the Parent or any Loan Party.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guaranty thereof) is or becomes illegal or unlawful
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time such guaranty
of such Guarantor or the grant of such security interest would otherwise have
become effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guaranty or security interest is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof).

“Excluded Taxes” means (i) any Tax imposed on the net income or net profits of
any Lender or any Participant (including any branch profits taxes), in each case
imposed by the jurisdiction (or by any political subdivision or taxing authority
thereof) in which such Lender or such Participant is organized or the
jurisdiction (or by any political subdivision or taxing authority thereof) in
which such Lender’s or such Participant’s principal office is located in each
case as a result of a present or former connection between such Lender or such
Participant and the jurisdiction or taxing authority imposing the Tax (other
than any such connection arising solely from such Lender or such Participant
having executed, delivered or performed its obligations or received payment
under, or enforced its rights or remedies under the Agreement or any other Loan
Document); (ii) Taxes resulting from a Lender’s or a Participant’s failure to
comply with the requirements of Section 16.2 of the Agreement, (iii) any United
States federal withholding taxes that would be imposed on amounts payable to a
Lender based upon the applicable withholding rate in effect at the time such
Lender becomes a party to the Agreement (or designates a new lending office);
except to the extent of (A) any amount payable under Section 16 to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, or (B) additional United
States federal withholding taxes that may be imposed after the time such Lender
becomes a party to the Agreement (or designates a new lending office), as a
result of a change in law, rule, regulation, order or other decision with
respect to any of the foregoing by any Governmental Authority, and (iv) any
United States federal withholding Taxes imposed under FATCA.

 

P-1-17



--------------------------------------------------------------------------------

“Existing Credit Facility” means the existing credit facility governed by that
certain Credit Agreement, dated as of November 3, 2011, as heretofore amended,
by and among Parent, the lenders party thereto, Bank of America, N.A., as
administrative agent, and other agents and l/c issuers party thereto, and the
other related loan documentation.

“Existing Indenture” means the Indenture, dated as of October 28, 2011, by and
among Parent, Chesapeake Oilfield Finance, Inc., the guarantors party thereto,
and The Bank of New York Mellon Trust Company, N.A., as trustee.

“Existing Letter of Credit Issuer” means Bank of America, N.A.

“Existing Letter of Credit” means the letter of credit number 3119159, dated as
of January 27, 2012, issued by the Existing Letter of Credit Issuer on behalf of
Parent for the benefit of Chippewa County Department of Land Conservation and
Forest Management in the stated amount of $81,000.

“Extraordinary Advances” has the meaning specified therefor in
Section 2.2(d)(iii) of the Agreement.

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively
comparable), any current or future regulations or official interpretations
thereof (including any Revenue Ruling, Revenue Procedure, Notice or similar
guidance issued by the United States Internal Revenue Service thereunder as a
precondition to relief or exemption from taxes under such provisions), any
agreements entered into pursuant to Section 1471(b)(1) of the IRC, and any
intergovernmental agreements between the Unites States and another country which
modify the provisions of the foregoing.

“Fee Letter” means that certain fee letter, dated as of even date with the
Agreement, among Borrowers and Agent, in form and substance reasonably
satisfactory to Agent.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.

“Fixed Charge Coverage Ratio” means, with respect to any Reference Period and
with respect to Parent and its Subsidiaries determined on a consolidated basis
in accordance with GAAP, the ratio of (i) EBITDA for such period minus
Unfinanced Capital Expenditures made from and after July 1, 2014 (to the extent
not already incurred in a prior period) or incurred during such period, to
(ii) Fixed Charges for such period.

“Fixed Charges” means, with respect to any Reference Period and with respect to
Parent and its Subsidiaries determined on a consolidated basis in accordance
with GAAP, the sum, without duplication, of (a) Interest Expense paid in cash
during such period, (b) principal payments in respect of Indebtedness that are
required to be paid during such period, and (c) all federal, state, and local
income taxes paid in cash during such period, and (d) all Restricted Payments
paid (whether in cash or other property, other than common Equity Interest)
during such period.

 

P-1-18



--------------------------------------------------------------------------------

“Flow of Funds Agreement” means a pay proceeds agreement, dated as of even date
herewith, in form and substance reasonably satisfactory to Agent, executed and
delivered by each Borrower and Agent.

“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Funding Date” means the date on which a Borrowing occurs.

“Funding Losses” has the meaning specified therefor in Section 2.11(b)(ii) of
the Agreement.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government (including any supra-national bodies such as
the European Union or the European Central Bank).

“Guarantors” has the meaning specified in the preamble to the Agreement.

“Guaranty and Security Agreement” means a guaranty and security agreement, dated
as of even date with the Agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by each of the Borrowers and each
of the Guarantors to Agent.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

“Hedge Agreement” means a “swap agreement” as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code.

“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of each Loan Party and its Subsidiaries arising under, owing pursuant to, or
existing in respect of Hedge Agreements entered into with one or more of the
Hedge Providers.

 

P-1-19



--------------------------------------------------------------------------------

“Hedge Obligations Collateralization” means providing cash collateral (pursuant
to documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Hedge Providers in an amount determined by Agent as sufficient to
satisfy the reasonably estimated credit exposure with respect to the then
existing Hedge Obligations.

“Hedge Provider” means any Lender or any of its Affiliates; provided, that, no
such Person (other than Wells Fargo or its Affiliates) shall constitute a Hedge
Provider unless and until Agent receives a Bank Product Provider Agreement from
such Person and with respect to the applicable Hedge Agreement within ten
(10) days after the execution and delivery of such Hedge Agreement with a Loan
Party or its Subsidiaries; provided, further, that, if, at any time, a Lender
ceases to be a Lender under the Agreement, then, from and after the date on
which it ceases to be a Lender thereunder, neither it nor any of its Affiliates
shall constitute Hedge Providers and the obligations with respect to Hedge
Agreements entered into with such former Lender or any of its Affiliates shall
no longer constitute Hedge Obligations.

“Immaterial Subsidiary” means (a) each Subsidiary (but not including any
Borrower and not including any Guarantor as of the Closing Date) of Parent
designated by Parent as an Immaterial Subsidiary on the Closing Date as listed
on Schedule 1.1(i) and (b) any Subsidiary of Parent designated by Parent after
the Closing Date as an Immaterial Subsidiary pursuant to a certificate executed
and delivered by a Parent to Agent (certifying as to each of the items set forth
in this definition). With respect to such Immaterial Subsidiaries (i) the total
assets (as determined in accordance with GAAP) of all Immaterial Subsidiaries
shall not exceed five (5%) percent of the Total Assets of Parent and its
Subsidiaries and (ii) the EBITDA contribution of all Immaterial Subsidiaries
shall not exceed five (5%) percent of EBITDA of Parent and its Subsidiaries, in
each case measured as of the last day of the Reference Period most recently
ended for which financial statements have been delivered pursuant to
Section 5.1; it being understood that any calculation of EBITDA pursuant to this
definition shall be made without regard to intercompany revenue or other
intercompany items between Parent and any of its Subsidiaries or between one
Subsidiary of Parent and another Subsidiary of Parent. In the event that total
assets of all Immaterial Subsidiaries exceed the threshold in clause (i) of the
foregoing sentence or the total contribution to EBITDA of all Immaterial
Subsidiaries exceeds the threshold in clause (ii) of the foregoing sentence,
(A) Administrative Loan Party shall identify one or more such Subsidiaries that
shall cease to constitute Immaterial Subsidiaries and (B) such Subsidiary or
Subsidiaries so identified shall comply with the provisions of Section 5.11 of
the Agreement as if each were a new Subsidiary such that, after giving effect to
the actions in clauses (A) and (B), each such threshold shall be satisfied. The
applicable thresholds in this definition shall be determined (x) in the case of
Total Assets or total assets, based on the financial statements that accompany
the Compliance Certificate most recently received by the Agent and (y) in the
case of EBITDA, based on the twelve (12) consecutive month period ending on the
date of the financial statements that accompany the Compliance Certificate most
recently received by the Agent. No Subsidiary (other than Chesapeake Oilfield
Finance, Inc. and any other Subsidiary of Parent who is a corporate co-issuer
under any indenture governing senior notes of the Parent or any Loan Party)
shall be an Immaterial Subsidiary if such Subsidiary is an obligor in respect of
any Indebtedness permitted by clause (s), (t) or (u) of the definition of
Permitted Indebtedness.

“Increase” has the meaning specified therefor in Section 2.13.

“Increase Date” has the meaning specified therefor in Section 2.13.

“Increase Joinder” has the meaning specified therefor in Section 2.13.

“Indebtedness” as to any Person means (a) all obligations of such Person in
respect of borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes, or other similar instruments and all reimbursement
obligations in respect of letters of credit, bankers acceptances, or other

 

P-1-20



--------------------------------------------------------------------------------

financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables and accrued expenses incurred in the
ordinary course of business and which are not overdue for more than 90 days from
the invoice date and, for the avoidance of doubt, other than royalty payments
payable in the ordinary course of business in respect of non-exclusive
licenses), (f) all monetary obligations of such Person owing under Hedge
Agreements (which amount shall be calculated based on the amount that would be
payable by such Person if the Hedge Agreement were terminated on the date of
determination), (g) any Disqualified Equity Interests of such Person, and
(h) any obligation of such Person guaranteeing or intended to guarantee (whether
directly or indirectly guaranteed, endorsed, co-made, discounted, or sold with
recourse) any obligation of any other Person that constitutes Indebtedness under
any of clauses (a) through (g) above. For purposes of this definition, (i) the
amount of any Indebtedness represented by a guaranty or other similar instrument
shall be the lesser of the principal amount of the obligations guaranteed and
still outstanding and the maximum amount for which the guaranteeing Person may
be liable pursuant to the terms of the instrument embodying such Indebtedness,
and (ii) the amount of any Indebtedness which is limited or is non-recourse to a
Person or for which recourse is limited to an identified asset shall be valued
at the lesser of (A) if applicable, the limited amount of such obligations, and
(B) if applicable, the fair market value of such assets securing such
obligation.

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.

“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.

“Indemnified Taxes” means, any Taxes other than Excluded Taxes.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

“Intercompany Subordination Agreement” means an intercompany subordinated note
executed and delivered by one or more Loan Parties and one or more of its
non-Loan Party Subsidiaries, the form and substance of which is reasonably
satisfactory to Agent.

“Interest Expense” means, for any period, the aggregate of the interest expense
of Parent and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP.

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending one (1), two (2), three (3) or six (6) months
thereafter; provided, that, (a) interest shall accrue at the applicable rate
based upon the LIBOR Rate from and including the first (1st) day of each
Interest Period to, but excluding, the day on which any Interest Period expires,
(b) any Interest Period that would end on a day that is not a Business Day shall
be extended to the next succeeding Business Day unless such Business Day falls
in another calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (c) with respect to an Interest Period that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is one (1), two (2), three (3) or six (6) months after the date on
which the Interest Period began, as applicable, and (d) Borrowers may not elect
an Interest Period which will end after the Maturity Date.

 

P-1-21



--------------------------------------------------------------------------------

“Inventory” means inventory (as that term is defined in the Code).

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide accounts receivable arising in the ordinary course
of business), or acquisitions of Indebtedness, Equity Interests, or all or
substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustment for increases or
decreases in value, or write-ups, write-downs, or write-offs with respect to
such Investment.

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
subsequent revision thereof adopted by the International Chamber of Commerce on
the date such Letter of Credit is issued.

“Issuer Document” means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by a Borrower in
favor of Issuing Bank and relating to such Letter of Credit.

“Issuing Bank” means (i) Wells Fargo or any other Lender that, at the request of
Borrowers and with the consent of Agent, agrees, in such Lender’s sole
discretion, to become an Issuing Bank for the purpose of issuing Letters of
Credit pursuant to Section 2.10 of the Agreement, and Issuing Bank shall be a
Lender and (ii) with respect to the Existing Letters of Credit Only, the
Existing Letter of Credit Issuer, it being understood that the Existing Letter
of Credit Issuer shall not be required to issue any additional Letters of Credit
under Section 2.10(a).

“Joint Lead Arrangers” has the meaning set forth in the preamble to the
Agreement.

“Lender” has the meaning set forth in the preamble to the Agreement, shall
include Issuing Bank and the Swing Lender, and shall also include any other
Person made a party to the Agreement pursuant to the provisions of Section 13.1
of the Agreement and “Lenders” means each of the Lenders or any one or more of
them.

“Lender Group” means each of the Lenders (including Issuing Bank and the Swing
Lender) and Agent, or any one or more of them.

“Lender Group Expenses” means all (a) costs or expenses (including taxes and
insurance premiums) required to be paid by any Loan Party or its Subsidiaries
under any of the Loan Documents that are paid, advanced, or incurred by the
Lender Group, (b) documented out-of-pocket fees or charges paid or incurred by
Agent in connection with the Lender Group’s transactions with each Loan Party
and its Subsidiaries under any of the Loan Documents, including, photocopying,
notarization, couriers and messengers, telecommunication, public record
searches, filing fees, recording fees, publication, real estate surveys, real
estate title policies and endorsements, and environmental audits, (c) Agent’s
customary fees and charges imposed or incurred in connection with any background
checks or OFAC/PEP searches related to any Loan Party or its Subsidiaries,
(d) Agent’s customary fees and charges (as adjusted from time to time) with
respect to the disbursement of funds (or the receipt of funds) to or for the
account of any Borrower (whether by wire transfer or otherwise), together with
any out-of-pocket costs and expenses

 

P-1-22



--------------------------------------------------------------------------------

incurred in connection therewith, (e) customary charges imposed or incurred by
Agent resulting from the dishonor of checks payable by or to any Loan Party,
(f) reasonable documented out-of-pocket costs and expenses paid or incurred by
the Lender Group to correct any default or enforce any provision of the Loan
Documents, or during the continuance of an Event of Default, in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated, (g) field examination
fees and expenses of Agent (and up to the amount of any limitation provided in
Section 2.9 of the Agreement), (h) Agent’s reasonable costs and expenses
(including reasonable documented external counsel fees and expenses) relative to
third party claims or any other lawsuit or adverse proceeding paid or incurred,
whether in enforcing or defending the Loan Documents or otherwise in connection
with the transactions contemplated by the Loan Documents, Agent’s Liens in and
to the Collateral, or the Lender Group’s relationship with any Loan Party or any
of its Subsidiaries, (i) Agent’s reasonable documented costs and expenses
(including reasonable documented attorneys’ fees and due diligence expenses)
incurred in advising, structuring, drafting, reviewing, administering (including
travel, meals, and lodging), syndicating (including reasonable costs and
expenses relative to CUSIP, DXSyndicate™, SyndTrak or other communication costs
incurred in connection with a syndication of the loan facilities), or amending,
waiving, or modifying the Loan Documents, and (j) Agent’s and each Lender’s
reasonable documented costs and expenses (including reasonable documented
attorneys, accountants, consultants, and other advisors fees and expenses)
incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning any Loan
Party or any of its Subsidiaries or in exercising rights or remedies under the
Loan Documents), or defending the Loan Documents, irrespective of whether a
lawsuit or other adverse proceeding is brought, or in taking any enforcement
action or any Remedial Action with respect to the Collateral; provided, that,
the fees and expenses of external counsel that shall constitute Lender Group
Expenses shall in any event be limited to one primary counsel for Agent, one
local counsel in each reasonably necessary jurisdiction, one specialty counsel
in each reasonably necessary specialty area, one or more additional counsel if
one or more conflicts of interest arise, and in the case of the enforcement,
collection or protection of the rights of Lenders, in addition, one counsel for
Lenders as a group.

“Lender Group Representatives” has the meaning specified therefor in
Section 17.9 of the Agreement.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

“Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by Issuing Bank or an Existing Letter of Credit.

“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit Fees and all commissions,
fees, charges and expenses provided for in Section 2.10(k) of the Agreement
(including any fronting fees) will continue to accrue while the Letters of
Credit are outstanding) to be held by Agent for the benefit of the Revolving
Lenders in an amount equal to one hundred two (102%) percent of the then
existing Letter of Credit Usage, (b) delivering to Agent documentation executed
by all beneficiaries under the Letters of Credit, in form and substance
reasonably satisfactory to Agent and Issuing Bank, terminating all of such
beneficiaries’ rights under the Letters of Credit, or (c) providing Agent with a
standby letter of credit, in form and substance reasonably satisfactory to
Agent, from a commercial bank acceptable to Agent (in its sole discretion) in an
amount equal to one hundred two (102%) percent of the then existing Letter of
Credit Usage (it being understood that the Letter of Credit Fee and all fronting
fees set forth in the Agreement will continue to accrue while the Letters of
Credit are outstanding and that any such fees that accrue must be an amount that
can be drawn under any such standby letter of credit).

 

P-1-23



--------------------------------------------------------------------------------

“Letter of Credit Disbursement” means a payment made by Issuing Bank pursuant to
a Letter of Credit.

“Letter of Credit Exposure” means, as of any date of determination with respect
to any Lender, such Lender’s Pro Rata Share of the Letter of Credit Usage on
such date.

“Letter of Credit Fee” has the meaning specified therefor in Section 2.5(b) of
the Agreement.

“Letter of Credit Indemnified Costs” has the meaning specified therefor in
Section 2.10(f) of the Agreement.

“Letter of Credit Related Person” has the meaning specified therefor in
Section 2.10(f) of the Agreement.

“Letter of Credit Sublimit” means, at any time, twenty (20%) percent of the
Maximum Revolver Amount at such time.

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.

“LIBOR Deadline” has the meaning specified therefor in Section 2.11(b)(i) of the
Agreement.

“LIBOR Notice” means a written notice in the form of Exhibit L-1 to the
Agreement.

“LIBOR Option” has the meaning specified therefor in Section 2.11(a) of the
Agreement.

“LIBOR Rate” means the rate per annum appearing on Reuters Screen LIBOR01(or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service) two (2) Business Days prior to the commencement of
the requested Interest Period, for a term, and in an amount, comparable to the
Interest Period and the amount of the LIBOR Rate Loan requested (whether as an
initial LIBOR Rate Loan or as a continuation of a LIBOR Rate Loan or as a
conversion of a Base Rate Loan to a LIBOR Rate Loan) by Borrowers in accordance
with the Agreement (and, if any such rate is below zero, the LIBOR Rate shall be
deemed to be zero), which determination shall be made by Agent and shall be
conclusive in the absence of manifest error.

“LIBOR Rate Loan” means each portion of a Revolving Loan that bears interest at
a rate determined by reference to the LIBOR Rate.

“LIBOR Rate Margin” has the meaning set forth in the definition of Applicable
Margin.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing. In
no event will a right of first refusal or an operating lease be deemed to
constitute a Lien.

 

P-1-24



--------------------------------------------------------------------------------

“Loan” means any Revolving Loan, Swing Loan or Extraordinary Advance made (or to
be made) hereunder.

“Loan Account” has the meaning specified therefor in Section 2.8 of the
Agreement.

“Loan Documents” means the Agreement, the Control Agreements, any Borrowing Base
Certificate, the Fee Letter, the Guaranty and Security Agreement, any
Intercompany Subordination Agreement, any Issuer Documents, the Letters of
Credit, any note or notes executed by Borrowers in connection with the Agreement
and payable to any member of the Lender Group, and any other instrument or
agreement entered into, now or in the future, by any Loan Party and any member
of the Lender Group in connection with the Agreement; provided, that, in no
event shall the Loan Documents be deemed to include any Bank Product Agreement.

“Loan Party” means any Borrower or any Guarantor.

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

“Master Separation Agreement” means the Master Separation Agreement, dated on or
about the date hereof, between Chesapeake and Parent.

“Master Services Agreement” means the Master Services Agreement, dated
October 25, 2011, as amended on or about the date hereof, by and between
Chesapeake Operating, Inc. and Parent.

“Master Services Documents” means each of (a) the Master Services Agreement,
(b) the Transition Services Agreement dated on or about the date hereof, between
Chesapeake and Parent, (c) the Services Agreement dated on or about the date
hereof, between Chesapeake Operating, Inc. and PTL, (d) the Tax Sharing
Agreement dated on or about the date hereof, between Chesapeake and Parent, and
(e) the Employee Matters Agreement dated on or about the date hereof, between
Chesapeake and Parent.

“Material Adverse Effect” means (a) a material adverse effect in the business,
operations, assets, or financial condition of Loan Parties and their
Subsidiaries, taken as a whole, (b) a material impairment of Loan Parties’ and
their Subsidiaries’ ability to perform their obligations under the Loan
Documents to which they are parties or of the Lender Group’s ability to enforce
the Obligations or realize upon the Collateral (other than as a result of an
action taken or not taken that is solely in the control of Agent), or (c) a
material impairment of the enforceability or priority of Agent’s Liens with
respect to all or a material portion of the Collateral (other than as a result
of an action taken or not taken that is solely in the control of Agent).

“Material Contract” means (a) each of the Master Services Documents, (b) the
Master Separation Agreement and (c) any other contract or agreement between
Chesapeake (or any of its Subsidiaries) and any Loan Party, the termination or
loss of which could, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

“Material Subsidiary” means any Subsidiary of Parent other than an Immaterial
Subsidiary.

“Maturity Date” means June 25, 2019.

“Maximum Revolver Amount” means $275,000,000, (a) decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.3(c) of
the Agreement and subject to any Increase made in accordance with Section 2.13.

 

P-1-25



--------------------------------------------------------------------------------

“Monthly Triggering Period” means any period commencing on the date Excess
Availability is less than twenty percent (20%) of the Maximum Revolver Amount
and ending on the date that Excess Availability has been greater than twenty
percent (20%) of the Maximum Revolver Amount for any consecutive thirty (30) day
period.

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

“Multiemployer Plan” means any multiemployer plan within the meaning of
Section 3(37) or 4001(a)(3) of ERISA with respect to which any Loan Party or
ERISA Affiliate has an obligation to contribute or has any liability, contingent
or otherwise or could be assessed withdrawal liability assuming a complete
withdrawal from any such multiemployer plan.

“Non-Consenting Lender” has the meaning specified therefor in Section 14.2(a) of
the Agreement.

“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.

“Obligations” means (a) all loans (including the Revolving Loans (inclusive of
Extraordinary Advances and Swing Loans)), debts, principal, interest (including
any interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Letters of Credit (irrespective of whether contingent), premiums,
liabilities (including all amounts charged to the Loan Account pursuant to the
Agreement), obligations (including indemnification obligations), fees (including
the fees provided for in the Fee Letter), Lender Group Expenses (including any
fees or expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), guaranties, and all covenants and duties of any
other kind and description owing by any Loan Party arising out of, under,
pursuant to, in connection with, or evidenced by the Agreement or any of the
other Loan Documents and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, and including all interest not paid when due and
all other expenses or other amounts that Loan Parties are required to pay or
reimburse by the Loan Documents or by law or otherwise in connection with the
Loan Documents, and (b) all Bank Product Obligations; provided, that, in no
event shall “Obligations” include any Excluded Swap Obligations. Without
limiting the generality of the foregoing, the Obligations of Borrowers under the
Loan Documents include the obligation to pay (i) the principal of the Revolving
Loans, (ii) interest accrued on the Revolving Loans, (iii) the amount necessary
to reimburse Issuing Bank for amounts paid or payable pursuant to Letters of
Credit, (iv) Letter of Credit commissions, fees (including fronting fees) and
charges, (v) Lender Group Expenses, (vi) fees payable under the Agreement or any
of the other Loan Documents, and (vii) indemnities and other amounts payable by
any Loan Party under any Loan Document. Any reference in the Agreement or in the
Loan Documents to the Obligations shall include all or any portion thereof and
any extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, no Bank Product
Obligations (other than Hedge Obligations) shall be “Obligations” from and after
payment in full of all Obligations.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.

“Overadvance” means, as of any date of determination, that the Revolver Usage is
greater than any of the limitations set forth in Section 2.1 or Section 2.10.

 

P-1-26



--------------------------------------------------------------------------------

“Parent” has the meaning specified therefor in the preamble to the Agreement.

“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.

“Participant Register” has the meaning set forth in Section 13.1(i) of the
Agreement.

“Patriot Act” has the meaning specified therefor in Section 4.13 of the
Agreement.

“Payment Conditions” means, with respect to any applicable payment or
transaction, each of the following conditions:

(a) as of the date of any such payment or transaction, and after giving effect
thereto, no Default or Event of Default shall exist or have occurred and be
continuing,

(b) either:

(i) (A) the Excess Availability during the immediately preceding 30 consecutive
day period on a pro forma basis shall have been not less than 17.5% (or, in the
case of a Permitted Acquisition, 20%) of the Maximum Revolver Amount, and after
giving effect to the payment or transaction, on a pro forma basis using the most
recent calculation of the Borrowing Base immediately prior to any such payment
or transaction, the Excess Availability shall be not less than 17.5% (or, in the
case of a Permitted Acquisition, 20%) of the Maximum Revolver Amount, and

(B) Agent shall have received reasonably satisfactory projections for the 30 day
period after the date of such payment or transaction showing, on a pro forma
basis after giving effect to the payment or transaction, minimum Excess
Availability at all times during such period of not less than 17.5% (or, in the
case of a Permitted Acquisition, 20%) of the Maximum Revolver Amount, or

(ii) (A) as of the date of any such payment or transaction, and after giving
effect thereto, on a pro forma basis (including with respect to periods prior to
the Closing Date), the Fixed Charge Coverage Ratio for the Reference Period
ending on the last day of the fiscal month prior to the date of such payment or
transaction for which Agent has received financial statements in accordance with
Section 5.1 shall be at least 1.10 to 1.00,

(B) the Excess Availability during the immediately preceding 30 consecutive day
period on a pro forma basis shall have been not less than 12.5% of the Maximum
Revolver Amount, and after giving effect to the payment or transaction, on a pro
forma basis using the most recent calculation of the Borrowing Base immediately
prior to any such payment or transaction, the Excess Availability shall be not
less than 12.5% of the Maximum Revolver Amount, and

(c) receipt by Agent of a certificate of an authorized officer of the
Administrative Loan Party certifying as to compliance with the preceding clauses
and demonstrating (in reasonable detail) the calculations required thereby
(each, a “Payment Conditions Certificate”).

“Payment Conditions Certificate” has the meaning specified in the definition of
Payment Conditions.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Perfection Certificate” means a certificate in the form of Exhibit P-1 to the
Agreement.

 

P-1-27



--------------------------------------------------------------------------------

“Permitted Acquisition” means any Acquisition with respect to which all of the
following conditions are satisfied:

(a) such Acquisition shall have been approved by the board of directors of the
Person (or similar governing body if such Person is not a corporation) which is
the subject of such Acquisition and such Person shall not have announced that it
will oppose such Acquisition or shall not have commenced any action which
alleges that such Acquisition shall violate applicable law;

(b) the Acquisition shall be with respect to a company or division or line of
business that engages, directly or indirectly, in a line of business of a type
that the Loan Parties are permitted to be engaged in under Section 6.5;

(c) as of the date of such Acquisition and after giving effect thereto, each of
the Payment Conditions shall be satisfied;

(d) not less than ten (10) Business Days prior to the anticipated closing date
of the proposed Acquisition, Borrowers have provided to Agent (i) a reasonably
detailed description of the Person or assets to be acquired, (ii) the most
recently available audited and unaudited balance sheet, profit and loss
statement and cash flow statement of the Person or assets to be acquired,
(ii) the forecasted balance sheets, profit and loss statements, and cash flow
statements of the Person or assets to be acquired prepared on a basis consistent
with such Person’s (or assets’) historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions for the
one (1) year period following the date of the proposed Acquisition, on a quarter
by quarter basis), and (iii) the most recent versions of the acquisition
agreement and other material documents related thereto, and

(e) Borrowers have provided Agent with written notice of the proposed
Acquisition at least ten (10) Business Days prior to the anticipated closing
date of the proposed Acquisition.

“Permitted Discretion” means, with respect to Agent, a determination made in
good faith in the exercise of its reasonable business judgment based on how an
asset-based lender with similar rights providing a credit facility of the type
set forth herein would act in similar circumstances at the time with the
information then available to it.

“Permitted Dispositions” means:

(a) sales, abandonment, or other dispositions of property (other than Accounts)
that is worn, damaged, or obsolete or no longer used or useful in the ordinary
course of business and leases or subleases of Real Property not useful in the
conduct of the business of Loan Parties and their Subsidiaries,

(b) sales of Inventory to buyers in the ordinary course of business,

(c) the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents,

(d) the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business,

(e) the granting of Permitted Liens,

(f) the sale or discount, in each case without recourse, of accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof,

 

P-1-28



--------------------------------------------------------------------------------

(g) any involuntary loss, damage or destruction of property,

(h) any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property,

(i) the leasing or subleasing of assets of any Loan Party or its Subsidiaries in
the ordinary course of business,

(j) the sale or issuance of Equity Interests (other than Disqualified Equity
Interests) of Parent,

(k) (i) the lapse of registered patents, trademarks, copyrights and other
intellectual property of any Loan Party or any of its Subsidiaries to the extent
not economically desirable in the conduct of its business or (ii) the
abandonment of patents, trademarks, copyrights, or other intellectual property
rights in the ordinary course of business so long as (in each case under clauses
(i) and (ii)), (A) with respect to copyrights, such copyrights are not material
revenue generating copyrights, and (B) such lapse is not materially adverse to
the interests of the Lender Group,

(l) the making of Restricted Payments that are expressly permitted to be made
pursuant to the Agreement,

(m) the making of Permitted Investments,

(n) so long as no Event of Default has occurred and is continuing or would
immediately result therefrom, transfers of assets (i) from any Loan Party or any
of its Subsidiaries to a Loan Party, and (ii) from any Subsidiary of any Loan
Party that is not a Loan Party to Parent or any Subsidiary Parent,

(o) dispositions of assets (other than Accounts) acquired by Loan Parties and
their Subsidiaries pursuant to a Permitted Acquisition consummated within 12
months of the date of the proposed disposition so long as (i) the consideration
received for the assets to be so disposed is at least equal to the fair market
value of such assets, (ii) the assets to be so disposed are not necessary or
economically desirable in connection with the business of Loan Parties and their
Subsidiaries, and (iii) the assets to be so disposed are readily identifiable as
assets acquired pursuant to the subject Permitted Acquisition,

(p) sales or dispositions of assets (other than Collateral) to the extent
permitted under the Term Loan Agreement,

(q) Dispositions of equipment to the extent that such property is exchanged for
credit against the purchase price of similar replacement property,

(r) sales or dispositions of assets (other than Accounts) not otherwise
permitted in clauses (a) through (p) above so long as made at fair market value
and the aggregate fair market value of all assets disposed of in any fiscal year
(including the proposed disposition) would not exceed five (5%) percent of
Consolidated Tangible Assets as of the date of the most recent quarterly or
monthly financial statements delivered pursuant to Section 5.1 hereof, and

(s) other dispositions pursuant to the Spin Off Documents on substantially the
terms described in the Spin Off Registration Statement.

 

P-1-29



--------------------------------------------------------------------------------

“Permitted Indebtedness” means:

(a) Indebtedness in respect of the Obligations or evidenced by the Agreement or
the other Loan Documents,

(b) Indebtedness set forth on Schedule 6.1 to the Agreement and any Refinancing
Indebtedness in respect of such Indebtedness,

(c) Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,

(d) endorsement of instruments or other payment items for deposit,

(e) Indebtedness consisting of (i) guarantees incurred in the ordinary course of
business with respect to surety and appeal bonds, performance bonds, bid bonds,
appeal bonds, completion guarantee and similar obligations; (ii) guarantees
arising with respect to customary indemnification obligations to purchasers in
connection with Permitted Dispositions; and (iii) guarantees with respect to
Indebtedness of any Loan Party or one of its Subsidiaries, to the extent that
the Person that is obligated under such guaranty could have incurred such
underlying Indebtedness,

(f) [Reserved],

(g) Acquired Indebtedness in an amount not to exceed $50,000,000 outstanding at
any one time,

(h) Indebtedness incurred in the ordinary course of business under performance,
surety, statutory, or appeal bonds,

(i) Indebtedness owing to any insurance company in connection with the financing
of any insurance premiums permitted by such insurance company,

(j) the incurrence by any Loan Party or its Subsidiaries of Indebtedness under
Hedge Agreements that are incurred for the bona fide purpose of hedging the
interest rate, commodity, or foreign currency risks associated with Loan
Parties’ and their Subsidiaries’ operations and not for speculative purposes,

(k) Indebtedness incurred in the ordinary course of business in respect of
credit cards, credit card processing services, debit cards, stored value cards,
commercial cards (including so-called “‘purchasing cards”, “procurement cards”
or “p-cards”), or Cash Management Services,

(l) unsecured Indebtedness of any Loan Party owing to current or former
employees, officers, or directors (or any spouses, ex-spouses, or estates of any
of the foregoing) incurred in connection with the repurchase by such Loan Party
of the Equity Interests of Parent that has been issued to such Persons, so long
as (i) no Default or Event of Default has occurred and is continuing or would
result from the incurrence of such Indebtedness and the aggregate principal
amount of all such Indebtedness outstanding at any one time, does not exceed
$2,000,000,

(m) contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of any Loan
Party incurred in connection with the consummation of one or more Permitted
Acquisitions,

 

P-1-30



--------------------------------------------------------------------------------

(n) Indebtedness arising from Permitted Investments,

(o) unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business,

(p) unsecured Indebtedness of any Loan Party or its Subsidiaries in respect of
Earn-Outs owing to sellers of assets or Equity Interests to such Loan Party or
its Subsidiaries that is incurred in connection with the consummation of one or
more Permitted Acquisitions so long as (i) the Payment Conditions would be
satisfied both before and immediately after giving effect to such Indebtedness
and (ii) the outstanding amount of such Indebtedness shall not exceed $5,000,000
at any time,

(q) Indebtedness in an aggregate outstanding principal amount not to exceed
$10,000,000 at any time outstanding for all Subsidiaries of each Loan Party that
are Excluded Subsidiaries; provided, that, such Indebtedness is not directly or
indirectly recourse to any of the Loan Parties or of their respective assets
that constitute Collateral,

(r) accrual of interest, accretion or amortization of original issue discount,
or the payment of interest in kind, in each case, on Indebtedness that otherwise
constitutes Permitted Indebtedness,

(s) Indebtedness of the Loan Parties under the Term Loan Documents in an
aggregate outstanding principal amount not to exceed $400,000,000, and
Refinancing Indebtedness in respect thereof,

(t) Indebtedness in respect of Permitted Intercompany Advances,

(u) unsecured Indebtedness of the Loan Parties under the Existing Indenture in
an aggregate outstanding principal amount not to exceed $650,000,000, and
Refinancing Indebtedness in respect thereof,

(v) Unsecured Notes in an aggregate outstanding principal amount not to exceed
$500,000,000, and any Refinancing Indebtedness in respect thereof, and

(w) any other Indebtedness incurred by any Loan Party or any of its
Subsidiaries.

“Permitted Intercompany Advances” means loans made by (a) a Loan Party to
another Loan Party, (b) a Subsidiary of a Loan Party that is not a Loan Party to
another Subsidiary of a Loan Party that is not a Loan Party, (c) a Subsidiary of
a Loan Party that is not a Loan Party to a Loan Party, so long as the parties
thereto are party to any Intercompany Subordination Agreement, and (d) a Loan
Party to a Subsidiary of a Loan Party that is not a Loan Party so long as in the
case of this clause (d), (i) the Payment Conditions are satisfied, (ii) Agent
shall have received no less than three (3) days prior written notice of such
loan (or such shorter period to which it may agree) and (iii) Agent shall have
received a Payment Conditions Certificate.

“Permitted Investments” means:

(a) Investments in cash and Cash Equivalents,

(b) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,

 

P-1-31



--------------------------------------------------------------------------------

(c) advances made in connection with purchases of goods or services in the
ordinary course of business,

(d) Investments received in settlement of amounts due to any Loan Party or any
of its Subsidiaries effected in the ordinary course of business or owing to any
Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an account debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries,

(e) Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule P-1 to the Agreement,

(f) guarantees permitted under the definition of Permitted Indebtedness,

(g) Permitted Intercompany Advances,

(h) Investments acquired in connection with the satisfaction or enforcement of
Indebtedness or claims due or owing to a Loan Party or its Subsidiaries (in
bankruptcy of customers or suppliers or otherwise outside the ordinary course of
business) or as security for any such Indebtedness or claims,

(i) deposits of cash made in the ordinary course of business to secure
performance of operating leases,

(j) Permitted Acquisitions,

(k) Investments (i) made by any Loan Party in any other Loan Party or (ii) made
by any Subsidiary of Parent that is not a Loan Party to any other Subsidiary of
Parent that is not a Loan Party;

(l) Investments resulting from entering into (i) Bank Product Agreements, or
(ii) agreements relative to Indebtedness that is permitted under clause (j) of
the definition of Permitted Indebtedness,

(m) equity Investments by any Loan Party in any Subsidiary of such Loan Party
which is required by law to maintain a minimum net capital requirement or as may
be otherwise required by applicable law,

(n) Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition,

(o) to the extent constituting Investments, transactions permitted by
Section 6.3 and Investments received in connection with transactions permitted
under Section 6.4;

(p) any other Investments in an amount not to exceed $10,000,000 in the
aggregate at any time outstanding so long as, as of the date of any such
Investment and after giving effect thereto, no Default or Event of Default shall
exist or have occurred and be continuing;

(q) any Investment to the extent that payment for such Investment is made solely
with the cash proceeds of any equity investments in Parent by Persons who are
not Loan Parties (other than Disqualified Equity Interests), provided that such
cash proceeds are used substantially contemporaneously to make such Investment;

 

P-1-32



--------------------------------------------------------------------------------

(r) Investments consisting of pledges or deposits to secure the performance of
bids, trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds, utilities and other obligations of a like nature, in each
case in the ordinary course of business or letters of credit or guarantees
issued in lieu thereof and which are otherwise permitted under clauses (i),
(j) or (t) of the definition of Permitted Liens;

(s) Investments consisting of pledges and deposits made in the ordinary course
of business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations or letters of credit or guarantees
issued in lieu thereof and which are permitted under clauses (h) or (t) of the
definition of Permitted Liens;

(t) Investments to the extent that payment for such Investments is made solely
with Equity Interests (other than Disqualified Equity Interests) of the Parent;

(u) to the extent not prohibited by applicable law, loans and advances to
officers, directors and employees of any Loan Party or any of its Subsidiaries
for reasonable and customary business-related travel, entertainment, relocation
and analogous ordinary business purposes (including employee payroll advances)
not to exceed $5,000,000 in the aggregate outstanding at any one time; and

(v) so long as (i) the Payment Conditions are satisfied, (ii) Agent shall have
received no less than three (3) days prior written notice of such Investment (or
such shorter period as to which it may agree) and (iii) Agent shall have
received a Payment Conditions Certificate, any other Investments (other than an
Acquisition).

“Permitted Liens” means

(a) Liens granted to, or for the benefit of, Agent to secure the Obligations,

(b) Liens for unpaid Taxes, assessments, or other governmental charges or levies
that either (i) are in respect of Taxes, assessments or other governmental
charges or levies that are not yet delinquent, or (ii) Liens with respect to
which the underlying Taxes, assessments, or charges or levies are the subject of
Permitted Protests,

(c) judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of the Agreement,

(d) Liens set forth on Schedule P-2 to the Agreement; provided, that, to qualify
as a Permitted Lien, any such Lien described on Schedule P-2 to the Agreement
shall only secure the Indebtedness that it secures on the Closing Date and any
Refinancing Indebtedness in respect thereof,

(e) (i) leases, subleases, licenses and sublicenses granted to other Persons not
interfering in any material respect with the ordinary course of the business of
the Parent and its Subsidiaries and the interest of the lessors, sublessor,
licensees and sublicensees thereunder, (ii) the rights reserved or vested in any
Person by the terms of any lease, license, franchise, grant or permit held by
the Parent or a Subsidiary of Parent or by a statutory provision, to terminate
any such lease, license, franchise, grant or permit, or to require annual or
periodic payments as a condition to the continuance thereof and (iii) the filing
of UCC financing statement solely as a precautionary measure in connection with
operating leases or consignment of goods,

 

P-1-33



--------------------------------------------------------------------------------

(f) purchase money Liens or the interests of lessors under Capital Leases to the
extent that such Liens or interests secure Permitted Purchase Money Indebtedness
and so long as (i) such Lien attaches only to the asset purchased, constructed,
improved or acquired and the proceeds thereof, and (ii) such Lien only secures
the Indebtedness that was incurred to acquire the asset purchased ,constructed,
improved or acquired or any Refinancing Indebtedness in respect thereof,

(g) Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests,

(h) Liens on amounts deposited to secure any Loan Party’s and its Subsidiaries
obligations in connection with worker’s compensation or other unemployment
insurance,

(i) Liens on amounts deposited to secure any Loan Party’s and its Subsidiaries
obligations in connection with the making or entering into of bids, tenders, or
leases in the ordinary course of business and not in connection with the
borrowing of money,

(j) Liens on amounts deposited to secure any Loan Party’s and its Subsidiaries
reimbursement obligations with respect to surety or appeal bonds obtained in the
ordinary course of business,

(k) with respect to any Real Property, easements, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof,

(l) non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business,

(m) Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets (or types of assets)
that secured the original Indebtedness,

(n) rights of setoff or bankers’ liens upon deposits of funds in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of such Deposit Accounts in the ordinary course of
business,

(o) Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,

(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods,

(q) Liens solely on any cash earnest money deposits made by a Loan Party or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to a Permitted Acquisition,

(r) Liens on assets (other than Accounts) that secure Acquired Indebtedness that
were in existence on or prior to the date of such Permitted Acquisition and that
were not incurred in connection with, or in contemplation of, such Permitted
Acquisition,

 

P-1-34



--------------------------------------------------------------------------------

(s) Liens on assets of the Loan Parties which do not constitute Collateral
securing the Indebtedness permitted under clause (s) of the definition of
Permitted Indebtedness, and

(t) Liens on assets as to which the aggregate outstanding principal amount of
the obligations secured thereby does not exceed an amount equal to two and
one-half (2.50%) percent of Consolidated Tangible Assets as of the date of the
most recent quarterly or monthly financial statements delivered pursuant to
Section 5.1 hereof; provided, that, any such Liens on Collateral are subject to
an intercreditor agreement in form and substance satisfactory to Agent.

“Permitted Protest” means the right of any Loan Party or any of its Subsidiaries
to protest any Lien (other than any Lien that secures the Obligations), Taxes,
or rental payment; provided, that, (a) a reserve with respect to such obligation
is established on such Loan Party’s or its Subsidiaries’ books and records in
such amount as is required under GAAP and (b) any such protest is instituted
promptly and prosecuted diligently by such Loan Party or its Subsidiary, as
applicable, in good faith.

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations), incurred after the Closing Date and at the time of, or within one
hundred twenty (120) days after, the acquisition, construction or improvement of
any fixed or capital assets for the purpose of financing all or any part of the
acquisition, construction or improvement cost thereof, in an aggregate principal
amount outstanding at any one time not in excess of the greater of
(a) $75,000,000 or (b) five percent (5%) of Consolidated Tangible Assets at the
time of incurrence thereof.

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

“Platform” has the meaning specified therefor in Section 17.9(c) of the
Agreement.

“Post-Increase Revolver Lenders” has the meaning specified therefor in
Section 2.13 of the Agreement.

“Pre-Increase Revolver Lenders” has the meaning specified therefor in
Section 2.13 of the Agreement.

“Projections” means Parent’s and its Subsidiaries’ consolidated forecasted
(a) balance sheets, (b) profit and loss statements, and (c) cash flow
statements, all prepared on a basis consistent with Parent’s and its
Subsidiaries’ historical consolidated financial statements, together with
appropriate supporting details and a statement of underlying assumptions.

“Pro Rata Share” means, as of any date of determination, with respect to each
Lender, the percentage obtained by dividing (i) the Revolving Loan Exposure of
such Lender by (ii) the aggregate Revolving Loan Exposure of all Lenders.

“Protective Advances” has the meaning specified therefor in Section 2.2(d)(i) of
the Agreement.

“Public Lender” has the meaning specified therefor in Section 17.9(c) of the
Agreement.

“Purchase Price” means, with respect to any Acquisition, an amount equal to the
aggregate consideration, whether cash, property or securities (including the
fair market value of any Equity Interests

 

P-1-35



--------------------------------------------------------------------------------

of Parent issued in connection with such Acquisition and including the maximum
amount of Earn-Outs), paid or delivered by a Loan Party or one of its
Subsidiaries in connection with such Acquisition (whether paid at the closing
thereof or payable thereafter and whether fixed or contingent), but excluding
therefrom (a) any cash of the seller and its Affiliates used to fund any portion
of such consideration and (b) any cash or Cash Equivalents acquired in
connection with such Acquisition.

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Borrowers which (a) is in segregated
Deposit Accounts or Securities Accounts maintained with Wells Fargo or its
Affiliates in the United States and which such Deposit Accounts or Securities
Accounts are the subject of a Control Agreement which solely allows the Agent to
direct the disposition of funds therein, (b) is available for use by a Borrower
without condition or restriction (other than in favor of Agent), (c) is subject
to the valid, first priority perfected Lien of Agent, and (d) is free and clear
of any Lien (other than in favor of (i) Agent or (ii) the depository bank or
securities intermediary where such Deposit Account or Securities Account is
maintained to the extent of its Permitted Lien under clause (n) of the
definition of Permitted Lien).

“Qualified ECP Borrower” means, in respect of any Swap Obligation, each Borrower
that has total assets exceeding $10,000,000 at the time the relevant guaranty or
grant of the relevant security interest becomes effective with respect to such
Swap Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Equity Interest” means and refers to any Equity Interests issued by
Parent (and not by one or more of its Subsidiaries) that is not a Disqualified
Equity Interest.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by any Loan Party or one of its Subsidiaries and the
improvements thereto.

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

“Reference Period” means any period of four consecutive fiscal quarters or,
during any Monthly Triggering Period, the period of twelve (12) consecutive
fiscal months.

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:

(a) such refinancings, renewals, or extensions do not result in an increase in
the principal amount of the Indebtedness so refinanced, renewed, or extended,
including the unfunded commitments in respect thereof, other than by the amount
of premiums paid thereon and the fees and expenses (including arrangement,
structuring, agency, commitment and syndication fees) incurred in connection
therewith and by the amount of unfunded commitments with respect thereto,

(b) such refinancings, renewals, or extensions do not result in a shortening of
the average weighted maturity (measured as of the refinancing, renewal, or
extension) of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms (excluding interest rate, redemption premium or call protection) or
conditions that, taken as a whole, are not materially more restrictive or
onerous than the terms contained in the Indebtedness being refinanced, renewed
or extended,

 

P-1-36



--------------------------------------------------------------------------------

(c) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness, and

(d) the Indebtedness that is refinanced, renewed, or extended is not recourse to
any Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended and other than any Loan Party.

“Register” has the meaning set forth in Section 13.1(h) of the Agreement.

“Registered Loan” has the meaning set forth in Section 13.1(h) of the Agreement.

“Reimbursement Undertaking” has the meaning specified therefor in
Section 2.10(a) of the Agreement.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.

“Replacement Lender” has the meaning specified therefor in Section 2.12(b) of
the Agreement.

“Report” has the meaning specified therefor in Section 15.16 of the Agreement.

“Required Availability” means that the Excess Availability exceeds $150,000,000,
of which not more than $50,000,000 may be attributable to Qualified Cash.

“Required Lenders” means, at any time, Lenders having or holding more than fifty
(50%) percent of the aggregate Revolving Loan Exposure of all Lenders; provided,
that, (a) the Revolving Loan Exposure of any Defaulting Lender shall be
disregarded in the determination of the Required Lenders, (b) at any time there
are two (2) or more Lenders, “Required Lenders” must include at least two
(2) Lenders (who are not Affiliates of one another).

“Reserves” means, as of any date of determination, such amounts as Agent may
from time to time establish and revise in its Permitted Discretion reducing the
amount of Revolving Loans and Letters of Credit which would otherwise be
available to Borrowers under the lending formula(s) provided for herein (a) to
reflect events, conditions, contingencies or risks which, as determined by Agent
in its Permitted Discretion, adversely affect, or would have a reasonable
likelihood of adversely affecting, either (i) the Collateral, its value or the
amount that might be received by Agent from the sale or other disposition or
realization upon such Collateral, or (ii) the ability of Agent to realize upon
any of the Collateral or (iii) the security interests and other rights of Agent
or any Lender in the Collateral (including the enforceability, perfection and
priority thereof) or (b) to reflect Agent’s good faith belief that any
collateral report or financial information furnished by or on behalf of any Loan
Party to Agent is or may have been incomplete, inaccurate or misleading in any
material respect or (c) in respect of any events or conditions that constitute a
Default or an Event of Default. To the extent that an event, condition or matter
as to any Eligible Account is addressed pursuant to the treatment thereof within
the definition of “Eligible Accounts,” Agent will not also establish a Reserve
to address the same event, condition or matter.

 

P-1-37



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, Reserves may, at Agent’s
option exercised in its Permitted Discretion, be established to reflect: (i) the
Dilution Reserve, (ii) returns, discounts, claims, credits and allowances of any
nature that are not paid pursuant to the reduction of Accounts, (iii) the sales,
excise, value added taxes or similar taxes included in the amount of any
Accounts reported to Agent and amounts due or to become due in respect of sales,
use and/or withholding taxes, (iv) the aggregate amount of deposits, if any,
received by any Borrower from its customers in respect of unfilled orders for
goods or services, (v) any rental payments, service charges or other amounts due
or to become due to owners or lessors of real property to the extent that the
primary Records in respect of Collateral of any Borrower are located in or on
such property or in the possession or control of such parties (other than for
locations where Agent has received a Collateral Access Agreement executed and
delivered by the owner and lessor of such real property that Agent has
acknowledged in writing is in form and substance reasonably satisfactory to
Agent); provided, that, the Reserves established pursuant to this clause (v) as
to leased locations shall not exceed at any time the aggregate of amounts
payable for the next three (3) months to the lessors of such locations, except
that such limitation on the amount of the Reserves shall not apply at any time
that a Default or Event of Default shall exist or have occurred and be
continuing, or at any time there is any default or event of default under the
lease with respect to such location or a notice thereof has been sent or
received by or on behalf of any Borrower or Guarantor, and (vi) Bank Product
Reserves.

“Restricted Payment” means to (a) declare or pay any dividend or make any other
payment or distribution, directly or indirectly, on account of Equity Interests
issued by Parent or to the direct or indirect holders of Equity Interests issued
by Parent in their capacity as such (other than dividends or distributions
payable in Qualified Equity Interests issued by Parent), or (b) purchase,
redeem, make any sinking fund or similar payment, or otherwise acquire or retire
for value (including in connection with any merger or consolidation involving
Parent) any Equity Interests issued by Parent, or (c) make any payment to
retire, or to obtain the surrender of, any outstanding warrants, options, or
other rights to acquire Equity Interests of Parent now or hereafter outstanding.

“Revolver Commitment” means, with respect to each Revolving Lender, its Revolver
Commitment, and, with respect to all Revolving Lenders, their Revolver
Commitments, in each case as such Dollar amounts are set forth beside such
Revolving Lender’s name under the applicable heading on Schedule C-1 to the
Agreement or in the Increase Joinder or the Assignment and Acceptance, as
applicable, pursuant to which such Revolving Lender became a Revolving Lender
under the Agreement, as such amounts may be reduced or increased from time to
time pursuant to assignments made in accordance with the provisions of
Section 13.1 of the Agreement.

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Revolving Loans (inclusive of Swing Loans and Protective
Advances), plus (b) the amount of the Letter of Credit Usage.

“Revolving Lender” means a Lender that has a Revolver Commitment or that has an
outstanding Revolving Loan.

“Revolving Loan Exposure” means, with respect to any Revolving Lender, as of any
date of determination (a) prior to the termination of the Revolver Commitments,
the amount of such Lender’s Revolver Commitment, and (b) after the termination
of the Revolver Commitments, the aggregate outstanding principal amount of the
Revolving Loans of such Lender.

“Revolving Loans” has the meaning specified therefor in Section 2.1(a) of the
Agreement.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

 

P-1-38



--------------------------------------------------------------------------------

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Securities Account” means a securities account (as that term is defined in the
Code).

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Settlement” has the meaning specified therefor in Section 2.2(e)(i) of the
Agreement.

“Settlement Date” has the meaning specified therefor in Section 2.2(e)(i) of the
Agreement.

“Solvent” means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person’s debts (including
contingent liabilities) is less than all of such Person’s assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, and (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent” or not “insolvent”, as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

“Specified Event of Default” means (a) any Event of Default arising under
Section 8.1 of this Agreement, (b) any Event of Default arising under
Section 8.4 or 8.5 of this Agreement, (c) any Event of Default arising under
Section 8.2(a) of this Agreement resulting from the failure to comply with
Section 5.2, 5.6, or 7 of this Agreement, (d) any Event of Default arising under
Section 8.2(a) of this Agreement resulting from the failure to comply with
Section 7(e) or (f) of the Guaranty and Security Agreement, and (g) any Event of
Default arising under Section 8.7 of this Agreement resulting from any
representation or warranty under Section 4.21 of this Agreement, Section 6(e) of
the Guaranty and Security Agreement or relating to any Borrowing Base
Certificate being untrue in any material respect (except that such materiality
qualifier shall not be applicable to any representation or warranty already
qualified by materiality in the text thereof).

“Spin Off” means the distribution by Chesapeake of all of the issued and
outstanding Equity Interest of Parent to the holders of common stock of
Chesapeake.

“Spin Off Transactions” means the Spin Off and the other transactions described
in or otherwise contemplated by the Spin Off Registration Statement and the Spin
Off Documents, including those described on Schedule 1.1(iv).

 

P-1-39



--------------------------------------------------------------------------------

“Spin Off Documents” means the Master Separation Agreement, the Master Services
Documents and the other agreements related or incidental thereto, in each case,
entered into, or to be entered into, by Parent and/or certain of its
Subsidiaries and Chesapeake and/or certain of its Subsidiaries in connection
with the Spin Off Transaction on the Closing Date substantially concurrently
with the making of the initial Loans under the Agreement.

“Spin Off Registration Statement” means registration statement on Form 10 filed
on March 17, 2014 by Parent with the SEC, as amended on June 9, 2014, June 13,
2014 and June 16, 2014, including all exhibits and schedules thereto.

“Standard Letter of Credit Practice” means, for Issuing Bank, any domestic or
foreign law or letter of credit practices applicable in the city in which
Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.

“Subordinated Indebtedness” means any unsecured Indebtedness of any Loan Party
incurred from time to time that is subordinated in right of payment to the
Obligations pursuant to a subordination agreement, in form and substance
reasonably satisfactory to Agent.

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity. Notwithstanding anything to the contrary contained
herein, Nomac Services, L.L.C. and Compass Manufacturing, L.L.C. shall be deemed
not to be Subsidiaries of Parent for any purposes hereunder.

“Supermajority Lenders” means, at any time, Lenders having or holding more than
sixty-six and two-thirds (66  2⁄3%) percent of the aggregate Revolving Loan
Exposure of all Lenders; provided, that, (a) the Revolving Loan Exposure of any
Defaulting Lender shall be disregarded in the determination of the Required
Lenders, (b) at any time there are two (2) or more Lenders, “Supermajority
Lenders” must include at least two (2) Lenders (who are not Affiliates of one
another).

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swing Lender” means Wells Fargo or any other Lender that, at the request of
Borrowers and with the consent of Agent agrees, in such Lender’s sole
discretion, to become the Swing Lender under Section 2.2(b) of the Agreement.

“Swing Loan” has the meaning specified therefor in Section 2.2(b) of the
Agreement.

“Swing Loan Exposure” means, as of any date of determination with respect to any
Lender, such Lender’s Pro Rata Share of the Swing Loans on such date.

“Swing Loan Sublimit” means, at any time, ten (10%) percent of the Maximum
Revolver Amount at such time.

 

P-1-40



--------------------------------------------------------------------------------

“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein, and all
interest, penalties or similar liabilities with respect thereto.

“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

“Term Loan Agent” means Bank of America, N.A., in its capacity as administrative
agent for the lenders under the Term Loan Documents, and its successors, assigns
and replacements.

“Term Loan Agreement” means the Credit Agreement, dated as of the Closing Date,
by and among SSO, Term Loan Agent, and the financial institutions from time to
time party thereto as lenders.

“Term Loan Documents” means, collectively, (a) the Term Loan Agreement and
(b) each other “Loan Document” under the Term Loan Agreement.

“Total Assets” means, at any date, the amount that would, in conformity with
GAAP, be set forth opposite the caption “total assets” (or any like caption) on
a consolidated balance sheet of Parent and its Subsidiaries.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, Publication No. 600 and any
subsequent revision thereof adopted by the International Chamber of Commerce on
the date such Letter of Credit is issued.

“Unfinanced Capital Expenditures” means, for any period, the Capital
Expenditures made by Parent and its Subsidiaries during such period, which
Capital Expenditures are not financed from the proceeds of any Indebtedness
(other than the Loans, it being understood and agreed that, to the extent
financed with Loans, such Capital Expenditures shall be deemed Unfinanced
Capital Expenditures).

“Unfunded Pension Liability” means, as of the most recent valuation date for the
applicable Benefit Plan, the excess of the Benefit Plan’s actuarial present
value of its benefit liabilities (as defined in Section 4001(a)(16) of ERISA),
over the fair market value of that Benefit Plan’s assets, determined in
accordance with the assumptions used for funding the Benefit Plan pursuant to
Section 412 of the Code for the applicable plan year.

“United States” means the United States of America.

“Unsecured Notes” shall mean unsecured Indebtedness of the Parent, in the form
of notes, which may be guaranteed on an unsecured basis by one or more of the
other Loan Parties; provided that (a) such Indebtedness is not subject to any
scheduled amortization, mandatory redemption, mandatory repayment or mandatory
prepayment, sinking fund or similar payment (other than, in each case, customary
offers to repurchase upon a change of control or asset sale and customary
acceleration rights after an event of default) or have a final maturity date, in
either case prior to the date occurring six months following the Maturity Date
in effect on the date hereof and (b) the indenture or other document governing
such Indebtedness (including any related guaranties) shall not include any
financial performance “maintenance” covenants (whether stated as a covenant,
default or otherwise, although “incurrence-based” financial tests may be
included).

“Unsecured Notes Indenture” shall mean the Indenture relating to the Unsecured
Notes issued on or about the Closing Date, dated on or about the Closing Date,
between Parent and Wells Fargo Bank, National Association, as trustee.

 

P-1-41



--------------------------------------------------------------------------------

“Unused Line Fee” has the meaning specified therefor in Section 2.9(b) of the
Agreement.

“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“Withdrawal Liability” means liability with respect to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

 

P-1-42



--------------------------------------------------------------------------------

Schedule 3.1

Conditions Precedent

The obligation of each Lender to make its initial extension of credit provided
for in the Agreement is subject to the fulfillment, to the satisfaction of each
Lender (the making of such initial extension of credit by any Lender being
conclusively deemed to be its satisfaction or waiver of the following), of each
of the following conditions precedent:

(a) the Closing Date shall occur on or before July 30, 2014;

(b) Agent shall have received all financing statements in appropriate form for
filing that are necessary to perfect the Agent’s Liens in and to the Collateral
and Agent shall have received evidence reasonably satisfactory to Agent that
upon such filings and recordations such security interests constitute valid and
perfected first priority Liens thereon with respect to all Collateral (subject
to any Permitted Liens);

(c) Agent shall have received each of the following documents, in form and
substance reasonably satisfactory to Agent, duly executed and delivered, and
each such document shall be in full force and effect:

(i) the Agreement,

(ii) the Guaranty and Security Agreement,

(iii) the Fee Letter,

(iv) the Flow of Funds Agreement,

(v) a Perfection Certificate,

(vi) evidence, in form and substance reasonably satisfactory to Agent, that
substantially concurrently with the funding of the initial Revolving Loans
hereunder, the Existing Credit Facility (excluding, for the avoidance of doubt,
the Existing Letters of Credit) is being terminated and paid in full and the
Liens existing in favor of administrative agent thereunder in and to the assets
of the Loan Parties are being released, including UCC-3 termination statements
in appropriate form for filing, and

(vii) the Borrowing Base Certificate as of May 31, 2014;

(d) Agent shall have received a certificate from the Secretary of each Loan
Party (i) attesting to the resolutions of such Loan Party’s board of directors
authorizing its execution, delivery, and performance of the Loan Documents to
which it is a party, (ii) authorizing specific officers of such Loan Party to
execute the same, and (iii) attesting to the incumbency and signatures of such
specific officers of such Loan Party;

(e) Agent shall have received copies of each Loan Party’s Governing Documents,
as amended, modified, or supplemented to the Closing Date, certified by the
Secretary of such Loan Party;

(f) Agent shall have received a certificate of status with respect to each Loan
Party, dated within ten (10) days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Loan Party, which certificate shall indicate that such Loan Party is in good
standing in such jurisdiction;

 

3.1-1



--------------------------------------------------------------------------------

(g) Intentionally Omitted;

(h) Agent shall have received an opinion of the Loan Parties’ New York and
Oklahoma counsels, each in form and substance reasonably satisfactory to Agent;

(i) Borrowers shall have the Required Availability after giving effect to the
initial extensions of credit under the Agreement and the payment of all fees and
expenses required to be paid by Borrowers on the Closing Date under the
Agreement or the transactions contemplated under the Loan Documents;

(j) Agent shall have completed its business, legal, and collateral due
diligence, including a field examination with respect to the Loan Parties’
Collateral and business, in accordance with Agent’s customary procedures and
practices, the results of which shall be reasonably satisfactory to Agent,

(k) Agent shall have completed (i) Patriot Act searches, OFAC/PEP searches and
customary individual background checks for each Loan Party, and (ii) OFAC/PEP
searches and customary individual background searches for each Loan Party’s
senior management and key principals, the results of which shall be reasonably
satisfactory to Agent;

(l) Agent shall have received, each in form and substance reasonably
satisfactory to Agent, (i) Projections of Parent and its Subsidiaries for the
period from the Closing Date through the Maturity Date, on a monthly basis for
the first 12 month period after the Closing Date and on an annual basis
thereafter, with the results and assumptions set forth in all of such
Projections in form and substance reasonably satisfactory to Agent, (ii) any
updates or modifications to the Projections of Parent and its Subsidiaries
previously received by Agent, (iii) copies of satisfactory year to date
unaudited financial statements as of the month most recently ended at least 30
calendar days prior to the Closing Date (and including interim financial
statements for the month ending April 30, 2014), with a prior year comparison,
and (iv) an opening pro forma balance sheet of Parent and its Subsidiaries;

(m) Borrowers shall have paid all Lender Group Expenses incurred in connection
with the transactions evidenced by the Agreement and the other Loan Documents,
to the extent invoiced or otherwise documented at least 2 Business Days prior to
the Closing Date;

(n) Agent shall have received and reviewed lien and judgment search results for
the jurisdiction of organization of each Loan Party, the jurisdiction of the
chief executive office of each Loan Party and all jurisdictions in which
material assets of the Loan Parties are located, which search results shall be
in form and substance reasonably satisfactory to Agent;

(o) The Spin Off Documents, the Term Loan Documents to be executed on the
Closing Date and the terms of Unsecured Notes Indenture shall be in form and
substance reasonably satisfactory to Agent;

(p) Agent shall have received a solvency certificate, in form and substance
reasonably satisfactory to it, certifying as to the representation in
Section 4.9;

(q) No Default or Event of Default under any of the Loan Documents shall exist;

(r) Substantially concurrently with the making of the initial Revolving Loans,
(i) the transactions contemplated by the Term Loan Agreement shall have been
consummated and Parent shall

 

3.1-2



--------------------------------------------------------------------------------

have received gross cash proceeds of the term loans thereunder in an amount not
less than $400,000,000 (ii) the pricing terms of the Unsecured Notes to be
issued on or about the Closing Date shall be agreed, and (iii) the Spin Off
Documents have been executed by the parties thereto; and

(s) All other documents and legal matters reasonably requested by Agent in
connection with the transactions contemplated by the Agreement shall have been
delivered, executed, or recorded and shall be in form and substance reasonably
satisfactory to Agent.

 

3.1-3



--------------------------------------------------------------------------------

Schedule 3.6

Conditions Subsequent

Not later than 60 days after the Closing Date (or such later date as Agent shall
agree), Agent shall have received a certificate of property insurance and a
certificate of liability insurance, together with the endorsements thereto, as
are required by Section 5.6 of the Agreement, the form and substance of which
shall be reasonably satisfactory to Agent.

 

3.6-1



--------------------------------------------------------------------------------

Schedule 5.1

Deliver to Agent (and if so requested by Agent, with copies for each Lender)
each of the financial statements, reports, or other items set forth below at the
following times in form reasonably satisfactory to Agent:

 

as soon as available, but in any event (i) within forty-five (45) days after the
end of each of Parent’s fiscal quarters or (ii) during a Monthly Triggering
Period, within thirty (30) days (forty-five (45) days in the case of a month
that is the end of one of Parent’s fiscal quarters after the end of each month
(it being understood and agreed that such unaudited financial statements for the
most recent month then ended not more than sixty (60) days prior to the
commencement of the applicable Monthly Triggering Period shall be due within
five (5) Business Days following the occurrence of a Monthly Triggering Period.
  

(i) an unaudited consolidated balance sheet, income statement, statement of cash
flow, and statement of shareholder’s equity covering Parent’s and its
Subsidiaries’ (on a consolidated basis in accordance with GAAP) operations
during such period and compared to the prior period, together with a
corresponding discussion and analysis of results from management; provided, that
the filing of a Form 10-Q as promulgated by the SEC and in accordance with
applicable laws will satisfy the requirements of this clause (i) to deliver the
financial statements described in this clause (i), and

 

(ii) a Compliance Certificate.

as soon as available, but in any event within ninety (90) days after the end of
each of Parent’s fiscal years,    (iii) consolidated financial statements of
Parent and its Subsidiaries for each such fiscal year, audited by independent
certified public accountants reasonably acceptable to Agent and certified,
without any qualifications (including any (A) “going concern” or like
qualification or exception, (B) qualification or exception as to the scope of
such audit, or (C) qualification which relates to the treatment or
classification of any item and which, as a condition to the removal of such
qualification, would require an adjustment to such item, the effect of which
would be to cause any noncompliance with the provisions of Section 7 of the
Agreement), by such accountants to have been prepared in accordance with GAAP
(such audited financial statements to include a balance sheet, income statement,
statement of cash flow, and statement of shareholder’s equity, and, if prepared,
such accountants’ letter to management); provided, that the filing of a Form
10-K as promulgated by the SEC and in accordance with applicable laws will
satisfy the requirements of this clause (iii) to deliver the financial
statements described in this clause (iii);    (iv) a Compliance Certificate; and
   (v) a certificate of the Parent certifying a list of names of all Immaterial
Subsidiaries (if any) and including a certification that

 

5.2-2



--------------------------------------------------------------------------------

   each Subsidiary set forth on such list individually qualifies as an
Immaterial Subsidiary and that all Subsidiaries listed as Immaterial
Subsidiaries are within the limitations set forth in the definitions of the term
“Immaterial Subsidiary” at the end of such fiscal year. as soon as available,
but in any event within thirty (30) days after the start of each of Parent’s
fiscal years,    (vi) copies of the Projections, in form and substance
(including as to scope and underlying assumptions) reasonably satisfactory to
Agent, in its Permitted Discretion, for the forthcoming fiscal year, month by
month, certified by the chief financial officer of Parent as being such
officer’s good faith estimate of the financial performance of Parent and its
Subsidiaries during the period covered thereby. if and when filed by Loan
Parties,   

(vii) Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K
current reports (it being agreed by the parties hereto filings of a Form 10-K,
10-Q or Form 8-K as promulgated by the SEC and in accordance with applicable
laws will satisfy the delivery requirements of this clause (vii), upon filing
with the SEC), and

 

(viii) any other filings made by any Loan Party with the SEC (it being agreed by
the parties hereto filings with the SEC as promulgated by the SEC and in
accordance with applicable laws will satisfy the delivery requirements of this
clause (viii), upon filing with the SEC).

promptly, but in any event within five (5) days after any Loan Party has
knowledge of any event or condition that constitutes a Default or an Event of
Default,    (x) notice of such event or condition and a statement of the
curative action that the applicable Loan Party proposes to take with respect
thereto. promptly after the commencement thereof, but in any event within five
(5) days after the service of process with respect thereto on any Loan Party or
any of its Subsidiaries,    (xi) notice of all actions, suits, or proceedings
brought by or against any Loan Party or any of its Subsidiaries before any
Governmental Authority which reasonably could be expected to result in a
Material Adverse Effect. upon the request of Agent,    (xii) any other
information reasonably requested relating to the financial condition of any Loan
Party or any of its Subsidiaries.

 

5.2-3



--------------------------------------------------------------------------------

Schedule 5.2

Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form reasonably
satisfactory to Agent:

 

Monthly (no later than the fifteenth (15th) Business Day of each month);
provided, that, if Excess Availability is less than 12.5% of the Maximum
Revolver Amount or any Event of Default exists and has occurred and is
continuing, weekly no later than Wednesday of each week (it being understood and
agreed that such weekly reporting shall continue for not less than four (4)
consecutive weeks even if Excess Availability is greater than 12.5% of the
Maximum Revolver Amount and such Events of Default cease to exist.    (i) an
Account roll-forward with supporting details supplied from sales journals,
collection journals, credit registers and any other records,   

 

(ii) notice of all claims, offsets, or disputes asserted by Account Debtors with
respect to Loan Parties’ Accounts,

  

 

(iii) a detailed listing of Borrower’s unbilled Accounts including date the
Accounts were created (delivered electronically in an acceptable format, if the
Borrowers have implemented electronic reporting), including, but not limited to,
(a) GPOR Revenue Accrual, (b) Nomac Revenue Accruals, (c) NSL Revenue Accrual,
(d) OTS Revenue Accrual; (e) PTL Pending Invoice Revenue and COGS Accrual, (f)
PTL Unbilled Stages Revenue and COGS Accrual, (h) HTC Revenue Accrual (1-23),
(g) HTC Revenue Accrual (24-30), (h) trial balances to tie into the unbilled
numbers and (i) summary of Unbilled which accumulates the totals of each of the
support files.

  

 

(iv) an executed Borrowing Base Certificate,

  

 

(v) a detailed aging, by total, of Borrowers’ Accounts, together with a
reconciliation and supporting documentation for any reconciling items noted
(delivered electronically in an acceptable format, if the Borrowers have
implemented electronic reporting)

  

 

(vi) a detailed calculation of those Accounts that are not eligible for the
Borrowing Base, if the Loan Parties have not implemented electronic reporting,

  

 

(vii) a summary aging, by vendor, of Borrowers’ accounts payable and any book
overdraft (delivered electronically in an acceptable format, if the Borrowers
have implemented electronic reporting) and an aging, by vendor, of any held
checks,

  

 

(viii) a detailed report regarding Borrower’s cash and Cash Equivalents,
including an indication of which amounts constitute Qualified Cash, and

  

 

(ix) an Account roll-forward, in a format reasonably acceptable to Agent, tied
to the beginning and ending account receivable balances of Borrowers’ general
ledger.

Quarterly (no later than the forty-fifth (45th) day after the end of each fiscal
quarter of Parent), provided, that, during a Monthly Triggering    (x) a
reconciliation of Accounts, and trade accounts payable, of Borrowers’ general
ledger accounts to its quarterly or monthly financial statements, as applicable,
including any book reserves related to each category.

 

5.2-1



--------------------------------------------------------------------------------

Period, within thirty (30) days (forty-five (45) days in the case of a month
that is the end of one of Parent’s fiscal quarters) after the end of each month
   Quarterly    (xi) a report regarding Loan Parties’ accrued, but unpaid, ad
valorem taxes. Quarterly (no later than the forty-fifth (45th) day after the end
of each fiscal quarter of Parent) if Excess Availability is less than 12.5% of
the Maximum Revolver Amount or any Event of Default exists and has occurred and
is continuing    (xii) a report of the Liens created (or perfected) in favor of
any Loan Party, which describes in reasonable detail the Person as debtor, the
Loan Party as secured party, the collateral and the obligations secured thereby.
Upon request by Agent    (xiii) copies of invoices and credit memos together
with corresponding supporting documentation, with respect to invoices and credit
memos in excess of an amount determined in the sole discretion of Agent, from
time to time, and    (xiv) such other reports as to the Collateral or the
financial condition of Loan Parties and their Subsidiaries, as Agent may
reasonably request.

 

5.2-2